      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 1 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 1 of 180


 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8    IN RE:                                             MD No. 2641
 9    BARD IVC FILTERS                                   STIPULATED PROTECTIVE
      PRODUCTS LIABILITY LITIGATION                      ORDER
10
11
12
13           The parties, through their respective counsel, stipulate to the entry of a protective
14    order to govern the dissemination of documents, materials, and other information,
15    including the substance and content thereof, designated by any party as confidential and
16    produced by any party in support of motions, in response to written discovery, or during
17    any formal or informal discovery in this litigation subject to the terms as set forth below.
18           WHEREAS, the defendants to this action, through their counsel, have requested of
19    the plaintiffs that a protective order preserving the confidentiality of certain documents
20    and information should be entered by the Court.
21           THEREFORE, IT IS ORDERED as follows:
22    I.     Definitions
23           1.     Confidential Information. “Confidential Information” is defined herein as
24    any information that constitutes, reflects, discloses, or contains: (1) a “trade secret” or
25    other confidential research, development, or commercial information” that is suitable for
26    protection under Federal Rule of Civil Procedure 26(c)(1)(G); and (2) information that
27    may be protected from disclosure under a party’s constitutional right of privacy such as
28
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 2 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 2 of 180


 1    confidential and private psychiatric, psychological, medical condition and/or employment
 2    information.
 3           2.      Trade Secret. A party, in designating information “Confidential” because
 4    it contains a “Trade Secret”, shall designate only information that meets the definition of
 5    trade secret contained in 18 U.S.C.A. §1839 (West):
 6           the term “trade secret” means all forms and types of financial, business,
             scientific, technical, economic, or engineering information, including
 7           patterns, plans, compilations, program devices, formulas, designs,
             prototypes, methods, techniques, processes, procedures, programs, or
 8           codes, whether tangible or intangible, and whether or how stored,
             compiled, or memorialized physically, electronically, graphically,
 9           photographically, or in writing if --
10           (A)     the owner thereof has taken reasonable measures to keep such
                     information secret; and
11
             (B)     the information derives independent economic value, actual or
12                   potential, from not being generally known to, and not being readily
                     ascertainable through proper means by, the public.
13
             3.      This Action. “This Action” means IN RE: BARD IVC FILTERS
14
      PRODUCTS LIABILITY LITIGATION, MDL No. 2641, pending in the transferee
15
      district, the United States District Court District of Arizona, as per the Transfer Order
16
      issued by the United States Judicial Panel on Multidistrict Litigation on August 17, 2015
17
      (Doc. 31) and all cases filed in or transferred to the District of Arizona as a result of the
18
      Transfer Order in the above captioned matter.
19
      II.    Information Within the Scope of the Protective Order
20
             4.      This Protective Order shall govern all hard copy and electronic materials,
21
      the information contained therein, and all other information produced or disclosed during
22
      This Action, including all copies, excerpts summaries, or compilations thereof, whether
23
      revealed in a document, deposition, other testimony, discovery response or otherwise, by
24
      any party to This Action or its representatives (the “Supplying Party”) to any other party
25
      or parties to This Action or their representatives (the “Receiving Party”), whether
26
      provided voluntarily, pursuant to formal discovery procedures, or otherwise.
27
28


                                                     2
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 3 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 3 of 180


 1           5.        The scope of confidentiality protections afforded under this Protective Order
 2    does not include any trial exhibits or trial testimony entered into evidence during the case
 3    known as Phillips v. C.R. Bard, Inc., et al., No. 3:12-cv-00344-RCJ-WGC (D. Nev. June
 4    1, 2015) (See, Exhibit C, Order denying Bard’s motion to seal trial exhibits and trial
 5    transcripts, Doc. No. 328). Notwithstanding the foregoing, this Protective Order does not
 6    address or alter whether or not Defendants may argue that non-confidential documents
 7    should still be entitled to protection under the work-product doctrine and/or the attorney-
 8    client communication privilege.
 9    III.   Designating Information As “Confidential” Pursuant to This Protective Order
10           6.        Documents. Any Supplying Party producing documents that contain
11    information that meets the definition of Confidential Information as provided in
12    Paragraph 1 and 2 herein, may designate the contents of the documents as “Confidential”
13    prior to or at the time of production by placing the following designation on the
14    documents: “CONFIDENTIAL – Subject to Protective Order”. Where a document
15    consists of more than one page, each page of the document shall be designated as such.
16    Any document or information for which it is impracticable or impossible to affix such a
17    legend may be designated by written notice to that effect with a reasonable description of
18    the material in question including a BATES number, where applicable.
19           7.        If a Supplying Party makes documents or information available for
20    inspection, rather than delivering copies to another party, no “Confidential” designation is
21    required in advance of the initial inspection. For the purposes of initial inspection only,
22    the documents shall be considered “CONFIDENTIAL”. Upon production of the
23    inspected documents, the Supplying Party shall designate which of the produced or copied
24    documents and materials are or contain Confidential Information pursuant to Paragraph 6
25    of this Order.
26           8.        Written Discovery. If responses to written discovery contain Confidential
27    Information as defined in Paragraph 1 and 2 of this Protective Order, the Responding
28    Party may designate the responsive documents and information, as set forth in


                                                     3
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 4 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 4 of 180


 1    Paragraph 6, with specific indication of the page and line references of the material that is
 2    “Confidential” under the terms of this Protective Order.
 3           9.     Depositions. The parties may designate as Confidential any deposition
 4    transcript, or portions thereof, in This Action that meets the definition of Confidential
 5    Information provided in Paragraphs 1 and 2 of this Protective Order. Counsel for the
 6    designating party shall advise the court reporter and the parties on the record during the
 7    deposition or by letter no later than thirty (30) calendar days after the court reporter
 8    provides the parties with the final deposition transcript. If any portion or all of a
 9    deposition transcript is designated as Confidential Information, the court reporter shall
10    label the cover page of the original and one copy of the transcript to state that Confidential
11    Information is contained therein, and shall label as “Confidential” each page of the
12    transcript and/or exhibits to the deposition transcript that constitute “Confidential
13    Information”. Confidential designations of transcripts or portions thereof, apply to audio,
14    video, or other recordings of the testimony. The court reporter shall clearly mark any
15    transcript or portion thereof prior to the expiration of the 30-day period as “DO NOT
16    DISCLOSE – SUBJECT TO FURTHER CONFIDENTIALITY REVIEW.” Deposition
17    transcripts or portions thereof will be treated as Confidential Information until expiration
18    of the 30-day period. If any party does not designate the transcript as “Confidential”
19    either at the time of the deposition or within the 30-day period defined above, no portion
20    of the entire transcript will be deemed “Confidential” and the “DO NOT DISCLOSE-
21    SUBJECT TO FURTHER CONFIDENTIALITY REVIEW” legend shall be removed.
22    The 30-day period may not be extended without mutual agreement of the parties.
23           10.    Confidential Information Produced By Third Parties. A party in This
24    Action may designate as Confidential any document, information, or testimony produced
25    or supplied by any person or entity not a party to This Action, that constitutes or meets the
26    definition of Confidential Information as defined in Paragraphs 1 and 2 of this Protective
27    Order. The party claiming confidentiality shall designate the information as such within
28    thirty (30) days of its receipt of such information. Any party receiving information from a


                                                     4
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 5 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 5 of 180


 1    third party shall treat such information as Confidential Information during this thirty (30)
 2    day period while all parties have an opportunity to review the information and to
 3    determine whether it should be designated as confidential. Any party designating third
 4    party information as Confidential Information shall have the same rights, duties, and
 5    obligations, as a Supplying Party under this Protective Order.
 6           11.       Publicly Available Information. The confidentiality restrictions and
 7    confidentiality obligations set forth herein shall not apply to information that is at the time
 8    of production or disclosure, or subsequently becomes, through no wrongful act on the part
 9    of the Receiving Party, generally available to the public through publication or otherwise.
10    This includes information published during public hearings and trials, if the Supplying
11    Party does not move to seal or appeal any order denying such motion to seal within the
12    time permitted under the applicable rules. Notwithstanding the foregoing, this Protective
13    Order does not address or alter whether or not Defendants may argue that non-confidential
14    documents should still be entitled to protection under the work-product doctrine and/or the
15    attorney-client communication privilege.
16    IV.    Limitations on Use of Confidential Information
17           12.       All Confidential Information shall be used for the purpose of this lawsuit
18    only, and except as permitted by this Order, the parties and their respective attorneys, as
19    well as experts or consultants, shall not give, show, or otherwise divulge or disclose the
20    Confidential Information, or any copies, prints, negatives or summaries thereof to any
21    person or entity. Notwithstanding the foregoing provisions of this paragraph, nothing in
22    this Order shall prevent the use of any of the documents or electronically stored
23    information (“ESI”) produced pursuant to this Protective Order in other actions brought
24    by the plaintiff’s counsel, so long as a comparable protective order is entered in those
25    other actions.
26           13.       Confidential Information pursuant to this Protective Order shall be treated
27    by the parties, their counsel, and any other signatory to this Protective Order as being
28    confidential and private. Any copy of Confidential Information shall have the same status


                                                      5
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 6 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 6 of 180


 1    as the original. The disclosure and use of Confidential Information shall be confined to
 2    the permissible disclosures and uses set forth in this Protective Order, and no one shall
 3    disclose or use Confidential Information in a manner inconsistent with the terms and the
 4    intent of this Protective Order.
 5           14.    Confidential Information may be disclosed only to the following persons
 6    and shall be used solely for the litigation of This Action and may not be disclosed to
 7    anyone not authorized under this paragraph:
 8                  a.     Parties, their representatives, in-house counsel and regular employees
 9                         who are actively engaged in, or actively overseeing This Action;
10                  b.     Counsel of record, their associated attorneys, and support staff,
11                         including paralegal and secretarial personnel who are working on
12                         This Action;
13                  c.     Experts and consultants (including their employees/contractors) who
14                         are consulted or retained by a party to assist in the litigation of This
15                         Action;
16                  d.     Third-party contractors and their employees who are consulted or
17                         retained by one or more parties to provide litigation-support or copy
18                         services in connection with the litigation of This Action
19                  e.     Witnesses or prospective witnesses in This Action;
20                  f.     Court reporters, videographers, and other persons involved in
21                         recording deposition testimony in This Action;
22                  g.     The Court and its personnel, including any mediators and/or special
23                         masters appointed by the Court, or if an appeal, the court with
24                         appellate jurisdiction; and
25                  h.     Jurors in This Action
26           15.    Prior to the disclosure of any Confidential Information to any person
27    identified in Paragraph 14 above (except the Court and its personnel and jurors in This
28    Action), the disclosing party will provide each potential recipient of Confidential


                                                    6
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 7 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 7 of 180


 1    Information with a copy of this Protective Order, which said recipient shall read. Upon
 2    reading this Protective Order, such person shall sign an Acknowledgment, annexed to this
 3    Protective Order as Exhibit A, acknowledging that he or she has read this Protective
 4    Order and shall abide by its terms. Notwithstanding the foregoing provision, Confidential
 5    Information may be disclosed to a witness who will not sign an Acknowledgment in a
 6    deposition at which the party who has designated the Confidential Information is
 7    represented or has been given notice that Confidential Information produced by the party
 8    may be used. These Acknowledgments are strictly confidential and shall be maintained
 9    by counsel for each party and only with good cause shown and separate court order will
10    the Acknowledgments be disclosed to the opposing side. Persons who come into contact
11    with Confidential Information for clerical or administrative purposes, and who do not
12    retain copies or extracts thereof, are not required to execute Acknowledgments but must
13    comply with the terms of this Protective Order.
14           16.    All persons receiving or given access to Confidential Information in
15    accordance with the terms of this Order consent to the continuing jurisdiction of this Court
16    for the purposes of enforcing this Order and remedying any violations thereof.
17           17.    Confidential Information shall not be placed or deposited in any sort of data
18    bank that is made available for indiscriminate or general circulation to lawyers, litigants,
19    consultants, expert witnesses or any other persons not working on This Action and not
20    signatories to this Protective Order. This paragraph and the other provisions of this Order
21    shall not apply to materials which, if challenged by any party, the Court rules are not
22    entitled to protection. This paragraph does not limit or restrict in any way the manner in
23    which a party may store and make Confidential Information available to the attorneys,
24    support staff, experts, and any other persons or entities working on This Action, provided
25    the general terms of this Order are followed.
26           18.    The parties and their counsel as well as their technical consultants and
27    experts shall also not sell, offer, advertise, publicize nor provide under any condition any
28    Confidential Information produced by any other party to any competitor of any defendant


                                                      7
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 8 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 8 of 180


 1    or to any employee or any competitor (irrespective of whether they are retained as an
 2    expert by a party in This Action).
 3           19.    In the event that either of the parties is served by a non-party with a
 4    subpoena for Confidential Information that was originally provided and claimed as
 5    Confidential by another party, the Receiving Party will give notice to the Supplying Party,
 6    where reasonably possible, no less than ten (10) business days prior to disclosure by
 7    providing a copy of the subpoena, to allow a reasonable opportunity for the Supplying
 8    Party to object to such production before any production takes place.
 9           20.    If a Receiving Party learns of any unauthorized disclosure of Confidential
10    Information, it shall take reasonable efforts to immediately (a) inform the Supplying Party
11    in writing of such disclosure, including to whom the material was disclosed; (b) make a
12    reasonable effort to retrieve all copies of the Confidential Information only to the extent
13    the Receiving Party has control over the unauthorized disclosed documents; (c) and to the
14    extent the Receiving party has control over the person or persons to whom unauthorized
15    disclosures were made, inform the persons of the terms of this Protective Order.
16    V.     Changes In and Objections to Designation of Information
17           21.    Inadvertent Disclosure of Confidential Information. If a Supplying Party
18    through inadvertence produces any documents containing Confidential Information
19    without designating the documents as such in accordance with Paragraph 6 of this
20    Protective Order, such inadvertence does not waive any claim for confidentiality that the
21    Supplying Party may possess so long as the Supplying Party notifies the Receiving Party
22    of the Confidential Information designation in writing within twenty (20) days of the date
23    that the Supplying Party became aware or reasonably should have become aware of the
24    failure to designate the information as Confidential Information. If a Supplying Party fails
25    to designate information as Confidential Information within this twenty (20) day period,
26    the Supplying Party waives its right to designate the documents as Confidential
27    Information. The Supplying Party shall also supply the Receiving Party with a new copy
28    of the documents designated in accordance with Paragraph 6 of this Protective Order,


                                                    8
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 9 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 9 of 180


 1    which shall be substituted for the undesignated documents. Upon receipt of the substitute
 2    documents, the Supplying Party shall promptly return or destroy the improperly-
 3    designated document(s). Upon receipt of the Supplying Party’s notice of the inadvertent
 4    disclosure, the Receiving Party shall, within a reasonable time, not exceed twenty (20)
 5    days, (a) treat such material in accordance with this Order; (b) take reasonable steps to
 6    notify any person to whom the Receiving Party disclosed such information of the new
 7    confidential designation; (c) take reasonable steps to procure the return of all copies of
 8    such material from any such persons who are not entitled to receipt of Confidential
 9    Information under the terms of this Protective Order ; (d) request in writing that such
10    person procure the return of such information from any person to whom such person may
11    have disclosed the information.
12           Notwithstanding the foregoing provisions of this section, the Supplying Party shall
13    be deemed to have waived any claim of confidentiality with respect to the information
14    inadvertently not claimed as confidential to which the Supplying Party fails to claim as
15    Confidential Information, prior to sixty (60) days from the close of discovery.
16           22.    Challenges to Designation of Confidential Information. A Receiving
17    Party may challenge a Supplying Party’s designation or redesignation by notifying the
18    Supplying Party in writing that the confidentiality designation does not meet the definition
19    of “Confidential Information”. The designation by any party of Confidential Information
20    raises no presumption that the information or documents are entitled under the law to
21    protection. If any party contends, in writing, that any document, material, ESI, or other
22    thing has been erroneously designated as Confidential Information, the party who
23    designated the information as Confidential Information shall initiate a meet and confer
24    within ten (10) days with the opposing party and the parties shall make a good faith effort
25    to resolve issues relating to such designations. After the meet and confer, the party who
26    designated the information as Confidential Information shall file a motion with the Court
27    within thirty (30) days of receiving such written notification establishing that the
28    information is entitled to protection as Confidential Information under the law. If the


                                                    9
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 10 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 10 of 180


 1    designating party fails to timely file such a motion within the allotted thirty (30) day
 2    period, the document, ESI, material, or other thing, which is designated as Confidential
 3    Information, shall forthwith be produced and be deemed not to be Confidential
 4    Information. Any information or thing being challenged as inappropriately designated as
 5    Confidential Information shall nonetheless be treated as Confidential Information unless
 6    and until either (a) the designating party gives written permission to do otherwise, (b) the
 7    designating party fails to file a motion establishing that the challenged material is subject
 8    to protection as Confidential Information under the law within the thirty (30) day time
 9    period, or (c) the Court rules that the document, material, ESI, or other thing shall not be
10    treated as confidential. Should the Court rule that any item designated as Confidential
11    Information is not entitled to protection under the law, the designating party shall, within
12    fourteen (14) days after all appeals are exhausted, provide the party challenging the
13    confidential designation with copies of each item free of any language indicating that the
14    item is subject to a Protective Order.
15           23.    Nothing in this Order shall be deemed to shift the burden of proof to
16    the party challenging the confidential designation with regard to whether the
17    materials produced pursuant to his Order are entitled to protection under the law as
18    Confidential Information.
19    VI.    Filing Under Seal
20           24.    Where a Party Files Documents and Contends the Documents Should
21    be Kept Sealed. Where a party intends to file documents that contain Confidential
22    Information with the Court, said party must file a motion for an order sealing the
23    documents consistent with applicable law and comply with the provisions of Local Rule
24    of Civil Procedure 5.6. A copy of the motion must be served on all parties that have
25    appeared in the case.
26           25.    Where a Party Files Documents Claimed as Confidential by Another
27    Party. A party that files or intends to file with the Court Confidential Information
28


                                                    10
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 11 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 11 of 180


 1    produced by another party but does not intend to request to have the records sealed, must
 2    do the following:
 3                    a.   Make arrangements consistent with Local Rule of Civil Procedure
 4                         5.6 to lodge the documents under seal in accordance with local rules.
 5                    b.   File redacted copies of the documents (if appropriate) so that they do
 6                         not disclose the contents of the records that are subject to the
 7                         confidentiality agreement or protective order;
 8                    c.   Serve a copy of the motion on all parties that have appeared in the
 9                         case; and
10                    d.   Give written notice to the party that produced the documents that the
11                         documents will be placed in the public court file unless the party files
12                         a timely motion to seal records.
13    If the party that produced the Confidential Information and was served with the above-
14    mentioned notice fails to file a motion to seal the records within fifteen (15) days of
15    receipt of the notice referenced in subsection 25(d) or to obtain a court order extending the
16    time to file such motion, the clerk must promptly remove all the documents filed under
17    seal pursuant to this provision from the envelope or container where they are located and
18    place them in the public file. If the party files a motion or an application to seal within
19    fifteen (15) days of receipt of the notice referenced in subsection 25(d) days or such later
20    time as the Court has ordered, these documents are to remain conditionally under seal
21    until the Court rules on the motion or application and thereafter are to be filed as ordered
22    by the Court.
23           This section shall not apply with respect to documents admitted into evidence as
24    exhibits at the trial of this matter. The Supplying Party reserves the right, however, to
25    petition the Court for protection with respect to such documents admitted into evidence as
26    exhibits at trial.
27    ///
28    ///


                                                    11
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 12 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 12 of 180


 1    VII.   Miscellaneous Provisions
 2           26.    Amending or Modifying Protective Order. By written agreement of the
 3    parties, or upon motion and order of the Court, the terms of this Protective Order may be
 4    amended or modified. This Protective Order shall continue in force until amended or
 5    modified by consent or agreement of the parties or by order of the Court, and shall survive
 6    any final judgment or settlement in This Action, including but not limited to any final
 7    adjudication of any appeals petitions for extraordinary writs, unless otherwise vacated or
 8    modified by the Court. The Court shall have continuing jurisdiction over the terms and
 9    provisions of this Protective Order.
10           27.    After Final Adjudication. Upon written demand by the Supplying Party
11    made within thirty (30) days after final adjudication of This Action, including but not
12    limited to, any final adjudication of any appeals and petitions for extraordinary writs, the
13    Receiving Party shall assemble and return all Confidential Information to the Supplying
14    Party or, alternatively, shall destroy all such material at the Supplying Party’s expense.
15    The Receiving Party shall verify the complete destruction or return to the Supplying Party
16    all such Confidential Information by executing and mailing to counsel for the Supplying
17    Party an Acknowledgment in the form attached hereto as Exhibit B. A copy of each such
18    executed Acknowledgment shall be maintained by counsel for the Receiving Party and
19    counsel for the Supplying Party. Notwithstanding the foregoing provisions of this
20    paragraph, the Receiving Party may maintain its privileged communications, work
21    product, Acknowledgments pursuant to the Protective Order, materials required to be
22    retained pursuant to applicable law, and all court-filed documents even though they
23    contain Confidential Information, but such materials shall remain subject to the terms of
24    this Protective Order. This provision may not be invoked while the plaintiff’s attorneys of
25    record have active pending cases relating to IVC Filters manufactured by C.R. Bard, Inc.
26    and/or Bard Peripheral Vascular, Inc.
27           28.    The terms of this Protective Order do not preclude, limit, restrict, or
28    otherwise apply to the use of Confidential Information at trial. The use of Confidential


                                                   12
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 13 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 13 of 180


 1    Information during trial will be addressed in a later agreement between the parties, or, if
 2    they cannot reach an agreement, by further order of the Court.
 3           29.    Nothing in this Order shall be deemed a waiver of any parties’ right to
 4    oppose any motion by any other party for a protective order or to oppose any objection to
 5    the disclosure of any information or documents on any legal grounds, including, but not
 6    limited to, the grounds that the party seeking the protective order has neither timely nor
 7    adequately objected to disclosure of such documents and information or moved for a
 8    protective order.
 9           30.    This Protective Order does not relieve any party of its obligations to respond
10    to otherwise proper discovery in This Action. Nothing contained in this Order, or any
11    action taken pursuant to it shall waive or impair any party’s right to assert claims of
12    privilege or work product protection, or the right of any party to object to the relevancy of
13    admissibility of documents or information sought or produced into assert objections to
14    requested discovery on grounds other than Confidential Information. This Protective
15    Order also shall not affect or create any presumption with respect to the right of any party
16    from seeking or obtaining additional protection with respect to any documents, materials,
17    or information where allowed by law.
18           31.    Inadvertent Production. Pursuant to Rule 502 of the Federal Rules of
19    Evidence, inadvertent production of documents or electronically-stored information
20    (hereinafter collectively “Inadvertently-Produced Documents”) subject to work product
21    immunity, the attorney-client privilege, or other legal privilege protecting information
22    from discovery shall not constitute a waiver of immunity or privilege in the pending case
23    or in any other federal or state proceeding. In the event that a party inadvertently produces
24    documents or ESI subject to a claim of privilege, the Supplying Party shall, within 15
25    days of the discovery of the inadvertent disclosure, notify the other party in writing of the
26    inadvertent disclosure. The Supplying Party may, in the notice, request a “clawback” of
27    the inadvertently disclosed material. Upon receiving notice of the inadvertent production,
28    the parties agree to follow the procedures provided by Federal Rules of Civil


                                                   13
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 14 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 14 of 180


 1    Procedure 26 (b)(5)(B) respect to the clawback of the Inadvertently Produced Documents.
 2    All notes or other work product of the Receiving Party, reflecting the contents of such
 3    materials, shall be destroyed and not used.
 4           If the party receiving such Inadvertently-Produced Documents moves the Court to
 5    dispute the claim of privilege or immunity, the party shall not assert the fact or
 6    circumstances of the inadvertent production to challenge whether the material is, in fact,
 7    privileged. Likewise, as part of any such motion, the Receiving Party shall not challenge
 8    the “reasonable steps”, as described in Rule 502(b) of the Federal Rules of Evidence,
 9    taken or not taken by the Supplying Party.
10           Pursuant to Rule 502(d) of the Federal Rules of Evidence, there is no waiver of
11    privilege or work product immunity in this matter or any other matter in any other
12    jurisdiction for any document or ESI returned or destroyed under this subsection, or for
13    the subject matter of any such document or ESI, whether the privileged document or ESI
14    was inadvertently produced following review or as part of a “Quick Peek” production. In
15    the event that either party receives information produced in discovery from the other party
16    that reasonably appears to be Inadvertently-Produced Documents, the Receiving Party
17    shall promptly notify the Supplying Party in writing of the apparent inadvertent
18    production.
19           32.    Each party shall retain all rights and remedies available to it under the law
20    for the enforcement of this Protective Order against anyone who violates it.
21           33.    Nothing in this Protective Order shall be construed to prevent this Court
22    from disclosing any facts the Court relies upon in making any findings or issuing any
23    ruling, order, judgment, or decree.
24           34.    Within thirty (30) days of any information that has been claimed as
25    Confidential Information being de-designated or made publically available, the Supplying
26    Party shall provide notice of the Confidential Information that has been de-designated
27    and/or made publicly available. Such notice shall be made by identifying bates numbers
28    or by other means such as identifying categories of information where the identification of


                                                    14
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 15 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 15 of 180


 1    bates numbers are not possible or not feasible. Publically available includes documents
 2    that have been filed with any court or entered as an exhibit during trial not under seal,
 3    provided, however that the Supplying Party is not required to provide notice of de-
 4    designation with regard to such documents until any motion or request to seal those
 5    documents is denied. This paragraph only applies to the extent that the Supplying Party
 6    knew or should have known that the information claimed as Confidential Information was
 7    de-designated or made publically available.
 8           Dated this 9th day of November, 2015.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    15
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 16 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 16 of 180


 1                                            EXHIBIT A
 2                        IN THE UNITED STATES DISTRICT COURT
 3                              FOR THE DISTRICT OF ARIZONA
 4     IN RE: BARD IVC FILTERS                          No. MD-15-02641-PHX-DGC
       PRODUCTS LIABILITY LITIGATION
 5                                                      AGREEMENT TO MAINTAIN
                                                        CONFIDENTIALITY
 6
 7
 8
 9           I, ______________________ (Name), have been given and have read a copy of the
10    Protective Order, dated _______________, 2015 in the case of MDL No. 2641, pending
11    in the United States District Court District of Arizona. I understand and will strictly
12    adhere to the contents of said Order. I understand that produced material disclosed to me
13    is subject to the Order of this Court and that I am prohibited from copying, disclosing or
14    otherwise using such material except as provided by said court Order. I understand that
15    my unauthorized disclosure of any “Confidential Information” may constitute contempt of
16    court and I agree to be personally subject to the jurisdiction of this Court for the purpose
17    of enforcing my obligations under this Agreement, the Order, and any contempt
18    proceeding that may be instituted for my violation of the terms of this Acknowledgment
19    and the Protective Order. I also understand that my signature on this “Agreement to
20    Maintain Confidentiality”, indicating my agreement to be bound by the terms of this
21    Protective Order, is required before I may be allowed to receive and review any produced
22    document and materials that are designated as “Confidential Information” .
23
24    Date: _______________                      Print Signature:_________________________
25                                               Signature:_____________________________
26
27
28


                                                   16
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 17 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 17 of 180


 1                                              EXHIBIT B
 2                          IN THE UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF ARIZONA
 4     IN RE: BARD IVC FILTERS                            No. MD-15-02641-PHX-DGC
       PRODUCTS LIABILITY LITIGATION
 5                                                        ACKNOWLEDGEMENT OF
                                                          DESTRUCTION OR RETURN OF
 6                                                        CONFIDENTIAL INFORMATION
 7
 8
 9              I, ______________________ (Name), am over the age of 18 years and am a
10    resident of ________________ County, _______________. I make this Declaration
11    based upon my personal knowledge, and I am competent to testify to the matters stated
12    herein.
13              I have requested and received from _______________ all of the “Confidential
14    Information” contained in materials, transcripts, and other things within the scope of this
15    Protective Order and produced in this case MDL No. 2641, pending in the United States
16    District Court District of Arizona.
17              I have either destroyed or have attached hereto all of the “Confidential
18    Information” contained in the materials, transcripts, and other things within the scope of
19    this Protective Order including those materials which were returned to me by the experts
20    and consultants mentioned above in accordance with the preceding paragraph, and as
21    described in the Protective Order related to this matter. Notwithstanding the foregoing
22    provisions of this paragraph, the Receiving Party may maintain its privileged
23    communications, work product, Acknowledgments pursuant to the Protective Order,
24    materials required to be retained pursuant to the applicable law, and all court-filed
25    documents even though they contain “Confidential Information,” but such materials shall
26    remain subject to the terms of this Protective Order.
27    ///
28    ///


                                                     17
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 18 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 18 of 180


 1           I declare under penalty of perjury under the laws of the United States of America
 2    that the foregoing is true and correct.
 3
 4    Date: _______________                     Print Signature:_________________________
 5                                              Signature:_____________________________
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  18
      Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 19 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 19 of 180


 1                                     EXHIBIT C
 2                   [PHILLIPS ORDER ON MOTION TO SEAL, 6.1.15]
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           19
         Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 20 of 22
        Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 20 of 180
          Case 3:12-cv-00344-RCJ-WGC Document 328 Filed 06/01/15 Page 1 of 3




 1

 2

 3
                                  UNITED STATES DISTRICT COURT
4
                                         DISTRICT OF NEVADA
 5

 6
                                                      )
 7   KEVIN PHILLIPS,                                  )
                                                      )
 8                   Plaintiff,                       )
                                                      )           3:12-cv-00344-RCJ-WGC
 9                                                    )
            vs.
                                                      )
                                                      )                    ORDER
10   C.R. BARD, INC. et al.,                          )
                                                      )
11                   Defendants.                      )
                                                      )
12

13           This case arises out of an allegedly defective medical device. The parties settled during

14   trial. Defendants have asked the Court to seal certain trail exhibits and portions of the trial

15   transcript.

16           A court may "make any order which justice requires to protect the party or person from

17   annoyance, embarrassment, oppression or undue burden or expense" upon motion by a party or a

18   person from whom discovery is sought. Fed. R. Civ. Pro. 26(c). "The mere fact that the

19   production of records may lead to a litigant's embarrassment, incrimination, or exposure to

20   further litigation will not, without more, compel the court to seal its records. Kamakana v. City &

21   Cnty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir.2006). There is a strong presumption towards

22   public access to judicial records. See id. at 1178. Under Kamakana, judicial records are

23

24                                                  1 of 3
         Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 21 of 22
        Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 21 of 180
           Case 3:12-cv-00344-RCJ-WGC Document 328 Filed 06/01/15 Page 2 of 3




 1   separated into two groups, each with its own standard to be met if litigants wish to seal them.

 2   First, judicial records attached to dispositive motions must meet the "compelling reasons"

 3   standard in order for those documents to be sealed. Id. at 1180. Those compelling reasons must

 4   outweigh the competing interests of the public in gaining access to the judicial records and to

 5   understand the judicial process. Id. at 1178-79. Second, judicial records attached to

 6   nondispositive motions must meet the lesser "good cause" standard to be sealed. Id. A motion to

 7   seal transcripts and evidence adduced at trial must satisfy the "compelling reasons" test, because

 8   a trial is a dispositive proceeding. In re Elec. Arts, Inc., 298 Fed. App'x 568, 569 (9th Cir. 2008).

 9   The Court of Appeals has rejected requests to seal documents under the "compelling reasons"

10   standard where the movant makes nothing more than "conclusory statements about the content of

11   the documents—that they are confidential and that, in general," their disclosure would harm the

12   movant. Id. at 1182.

13          Defendants argue that three categories of material should be sealed: (1) product design

14   and testing, including confidential communications between Defendants and the FDA; (2) sales

15   and marketing information; and (3) Defendant's internal quality control procedures, complaint

16   and adverse event responses, reporting and handling, device tracking procedures, and corrective

17   action procedures. The Court finds that these categories of information do not satisfy the

18   compelling reasons test. The only harm that could come to Defendants form the release of this

19   information is the precipitation of further lawsuits against it. Preventing lawsuits due to the

20   release of inculpating information is not a compelling reason to seal otherwise public legal

21   proceedings. Indeed, the exposure of facts relevant to the material claims in a lawsuit is the

22

23

24
                                                    2 of 3
    Case 2:15-md-02641-DGC Document 269 Filed 11/10/15 Page 22 of 22
   Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21    Page 22 of 180
    Case 3:12-cv-00344-RCJ-WGC Document 328 Filed 06/01/15 Page 3 of 3




purpose of a trial, and these facts should remain public unless the harm likely to result from their

release is unrelated to the nature of the claims. The information does not directly implicate trade

secrets.

           Even if the test could be satisfied, Plaintiff correctly notes that Defendants have waived

the issue because Defendants made no motion to seal the exhibits or testimony at the public trial.

See, e.g., Gambale v. Deutsche Bank AG, 377 F.3d 133, 144 & n.l 1 (2nd Cir. 2004); Littlejohn v.

BIC Corp., 851 F.2d 673, 680 (3d Cir. 1988); Nat'l Polymer Prods. v. Borg—Warner Corp., 641

F.2d 418, 421 (6th Cir. 1981); Level 3 Commc'ns, LLC v. Limelight Networks, Inc., 611 F. Supp.

2d 572, 588 (E. D. Va. 2009) ("The First Amendment public right of access to these exhibits

sprang into existence upon their being offered into evidence for the jury's consideration at trial,

and since no request was made to seal them prior to or at that time, Savvis waived any future

right to assert any competing interest to be weighed by the Court and, thus, any objection to the

public availability of the exhibits in the Court's files.").

                                            CONCLUSION

           IT IS HEREBY ORDERED that the Motion to Seal (ECF No. 317) is DENIED.

           IT IS FURTHER ORDERED that the Motion (ECF No. 326) is DENIED without

prejudice, as it has been incompletely filed.

           IT IS SO ORDERED.

Dated this 1st day of June, 2015.


                                                              ROBE C. JONES
                                                           United St. District Judge




                                                  3 of 3
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 1 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 23 of 180



 1     WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA

 8
 9     IN RE: Bard IVC Filters Products Liability        No. MDL 15-02641-PHX DGC
10     Litigation,                                       ORDER
11
12
13
14            This multidistrict litigation (“MDL”) involves more than 3,000 personal injury
15     cases brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
16     (collectively, “Bard”).    Bard manufactures and markets medical devices, including
17     inferior vena cava (“IVC”) filters. Each Plaintiff received a Bard IVC filter implant and
18     claims that the filter is defective and has caused Plaintiff to suffer serious injury or death.
19     Plaintiffs assert various state law claims and seek both compensatory and punitive
20     damages.
21            In this motion, Bard seeks summary judgment on the ground that Plaintiffs’ state
22     claims are expressly preempted by the Medical Device Amendments of 1976 (“MDA”),
23     21 U.S.C. § 360 et seq., and impliedly preempted by the MDA under the Supreme
24     Court’s conflict preemption principles. Doc. 5396. The motion is fully briefed, and the
25     Court heard oral arguments on November 17, 2017. The Court will deny Bard’s motion.
26     I.     Background.
27            The Court will begin by describing IVC filters and their uses, the history of the
28     MDA, the relevant regulatory process, and the claims asserted by Plaintiffs.
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 2 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 24 of 180



 1            A.     IVC Filters.
 2            The IVC is a large vein that carries de-oxygenated blood from the lower body to
 3     the heart. IVC filters are small metal devices implanted in the upper portion of the IVC
 4     to stop blood clots from travelling to the heart and lungs. Blood clots often develop in
 5     the legs from a condition called deep vein thrombosis or “DVT.” Once blood clots reach
 6     the lungs, they are deemed pulmonary emboli or “PE.” Pulmonary emboli and other
 7     thromboembolic events, such as strokes, can cause serious injury or death.
 8            People at risk for DVT and PE may be prescribed blood thinners such as Heparin
 9     or Warfarin to help prevent blood clots. But these medications do not prevent blood
10     clotting for certain people at high risk for DVT or PE, and blood thinners may not be an
11     option for bariatric and trauma patients who could experience thromboembolic events
12     during surgery. In those situations, physicians may recommend implanting an IVC filter
13     to catch any blood clots before they reach a vital organ.
14            IVC filters originally were designed to be implanted permanently. Because some
15     patients need only temporary filters, however, medical device manufacturers such as
16     Bard developed retrievable filters. Bard first obtained Food and Drug Administration
17     (“FDA”) clearance to market a retrievable IVC filter in 2003. Seven different versions of
18     Bard filters are at issue in this MDL – the Recovery, G2, G2 Express, G2X, Eclipse,
19     Meridian, and Denali. They are spider-shaped devices with multiple struts fanning out
20     from a cone-shaped head. The struts consist of legs with hooks that attach to the IVC
21     wall, and shorter curved arms that serve to catch or break up blood clots. Each of these
22     filters is a variation of its predecessor. The last-generation Denali filter received FDA
23     clearance in May 2013. The filters are designed to be retrievable using Bard’s Recovery
24     Cone Removal System.
25            B.     History of the MDA.
26            Throughout our history, states have exercised police powers to protect the health
27     and safety of their residents. The federal government first entered this field more than a
28     century ago with passage of the Food and Drug Act of 1906, 34 Stat. 768, which


                                                   -2-
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 3 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 25 of 180



 1     prohibited the manufacture of adulterated or misbranded food and drugs. Congress
 2     broadened the coverage of the statute to include misbranded or adulterated cosmetics
 3     and medical devices in the Food, Drug, and Cosmetic Act of 1938 (“FDCA”), 52 Stat.
 4     1040, as amended, 21 U.S.C. § 301 et seq.
 5              The FDCA required premarket approval for new drugs, but not new medical
 6     devices. As technology advanced and reliance on medical devices grew, policymakers
 7     and the public became concerned about the increasing number of injuries resulting from
 8     device failures. Notable in this regard were injuries women suffered from the Dalkon
 9     Shield contraceptive device in the 1960s and early 1970s. Other devices, including
10     catheters, artificial heart valves, and pacemakers, also created possible health risks.
11     Several states responded with regulatory measures, such as California’s 1970 law
12     requiring premarket approval of medical devices. 1970 Cal. Stats. ch. 1573, §§ 26670-
13     26693.
14              In 1976, Congress passed the MDA “to provide for the safety and effectiveness of
15     medical device[s] intended for human use[.]” Pub. L. No. 94-295, 90 Stat. 539 (1976).
16     The MDA extends coverage of the FDCA to medical devices through federal oversight
17     measures implemented by the FDA. It also curtails state regulation of medical devices
18     through a provision that preempts state requirements that differ from or add to federal
19     requirements. 21 U.S.C. § 360k.
20              C.    FDA Regulatory Process.
21              The MDA gives the FDA broad powers to classify and regulate medical devices.
22     The FDA assigns medical devices to Class I, Class II, or Class III based on their risk
23     levels. Class I devices, which include products such as bandages and tongue depressors,
24     are low-risk and subject to oversight only through “general controls” such as labeling
25     requirements. 21 U.S.C. § 360c(a)(1)(A). Class II devices pose moderate health risks.
26     The original MDA definition of a Class II device identified performance standards as the
27     means by which the FDA could reasonably ensure safety and effectiveness. The Safe
28     Medical Devices Act of 1990 (“SMDA”), Pub. L. 101-629, added various “special


                                                   -3-
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 4 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 26 of 180



 1     controls” for this purpose. The special controls may include FDA guidance documents,
 2     premarket data requirements, performance standards, postmarket surveillance measures,
 3     and patient registries. 21 U.S.C. § 360c(a)(1)(B). Class III includes devices used to
 4     support human life, such as pacemakers and hearts valves, and devices that pose a high
 5     risk of injury. 21 U.S.C. § 360c(a)(1)(C). They receive the highest level of regulatory
 6     control.1 IVC filters originally were designated as Class III devices, but were moved to
 7     Class II, along with many other pre-MDA devices, in 2000. See 65 Fed. Reg. 17138,
 8     17144 (Mar. 31, 2000); 21 C.F.R. § 870.3375.
 9            The FDA applies different levels of scrutiny to medical devices before approving
10     or clearing them for market, and the level of scrutiny can affect whether state laws are
11     preempted. The most rigorous level of scrutiny is known as “premarket approval,” often
12     referred to as the “PMA process.” 21 U.S.C. § 360e(a). To comply, a manufacturer must
13     file an application that provides a wide range of detailed information to the FDA in order
14     to demonstrate that the device is safe and effective. See 21 U.S.C. § 360e(c). If the FDA
15     finds the device safe and effective, it approves the device for marketing.2
16            Others medical devices can be cleared for market through a less rigorous process
17     known as section “510(k)” review after the original statutory provision describing the
18     review.    A manufacture can satisfy this level of review, and be exempt from the PMA
19     process, by providing premarket notice to the FDA that its device is “substantially
20     equivalent” to a predicate device already on the market.3 § 360c(f)(1)(A). This 510(k)
21
              1
               See generally FDA Medical Devices, Regulatory Controls (last updated June 26,
22     2014), available at https://www.fda.gov/ MedicalDevices/DeviceRegulationandGuidance
       /Overview/GeneralandSpecialControls/default.htm (last visited Nov. 17, 2017).
23
              2
               See generally FDA Medical Devices, Device Advice: Comprehensive Regulatory
24     Assistance (last updated Sept. 29, 2017), available at https://www.fda.gov/Medical
       Devices/DeviceRegulationandGuidance/ (last visited Nov. 17, 2017).
25
              3
                 A “predicate device” is one that (1) was legally marketed before passage of the
26     MDA and no PMA process was required, (2) has been reclassified from Class III to Class
       II or I, or (3) has been found to be a substantially equivalent device through 510(k)
27     review. 21 C.F.R § 807.92(a)(3). A device is “substantially equivalent” to a predicate
       device where it has the same intended use and (1) has “the same technological
28     characteristics as the predicate device,” or (2) any technological differences “do not
       raise different questions of safety and effectiveness than the predicate device.”

                                                   -4-
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 5 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 27 of 180



 1     review is more streamlined than the PMA process and focuses primarily on equivalence
 2     rather than safety and effectiveness. If a 510(k) notice results in an FDA finding of
 3     substantial equivalence, the device is cleared for marketing.
 4            The FDA maintains a bright line between devices “approved” through the PMA
 5     process and devices “cleared” through 510(k) review. PMA approval results in a finding
 6     of safety and effectiveness, while 510(k) clearance results only in a finding of substantial
 7     equivalence. FDA regulations require manufacturers to maintain this distinction:
 8            Submission of a [510(k) notice] in accordance with this subpart, and a
 9            subsequent determination by the Commissioner that the device intended for
              introduction into commercial distribution is substantially equivalent to a
10            device in commercial distribution . . . does not in any way denote official
11            approval of the device. Any representation that creates an impression of
              official approval of a device because of complying with [510(k)
12            notification] is misleading and constitutes misbranding.
13
14     21 C.F.R § 807.97.
15            The Bard IVC filters at issue in this case, like most medical devices on the market
16     today, received FDA clearance through 510(k) review. Each Bard filter was deemed to
17     be substantially equivalent to a predicate filter already on the market. No Bard filter has
18     received FDA approval through the PMA process.
19            D.     Plaintiffs’ Claims.
20            Plaintiffs allege that Bard IVC filters are defective. Plaintiffs contend that the
21     filters tilt, perforate the IVC, and fracture and migrate to neighboring organs such as the
22     heart and lungs. Plaintiffs claim that Bard filters are more dangerous than other kinds of
23     IVC filters, and that Bard concealed adverse information and otherwise failed to warn the
24     medical community and the public about the risks posed by its filters. Bard vigorously
25     disputes Plaintiffs’ allegations of high risk levels, contending that overall complication
26     rates associated with Bard filters are low and comparable to those of other IVC filters.
27
28     § 360c(i)(1)(A); see 21 C.F.R. § 807.100(b) (describing criteria the FDA uses in its
       substantial equivalence review).

                                                  -5-
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 6 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 28 of 180



 1            Plaintiffs’ master complaint asserts 17 causes of action under various state laws:
 2     strict product liability claims for manufacturing, information, and design defects (Counts
 3     I-III); negligence claims for design, manufacturing, failure to recall or retrofit, failure to
 4     warn, misrepresentation, and per se negligence (Counts IV-IX); breach of warranties
 5     (Counts X-XI); fraudulent misrepresentation and concealment (Counts XII-XIII);
 6     consumer fraud and unfair trade practices (Count XIV); loss of consortium (Count XV);
 7     wrongful death (Count XVI); and survival claims (Count XVII). Doc. 303-1.4
 8            Bard seeks summary judgment on each cause of action, arguing that the MDA
 9     preempts them all. Doc. 5396 at 14-34.5 For reasons explained below, the Court finds
10     that Bard has not met its burden of establishing preemption and therefore will deny
11     summary judgment.
12     II.    Summary Judgment Standard.
13            A party seeking summary judgment “bears the initial responsibility of informing
14     the district court of the basis for its motion, and identifying those portions of [the record]
15     which it believes demonstrate the absence of a genuine issue of material fact.” Celotex
16     Corp. v. Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the
17     moving party shows that there is no genuine dispute as to any material fact and the
18     movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Only disputes
19     over facts that might affect the outcome of the suit will preclude summary judgment, and
20     the disputed evidence must be “such that a reasonable jury could return a verdict for the
21     nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The
22     evidence of the nonmoving party is to be believed, and all reasonable inferences are to be
23
24            4
                 The master complaint is the operative pleading for most of the cases in this
       MDL. It was created for the sake of convenience and serves as a long-form complaint
25     giving notice, pursuant to Rule 8, of the allegations that Plaintiffs assert in this case.
       Plaintiff -specific allegations are contained in individual short-form complaints or certain
26     complaints served on Bard before the filing of the master complaint. See Doc. 249.
       Plaintiffs also provide Bard with fact sheets that describe their individual conditions and
27     claims. See Doc. 365.
28            5
                Page citations are to numbers placed at the top of each page by the Court’s
       electronic filing system rather than the document’s original page numbers.

                                                   -6-
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 7 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 29 of 180



 1     drawn in that party’s favor, because the weighing of evidence and drawing of inferences
 2     are jury functions. Id. at 255.
 3     III.   Basic Preemption Principles.
 4            “When a transferee court receives a case from the MDL Panel, the transferee court
 5     applies the law of the circuit in which it is located to issues of federal law.” In re Gen.
 6     Am. Life Ins. Co. Sales Practices Litig., 391 F.3d 907, 911 (8th Cir. 2004). In this case,
 7     that would be the law of the Ninth Circuit. Thus, in performing its federal preemption
 8     analysis, the Court will look primarily to Supreme Court and Ninth Circuit cases.
 9            “The Supremacy Clause provides a clear rule that federal law ‘shall be the
10     supreme Law of the Land; and the Judges in every State shall be bound thereby, anything
11     in the Constitution or Laws of any State to the Contrary notwithstanding.’” Arizona v.
12     United States, 567 U.S. 387, 399 (2012) (quoting U.S. Const. art. VI, cl. 2). Under this
13     clause, “Congress has the power to preempt state law.” Crosby v. Nat’l Foreign Trade
14     Council, 530 U.S. 363, 372, (2000).
15            “‘[T]he purpose of Congress is the ultimate touchstone’” in determining whether
16     Congress has preempted a state law. Cipollone v. Liggett Grp., Inc., 505 U.S. 504, 516
17     (1992) (quoting Malone v. White Motor Corp., 435 U.S. 497, 504 (1978)). Federal
18     preemption may be either express or implied. Attay v. Cty. of Maui, 842 F.3d 688, 699
19     (9th Cir. 2016). Where there is no express congressional command, a state law is
20     impliedly preempted if “it actually conflicts with federal law[.]” Id. (citing Cipollone,
21     505 U.S. at 516). Conflict preemption occurs “where compliance with both federal and
22     state regulations is a physical impossibility[.]” Arizona, 567 U.S. at 399 (internal
23     citations and quotation marks omitted).
24            “Where the intent of a statutory provision that speaks expressly to the question of
25     preemption is at issue, ‘[courts] do not invoke any presumption against pre-emption but
26     instead focus on the plain wording of the clause, which necessarily contains the best
27     evidence of Congress’ pre-emptive intent.’” Attay, 842 F.3d at 699 (quoting Puerto Rico
28     v. Franklin Cal. Tax-Free Trust, ––– U.S. –––, 136 S. Ct. 1938, 1946 (2016)). Where


                                                  -7-
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 8 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 30 of 180



 1     there is no express preemption and a federal statute regulates in an area “traditionally
 2     occupied by states, such as health, safety, and land use, a ‘presumption against
 3     preemption’ adheres.” Gobeille v. Liberty Mut. Ins. Co., –– U.S. –––, 136 S. Ct 936, 946
 4     (2016) (quoting Wyeth v. Levine, 555 U.S. 555, 565 n.3 (2009)).
 5            The Court first will discuss express preemption under § 360k of the MDA, and
 6     then turn to implied preemption.
 7     IV.    Express Preemption.
 8            Section 360k of the MDA includes this express preemption clause:
 9            Except as provided in subsection (b) of this section, no State or political
10            subdivision of a State may establish or continue in effect with respect to a
              device intended for human use any requirement--
11
              (1) which is different from, or in addition to, any requirement applicable
12            under this chapter to the device, and
13            (2) which relates to the safety or effectiveness of the device or to any other
              matter included in a requirement applicable to the device under this chapter.
14
15     21 U.S.C. § 360k(a). The Supreme Court has held that this clause applies when (1) the
16     federal government has established “requirements” applicable to the device in question,
17     and (2) state law claims are based on state requirements that are different from, or in
18     addition to, the federal requirements, and that relate to safety and effectiveness. Riegel v.
19     Medtronic, Inc., 552 U.S. 312, 321-22 (2008). Consistent with this guidance, the Court
20     first will determine whether the FDA’s 510(k) review established federal “requirements”
21     for the Bard IVC filters, and then whether Plaintiffs’ state law claims would impose
22     “requirements” different from, or in addition to, any federal requirements.
23            A.     Federal Requirements.
24                   1.     Supreme Court Precedent.
25            The Supreme Court has interpreted § 360k in two cases, Riegel and Medtronic,
26     Inc. v. Lohr, 518 U.S. 470 (1996).6 Lohr involved a pacemaker that was cleared by the
27
              6
               The Supreme Court addressed implied preemption under the MDA in Buckman
28     Co. v. Plaintiffs’ Legal Committee, 531 U.S. 341 (2001), but declined to express a view
       on whether the state claims were expressly preempted under § 360k. Id. at 348 n.2.

                                                   -8-
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 9 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 31 of 180



 1     FDA in 1982 through 510(k) review. The plaintiff, who suffered injuries when her
 2     pacemaker failed, brought state common law claims for negligence and strict liability
 3     against the manufacturer, Medtronic. The majority opinion in Lohr held that § 360k does
 4     not preempt state law claims directed at medical devices cleared through the 510(k)
 5     process because the substantial equivalence review of that process places no federal
 6     requirements on a device. 518 U.S. at 492-94; see Riegel, 552 U.S. at 322-23.
 7           Central to the holding in Lohr was the Supreme Court’s finding that “[t]he
 8     § 510(k) notification process is by no means comparable to the PMA process[.]” 518
 9     U.S. at 478-79. Lohr noted that the PMA process is a “rigorous” examination of the
10     product in question that takes an average of 1,200 hours to complete, while “the 510(k)
11     review is completed in an average of only 20 hours.” Id. at 477-79. Lohr noted that the
12     “510(k) process is focused on equivalence, not safety[.]” Id. at 493 (emphasis in original;
13     citation and quotation marks omitted). Lohr concluded that the FDA’s 510(k) review
14     “did not ‘require’ Medtronics’ pacemaker to take any particular form for any particular
15     reason; the agency simply allowed the pacemaker, as a device substantially equivalent to
16     one that existed before 1976, to be marketed without running the gauntlet of the PMA
17     process.” Id. at 493-94.
18           Riegel involved a cardiovascular catheter approved by the FDA through the PMA
19     process. Riegel did not disagree with Lohr’s conclusion that 510(k) review imposes no
20     federal requirements on manufacturers, but held that the more rigorous PMA process
21     does impose such requirements. 552 U.S. at 322. Riegel disagreed with Lohr’s view of
22     state law claims and held that such claims can impose requirements within the meaning
23     of § 360k. Id. at 322-24. Because the common law tort claims asserted in Riegel would
24     impose requirements different from federal requirements established through the PMA
25     process, Riegel found the plaintiffs’ state law tort claims preempted by § 360k. Id.
26     at 323-25.
27           Riegel was decided nearly 20 years after passage of the SMDA and the start of
28     FDA’s use of “special controls” during 510(k) review, and yet the Supreme Court still


                                                  -9-
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 10 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 32 of 180



 1     found that 510(k) review was not close to the PMA process. Riegel described the PMA
 2     process in detail and held that it imposes federal “requirements” within the meaning of
 3     § 360k. In doing so, Riegel distinguished 510(k) review:
 4            Premarket approval, in contrast [to 510(k) clearance], imposes
 5            “requirements” under the MDA as we interpreted it in Lohr. Unlike
              general labeling duties, premarket approval is specific to individual
 6            devices. And it is in no sense an exemption from federal safety review—
 7            it is federal safety review. Thus, the attributes that Lohr found lacking in
              510(k) review are present here.
 8
 9     552 U.S. at 322-23 (emphasis in original).
10            Riegel explicitly addressed, and did not disagree with, Lohr’s finding that 510(k)
11     review imposes no device-specific requirements on manufacturers:
12            Even though substantial-equivalence review under 510(k) is device
13            specific, Lohr also rejected the manufacturer’s contention that 510(k)
              approval imposed device-specific “requirements.” We regarded the fact
14            that products entering the market through 510(k) may be marketed only so
15            long as they remain substantial equivalents of the relevant 1976 devices as
              a qualification for an exemption rather than a requirement.
16
17     552 U.S. at 322.
18            The Ninth Circuit likewise has recognized significant differences between 510(k)
19     review and the PMA process. In Perez v. Nidek Co., 711 F.3d 1109 (9th Cir. 2013), the
20     circuit court found a state law fraud claim preempted by the MDA because the device at
21     issue, “[l]ike the device in Riegel, . . . was subject to device-specific requirements under
22     the PMA [process].” Id. at 1118. Perez contrasted the 510(k) review in Lohr, which
23     imposes no “requirements,” with the more rigorous PMA process:
24            None of the federal laws or regulations at issue [in Lohr] imposed device-
25            specific requirements. In contrast, the Court in Riegel held that § 360k
              preempted common-law claims challenging the safety and effectiveness of
26            a medical device that had received premarket approval from the FDA.
27            Unlike the federal laws and regulations at issue in Lohr, premarket approval
              imposes device-specific requirements.
28


                                                    - 10 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 11 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 33 of 180



 1     711 F.3d at 1118; see also Stengel v. Medtronic, Inc., 704 F.3d 1224, 1230 (9th Cir.
 2     2013) (en banc) (noting that the Court in Riegel “was careful to state that . . . Lohr
 3     remained good law”).
 4           Many cases interpret Riegel and Lohr to mean that PMA approval preempts
 5     different or additional requirements imposed by state tort law, while 510(k) clearance
 6     does not. See, e.g., Hovey v. Cook Inc., 97 F. Supp. 3d 836, 844-46 (S.D. W. Va. Apr. 1,
 7     2015) (rejecting the manufacturer’s preemption argument under § 360k and finding that
 8     510(k) clearance of the medical device did not preempt state law tort claims in light of
 9     Lohr and Riegel); Horrillo v. Cook Inc., No. 08-60931-CIV, 2014 WL 8186704, at *3
10     (S.D. Fla. June 6, 2014) (“[U]nder Lohr and Riegel, because the stent received FDA
11     approval under the § 510(k) process, Defendant is precluded, as a matter of law, from
12     arguing that Plaintiff’s claims are preempted under the express preemption provision set
13     forth in § 360k(a).”); Cisson v. C. R. Bard, Inc., No. 2:11-cv-00195, 2013 WL 5700513,
14     at *12 (S.D. W. Va. Oct. 18, 2013) (“[T]he 510(k) process does not address product
15     safety and efficacy and therefore is not relevant to Bard’s obligations under Georgia state
16     tort law”) (citing Lohr and Riegel); James v. Diva Int’l, Inc., 803 F. Supp. 2d 945, 951
17     (Mar. 18, 2011) (“The device at issue before the Court was approved by the ‘substantially
18     equivalent’ process. Defendant argues that this is of no consequence. However, it is
19     worth noting that the Supreme Court has held that this process implements only generally
20     applicable standards and does are not constitute sufficient ‘requirements’ to trigger
21     preemption under Section 360k(a).”) (citing Lohr, 518 U.S. at 492-93).7
22           Bard argues that Lohr is outdated and does not control this case. Bard notes that
23     Lohr concerned a pacemaker cleared by the FDA in 1982, and argues that the 510(k)
24     clearance process was dramatically altered when Congress passed the SMDA in 1990.
25     Doc. 5396 at 19-20. Bard emphasizes that § 12 of the SMDA authorizes the FDA to find
26
27           7
                This Court reached a similar conclusion in another case, finding that 510(k)
       review for a pain pump device did not preempt Arizona negligence and strict liability
28     claims. Placencia v. I-Flow Corp., No. CV10-2520 PHX DGC, 2012 WL 5877624, at *5
       (D. Ariz. Nov. 20, 2012).

                                                 - 11 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 12 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 34 of 180



 1     a device “substantially equivalent” under 510(k) review if it is “as safe and effective as a
 2     legally marketed device” and “does not raise different questions of safety and efficacy
 3     than the predicate device.” PL 101-629 § 12. Bard argues that this consideration of
 4     safety and effectiveness was not present in Lohr, and, when combined with FDA
 5     discretion to require clinical data and testing information, can result in 510(k) clearance
 6     procedures that are closer to PMA approval and have preemptive effect. Bard argues that
 7     its IVC filters went through a rigorous 510(k) review focused on safety and effectiveness.
 8            The Court does not agree that Lohr is outdated. The SMDA did introduce safety
 9     and effectiveness considerations into 510(k) review, but only comparatively. Under § 12,
10     the FDA does not make a determination that the device being cleared is safe and
11     effective; it concludes that the device is substantially equivalent to the predicate device.
12     Id. True, the FDA may do this by finding that the device “is as safe and effective” as the
13     predicate device, but that is still a comparative exercise. The assumption is that the
14     predicate device is safe and effective enough to be on the market, and that the proposed
15     device, if sufficiently similar, must be so as well. The FDA’s 510(k) review “continues
16     to primarily focus on equivalence as opposed to safety.” Hovey, 97 F. Supp. 3d at 845;
17     see Riegel, 552 U.S. at 323.
18            A 510(k) notice must include information regarding the device, its intended use,
19     and its planned labelling and advertising; whether it is similar to or different from
20     comparable products in commercial distribution; an assurance that the information
21     submitted is truthful and accurate; and any additional information regarding the device
22     requested by the FDA that is necessary to make a finding as to whether or not the device
23     is substantially equivalent to a predicate device. 21C.F.R § 807.87. FDA regulations
24     provide that a 510(k) notice can result in one of several possible outcomes. The FDA can
25     (1) declare the device substantially equivalent to a predicate device, (2) declare the device
26     not substantially equivalent to any predicate device, (3) request additional information,
27     (4) withhold the decision, or (5) advise the applicant that 510(k) clearance is not required.
28     21 C.F.R. § 807.100(a). Determining that the device is safe and effective is not one of


                                                  - 12 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 13 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 35 of 180



 1     the available FDA options. Indeed, because the FDA makes no determination regarding
 2     the device’s safety and effectiveness comparable to PMA approval, FDA regulations
 3     specifically prohibit a manufacturer from “misbranding” a 510(k)-cleared device by
 4     claiming that it has been “approved” by the FDA. 21 C.F.R. § 807.97.
 5            The PMA process, by contrast, requires a manufacturer to show that its product is
 6     sufficiently safe and effective for the U.S. market. See Buckman, 531 U.S. at 344-45. If
 7     successful, the process results in an FDA finding of safety and effectiveness. Indeed,
 8     after PMA approval, the manufacturer cannot change the design, manufacturing process,
 9     labeling, or any other attribute of the product that could affect its safety or effectiveness
10     without FDA permission. § 360e(d)(6)(A)(i). The manufacturer must also report to the
11     FDA any information concerning the safety of the device that it learns after receiving
12     approval. § 360i. “[P]remarket approval is focused on safety, not equivalence.” Riegel,
13     552 U.S. at 323. It remains fundamentally different from 510(k) review.
14            The Court cannot conclude that the Lohr majority was ignorant of current FDA
15     practices or the 1990 changes made by the SDMA. Lohr was decided six years after
16     passage of the SMDA, and any changes to 510(k) review were available to the Court in
17     interpreting Congress’s intent. 518 U.S. at 480 n. 4. And yet the Court still concluded
18     that “[t]here is no suggestion in either the statutory scheme or the legislative history that
19     the § 510(k) exemption process was intended to do anything other than maintain the
20     status quo with respect to the marketing of existing medical devices and their substantial
21     equivalents.” Id. at 494. That status quo, Lohr noted, “included the possibility that the
22     manufacturer of the device would have to defend itself against state-law claims of
23     negligent design.” Id.
24            In short, Lohr remains good law, and clearance of a product under 510(k) usually
25     does not preempt state common law claims. But this does not mean that 510(k) clearance
26     can never result in preemption. As Bard notes, the fifth and concurring justice in the
27     Lohr majority, Justice Breyer, acknowledged that preemption could occur if specific
28     federal requirements were imposed on a device by the FDA. Id. at 503-04. And the


                                                  - 13 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 14 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 36 of 180



 1     Ninth Circuit has held that state law failure-to-warn claims were preempted for a 510(k)
 2     device on which the FDA imposed specific product and disease warning requirements.
 3     See Papike v. Tambrands Inc., 107 F.3d 737, 740 (9th Cir. 1997).
 4           How, then, does one identify 510(k) cases where state law claims are preempted?
 5     The preemption provision itself provides some helpful guidance. Section 360(k) gives
 6     preemptive power only to requirements “applicable to the device.” 21 U.S.C. § 360(k).
 7     The requirements must be device-specific. In Lohr, the Supreme Court also looked to a
 8     regulation promulgated by the FDA – 21 C.F.R. § 808.1(d) – for help on the preemptive
 9     scope of § 360(k). 518 U.S. at 498-501; see also id. at 506-07 (Breyer, J., concurring).
10     That regulation confirms that any preemptive requirement must specifically apply to the
11     device in question:
12           State or local requirements are preempted only when the Food and Drug
13           Administration has established specific counterpart regulations or there are
             other specific requirements applicable to a particular device under the act,
14           thereby making any existing divergent State or local requirements
15           applicable to the device different from, or in addition to, the specific Food
             and Drug Administration requirements.
16
17     21 C.F.R. § 808.1(d) (emphasis added).
18           Thus, preemption can occur under the 510(k) process only when the FDA has
19     imposed requirements specific to the device in question.             More general FDA
20     requirements – what Riegel calls “federal manufacturing and labeling requirements
21     applicable across the board to almost all medical devices” – do not preempt state law
22     claims. 552 U.S. at 322. The FDA requirements must do more than reflect “entirely
23     generic concerns about device regulation generally.” Id. (citations to Lohr omitted).
24                  2.       Has the FDA Imposed Specific Requirements on Bard Filters?
25           Bard argues that the FDA has imposed three categories of specific requirements on
26     its filters: (1) special controls, primarily in the form of FDA guidance documents;
27     (2) clinical studies, and testing and design information; and (3) labelling and other
28     information requirements. Doc. 5396 at 24-30. The Court will review each category.


                                                 - 14 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 15 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 37 of 180



 1                          a.     Special Controls (Guidance Documents).
 2            Bard relies heavily on the special controls issued by the FDA in connection with
 3     510(k) review of IVC filters generally.       One of the special controls is a guidance
 4     document issued in November 1999 and titled “Guidance for Cardiovascular
 5     Intravascular Filter 510(k) Submissions.” 21 C.F.R. § 870.3375(b)(2)(ii); see Doc. 5398
 6     ¶ 29, Ex. F. Bard contends that this guidance document is a “specific and detailed
 7     directive the FDA issued” for IVC filters. Doc. 5396 at 24. The Court does not agree.
 8            The 1999 guidance document is not a “directive” as Bard claims. It contains this
 9     disclaimer: “This document is intended to provide guidance. It represents the [FDA’s]
10     current thinking . . . . It does not create or confer any rights for or on any person and
11     does not operate to bind the FDA or the public.” Doc. 5398 ¶ 29, Ex. F at 1 n.1.
12            The document describes itself as a “draft,” and makes clear that it does not
13     mandate any particular course of action. IVC filter manufacturers can obtain 510(k)
14     clearance by following “either the specific recommendations of this guidance or some
15     alternate control that provides equivalent assurances of safety and effectiveness.” Id.
16     at 1. Thus, manufacturers can choose between following the “recommendations” in the
17     guidance document or alternative approaches.
18            Bard emphasized at oral argument that the guidance document contains a section
19     on “Filter Performance,” but this section simply includes “an outline of the general issues
20     that need to be addressed when seeking premarket clearance for a filter” under 510(k).
21     Id. at 3. The section leaves it to the manufacturer to determine what tests or data should
22     be submitted: “Test protocols and acceptance criteria for these tests are the responsibility
23     of the submitter. FDA recognizes that there are many different testing methods that may
24     be used to satisfy the objective.” Id. The document also includes a suggested general
25     format for filter labels, but no specific regulatory mandate. Manufacturers are free to
26     include other language “specific to [their] particular device design.” Id. at 9-10. In short,
27     the document leaves much to the discretion of filter manufacturers and provides guidance
28     instead of imposing specific requirements. See Thompson v. DePuy Orthopaedics, Inc.,


                                                  - 15 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 16 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 38 of 180



 1     No. 1:13-CV-00602, 2015 WL 7888387, at *10 (S.D. Ohio Dec. 4, 2015) (noting that the
 2     guidance document at issue was “directed mostly to what needs to be submitted to the
 3     FDA to facilitate review of the 510(k) application” and contained no “language that
 4     mandates anything from the manufacturers”).8
 5            The two other documents identified by the FDA as special controls for IVC filters
 6     are (1) “Use of International Standards Organization’s ISO 10993 ‘Biological Evaluation
 7     of Medical Devices Part I: Evaluation and Testing,’” and (2) “510(k) Sterility Review
 8     Guidance and Revision of 2/12/90 (K90-1)” 21 U.S.C. § 870.3375(b)(1), (b)(2)(i); see
 9     Doc. 5398 ¶ 28. These documents impose only generic requirements for all implantable
10     medical devices and offer nothing specific to IVC filter design, manufacturing,
11     performance, or labeling. Doc. 7369 at 24 n.17. As Riegel noted, “federal manufacturing
12     and labeling requirements applicable across the board to almost all medical devices” do
13     not preempt state common law claims.          552 U.S. at 322.     Bard does not contend
14     otherwise.9
15                          b.     Clinical Studies and Testing and Design Information.
16            Bard places much emphasis on the fact that clinical studies were required by FDA
17     for 510(k) clearance of the Recovery, G2, and Denali filters. Doc. 5396 at 26-28. But
18     the FDA regulations state that clinical studies can be requested for the purpose of
19     deciding whether a device is substantially equivalent to a predicate device:
20
              FDA will determine that a device is substantially equivalent to a predicate
21            device using the following criteria: . . .
22
23            8
               Whitson v. Safeskin, 313 F. Supp. 2d 473 (M.D. Pa. 2004), is distinguishable
       because the FDA had established clear and specific requirements for the product in a
24     manual titled “Regulatory Requirements for Medical Gloves.” Id. at 477.
25            9
                In its reply brief, Bard discusses internal FDA documents relating to the decision
       to reclassify IVC filters from Class III to Class II devices. Doc. 7828 at 8-9. Bard notes
26     that the FDA had determined that special controls would provide reasonable assurance of
       the safety and effectiveness of IVC filters. Id. at 9. But this is true for all Class II
27     devices subject to special controls, or at least those reclassified along with IVC filters in
       2000. See 65 Fed. Reg. 17138-01 (Mar. 31, 200). Bard cites no legal authority for the
28     proposition that mere reclassification, or assignment of special controls to a device
       cleared through 510(k) review, imposes “requirements” for purposes of § 360k.

                                                  - 16 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 17 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 39 of 180



 1
 2                    (B) The data submitted establishes that the device is substantially
              equivalent to the predicate device and contains information, including
 3            clinical data if deemed necessary by the Commissioner, that demonstrates
              that the device is as safe and as effective as a legally marketed device[.]
 4
 5
       21 C.F.R. § 807.100(b)(2)(ii)(B) (emphasis added). Two points are relevant. First,
 6
       requesting such clinical studies is a recognized part of 510(k) review. Second, analysis of
 7
       the clinical data remains comparative – deciding whether the device is substantially
 8
       equivalent to the predicate. Bard cites no authority for the proposition that clinical
 9
       studies required during 510(k) review constitute preemptive requirements for purposes of
10
       § 360k. Nor does Bard identify the specific clinical study “requirements” that the Court
11
       could compare to the various state law duties to determine whether those duties are
12
       preempted.
13
              Bard also notes that the FDA sought information about the testing and design of its
14
       IVC filters. Id. at 29-30. But the FDA may request additional information, including
15
       information concerning safety and effectiveness, to determine “whether or not the device
16
       is substantially equivalent to a [predicate] device[.]” 21 C.F.R § 807.87(l); see James,
17
       803 F. Supp. 2d at 947-48. Bard has not shown that the FDA’s request for testing and
18
       design information was outside the scope of a normal 510(k) review or sufficient to make
19
       it as rigorous as the PMA process.
20
              Bard suggests that its EVEREST and Denali clinical studies were similar to the
21
       rigorous FDA review in Horn v. Thoratec Corp., 376 F.3d 163 (3d Cir. 2004). Doc. 5396
22
       at 27-28.    But Horn involved the PMA process, not 510(k) review, a distinction the
23
       Third Circuit found critical: “The primary element distinguishing Lohr from the instant
24
       case is the fact that the [device] received FDA approval through the rigorous § 360e(c)
25
       PMA process, not through the § 510(k) ‘substantial equivalence’ process.” Id. at 169.
26
       After Riegel, there is nothing remarkable about the conclusion in Horn that “the PMA
27
       process imposed requirements that were specifically applicable to the [device], and that
28
       triggered preemption under § 360k(a).” Id. at 170; see also Kemp v. Medtronic, Inc., 231


                                                 - 17 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 18 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 40 of 180



 1     F.3d 216, 227-28 (6th Cir. 2000) (finding FDA approval of a PMA supplement to be a
 2     “specific federal requirement applicable to the device”).
 3            What is more, the heart pump at issue in Horn took nearly twenty years to receive
 4     FDA approval. 376 F.3d at 169-70. The device underwent ten years of live animal and
 5     human cadaver studies before it was granted an investigational device exemption (“IDE”)
 6     by the FDA in order to permit human clinical trials. Id. at 169. The manufacturer then
 7     conducted seven years of clinical studies at hospitals, during which it submitted 90
 8     supplements to the FDA. Id. The FDA approved the PMA application only after
 9     extensive review that spanned three years and included a substantial number of
10     amendments and responses to FDA questions. Id. at 170. This process was clearly more
11     rigorous than the 510(k) review of the Bard IVC filters.
12            Bard cites Kemp, 231 F.3d at 227, for the proposition that the IDE clinical trials
13     for the G2 and Denali filters are device-specific and therefore preemptive. Doc. 5396
14     at 25-26; see also Martin v. Telectronics Pacing Sys., Inc., 105 F.3d 1090, 1097 (6th Cir.
15     1997) (regulations governing investigational devices are device-specific); Parks v.
16     Howmedica Osteonics Corp., No. 8:15-cv-0075-MSS-MAP, 2016 WL 7220707, at *7
17     (M.D. Fla. Mar. 11, 2016) (IDE approval process is device-specific). But as Plaintiffs
18     correctly note, the G2 and Denali filters were given 510(k) clearance before completion
19     of their respective IDE clinical studies. Doc. 7369 at 28. Moreover, Bard fails to explain
20     how IDE clinical studies conducted as part of the 510(k) substantial equivalence review
21     impose requirements for purposes of § 360k. In other words, even if the FDA required
22     IDE clinical studies, Bard does not describe any resulting § 360k “requirements” that
23     would preempt Plaintiffs’ state law claims. See Oja v. Howmedica, Inc., 111 F.3d 782,
24     787-89 (10th Cir. 1997) (rejecting hip implant manufacturer’s arguments that discussions
25     with the FDA to obtain 510(k) clearance including IDE clinical study of cement-less use
26     constituted a specific requirement under Lohr).10
27
              10
                 Bard notes in its reply that clinical trials are required as part of the PMA
28     process. Doc. 7828 at 12 (citing Scovil v. Medtronic, Inc., 995 F. Supp. 2d 1082, 1093
       (D. Ariz. 2014)). True, but the rigorous PMA process requires more than clinical trials,

                                                  - 18 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 19 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 41 of 180



 1                          c.     Labelling and Other Requirements.
 2            Bard argues that, pursuant 21 U.S.C. § 807.87(e), the FDA required proposed
 3     labeling for each Bard IVC filter. Doc. 5396 at 28. But proposed labeling is required for
 4     every 501(k) submission. Section 807.87 simply describes the information that “[e]ach
 5     premarket notification shall contain[.]” These are “federal . . . labeling requirements
 6     applicable across the board to almost all medical devices” – requirements which do not
 7     preempt state common law claims. Riegel, 552 U.S. at 322. They are not like the device-
 8     and disease-specific labelling regulation at issue in Papike. 107 F.3d at 739-40.
 9            Bard contends that the FDA reviewed and made specific changes to its labels,
10     including adding language regarding bariatric patients and off-label use for the G2 filter
11     and language regarding potential nickel leaching for the Meridian and Denali filters.
12     Doc. 5396 at 28-29. But these changes did not preclude Bard from strengthening its
13     warnings about the risks posed by filter migration, fractures, and perforation. The FDA
14     allows – and in fact encourages – medical device manufactures to “monitor device usage
15     and promptly revise the warning and precautions section [of a label] based on use
16     experience.” Doc. 5398 ¶ 38, Ex. G at 11.
17            Bards notes that the FDA has issued post-SMDA design controls and “good
18     manufacturing” rules, and that these procedures were applied to Bard filters. Doc. 5396
19     at 22 (citing 21 C.F.R. §820.30; Medical Devices; Current Good Manufacturing Practice
20     (CGMP) Final Rule; Quality System Regulation, 61 Fed. Reg. 52615 (FDA Oct. 7,
21     1996)). But Bard fails to explain how these generally applicable rules constitute filter-
22     specific requirements that would preempt Plaintiffs’ state law claims.11
23
       see Scovil, 995 F. Supp. 2d at 1088-89, and Bard has not shown that the two IDE clinical
24     trials in this case reflect the rigor that makes FDA premarket approval preemptive.
25            11
                 Bard notes that the FDA has itself indicated that special controls are “regulatory
       requirements for class II devices.” Doc. 5396 at 20 n.16 (citing FDA Medical Devices,
26     Regulatory      Controls,      https://www.fda.gov/MedicalDevices/DeviceRegulationand
       Guidance/Overview/GeneralandSpecialControls/default.htm (last updated June 26, 2014).
27     Yet Bard cites no legal authority showing that this statement by the agency is controlling
       for purposes of preemption. See Wyeth, 555 U.S. at 556 (giving no deference to the
28     FDA’s mere assertion that state law is preempted where it had enacted no regulation to
       this effect).

                                                  - 19 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 20 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 42 of 180



 1            Finally, Bard has submitted more than 800 factual paragraphs to illustrate its
 2     extensive communications with the FDA concerning the seven generations of filters at
 3     issue in this case. Doc. 5398. But the Court agrees with Plaintiffs’ suggestion that these
 4     communications merely reflect the back-and-forth of 510(k) review. See Doc. 7369
 5     at 25-29. The FDA invoked its regulatory power to require additional information from
 6     Bard as a condition for clearance. See 21 U.S.C. § 807.87(l). The mere volume of these
 7     communications does not show that the FDA’s review imposed specific requirements on
 8     Bard filters or departed from the 510(k) substantial equivalence standard.12
 9                          d.     Papike and Degelmann Are Distinguishable.
10            Bard cites other cases in support of their argument, but the Court finds them
11     distinguishable. Papike involved various claims under California law based on injuries
12     the plaintiff sustained when she contracted Toxic Shock Syndrome (“TSS”) while using
13     Tampax tampons. 107 F.3d at 738. The Ninth Circuit found the state failure-to-warn
14     claim preempted under § 360k, but not the state claims for negligence, design defect, and
15     breach of warranties. Id. at 738, 742-44. Although tampons are Class II devices subject
16     to special controls, see id. at 739, this was not the reason for preemption. Rather, Papike
17     found that the FDA had promulgated a device-specific regulation “mandating the specific
18     substantive content of the TSS warnings on tampon boxes[.]” Id. at 740. The regulation
19     was “not only device-specific (tampons), but also disease-specific (TSS).” Id. “This fact
20     distinguishe[d] Papike’s case from prior relevant MDA preemption cases, including
21     [Lohr].” Id.; see also Rasheed v. Church & Dwight Co., No. 5:11CV80, 2012 WL
22     262619, at *7-8 (E.D. Tex. Jan. 12, 2012) (finding failure-to-warn claim preempted
23
24
25            12
                  Bard asserts that its more than 800 paragraphs of facts are both material and
       undisputed, and that “there is no genuine issue to be tried.” Doc. 5398 at 1. But as
26     Plaintiffs correctly note, Bard’s statement includes many documents and communications
       that are not central to the issues in this case – whether the 510(k) review imposed device-
27     specific requirements. And the sheer volume of the submission proves nothing.
       “Lawyers are tasked with bringing clarity out of chaos, and voluminous filings rarely do
28     that.” State Compensation Ins. Fund v. Drobot, No. CV 13-0956 AG, 2016 WL
       6661338, at *1 (C.D. Cal. Aug. 10, 2016).

                                                 - 20 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 21 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 43 of 180



 1     where the FDA had issued a specific regulation governing labels for condoms under the
 2     same rule subpart as tampons). Bard cites no similar regulation in this case.
 3            Bard’s reliance on Degelmann v. Advanced Medical Optics Inc., 659 F.3d 835 (9th
 4     Cir. 2011), fares no better. Degelmann has been vacated by the Ninth Circuit. See
 5     Placencia, 2012 WL 5877624, at *5 n.3. Moreover, even if Degelmann was still good
 6     law, it would not control here. Doc. 5396 at 13, 19. Degelmann concerned contact lens
 7     solution approved through 510(k) review and the plaintiffs’ state-law claims that the
 8     solution was mislabeled as “disinfecting.” 659 F.3d at 840-42. The FDA had issued a
 9     guidance document containing special controls that “mandate” specific stand-alone
10     performance criteria with which manufacturers “must comply” in order to label their
11     contact lens products as a “disinfecting solution.” Id. at 341-42. The Ninth Circuit found
12     the guidance document to be a specific requirement that the manufacturer undisputedly
13     had met, and held that the state consumer protection and false advertising claims were
14     preempted because they would impose a state requirement in addition to the federal
15     requirements. Id. at 842; see also Tuttle v. CIBA Vision Corp., No. 2:05-CV-340 TS,
16     2007 WL 677134, at *2 (D. Utah Mar. 1, 2007) (finding same guidance document to be a
17     requirement because it is comprehensive and “governs the form, content, and
18     requirements for labels on hydrogen peroxide-based solutions”).
19                          e.     Federal Requirements Conclusion.
20            The various FDA reviews of Bard filters do appear to have been more extensive
21     than the 510(k) review at issue in Lohr. But Bard has not shown that the reviews
22     imposed device-specific requirements as needed for preemption under § 360(k). The
23     “requirements” identified by Bard are either general, non-preemptive regulations or
24     normal parts of the 510(k) substantial equivalence inquiry.
25            B.     State Requirements.
26            Lohr instructs courts to undertake a “careful comparison” between the federal
27     requirements at issue and the allegedly preempted state requirements to determine
28     whether they fall within the preemptive scope of § 360k. 518 U.S. at 500. The state law


                                                 - 21 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 22 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 44 of 180



 1     must be compared to the federal requirements to determine whether the state law
 2     establishes requirements “different from, or in addition to,” the federal requirements. 21
 3     U.S.C. § 360k(a)(1)(1). But such a comparison is impossible where, as here, no device-
 4     specific federal requirements can be ascertained.
 5            The claims asserted by Plaintiffs involve the laws of 50 states – laws the Court
 6     must apply in this MDL. See Am. Life Ins., 391 F.3d at 911. Plaintiffs assert multiple
 7     causes of action, including claims for strict liability, negligence, breach of warranty,
 8     misrepresentation, concealment, and consumer fraud. Doc. 303-1. And yet Bard does
 9     not discuss the specific law of any particular state. Bard instead summarizes general state
10     law duties and asserts that those duties impose requirements that are preempted by the
11     requirements imposed on its products through the 510(k) reviews. Doc. 5396 at 30. Such
12     conclusory assertions are insufficient to meet the “careful comparison” required by Lohr.
13     For this reason as well, Bard has failed to show that any state law claim is expressly
14     preempted by federal requirements.
15     V.     Implied Preemption.
16            Because the health and safety of citizens are “‘primarily, and historically, matters
17     of local concern,’ the ‘States traditionally have had great latitude under their police
18     powers to legislate as to the protection of the lives, limbs, health, comfort, and quiet of all
19     persons.” Lohr, 518 U.S. at 475 (internal citations omitted). Thus, this case presents a
20     classic example of Congress legislating in a field – public health and safety – historically
21     occupied by state police powers. For purposes of implied preemption, therefore, the
22     Court begins with a presumption that state laws are not superseded by the federal statute,
23     a presumption that can be overcome only if preemption “‘was the clear and manifest
24     purpose of Congress.’” Id. (citation omitted).
25            Bard contends that Plaintiffs’ state law claims are impliedly preempted because it
26     is impossible for Bard to do under federal law what the state laws require. Doc. 5396
27     at 32-34. The Court does not agree.
28


                                                   - 22 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 23 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 45 of 180



 1            Bard relies on two Supreme Court cases that involved the FDCA’s labeling
 2     requirements for generic prescription drugs, PLIVA, Inc. v. Mensing, 564 U.S. 604
 3     (2011), and Mutual Pharmaceutical Co. v. Bartlett, ––– U.S. –––, 133 S.Ct. 2466 (2013).
 4     Under the FDCA, a manufacturer can obtain FDA approval to market a drug only by
 5     submitting a new-drug application (“NDA”) that is similar to the comprehensive PMA
 6     application. 21 U.S.C. § 355(a)-(b); see Bartlett, 133 S. Ct. at 2471 (noting that the
 7     “process of submitting an NDA is both onerous and lengthy”). The FDA’s approval of
 8     an NDA includes the approval of the exact text of the proposed label.            21 U.S.C.
 9     § 355(d). Generally speaking, a manufacturer may change a drug label only after the
10     FDA approves a supplemental NDA. See Wyeth, 555 U.S. at 568. Manufacturers
11     essentially are prohibited from making any change to a generic drug label because the
12     label must at all times be the same as the label of the corresponding brand-name drug.
13     21 U.S.C. § 314.150(b).
14            In Mensing and Bartlett, the Supreme Court found state law failure-to-warn claims
15     preempted by the FDCA because it was impossible under federal law for the
16     manufacturers to do what state law required. Mensing, 564 U.S. at 618; Bartlett, 133 S.
17     Ct. at 2476-78. As the Court explained: “it was impossible for the [m]anufacturers to
18     comply with both their state-law duty to change the label and their federal law duty to
19     keep the label the same.” Mensing, 564 U.S. at 618. “Federal law require[d] a very
20     specific label for [the drug], and state law [forbade] the use of that label.” Bartlett, 133
21     S. Ct. at 2479.
22            Bard has identified no similar conflict in this case.        Bard asserts that it is
23     prohibited from making changes to their filters without FDA approval, but changing a
24     product is quite different from changing a label.        FDA regulations understandably
25     provide that FDA clearance is required when a manufacturer’s product “is about to be
26     significantly changed or modified in design, components, method of manufacture, or
27     intended use.”    21 C.F.R. § 807.81(a)(3).     The Court does not find such a change
28     comparable to the label changes at issue in Mensing and Bartlett.


                                                  - 23 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 24 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 46 of 180



 1           Bard also asserts that the FDA prohibits it from making unilateral labeling changes
 2     that significantly impact safety and effectiveness without first submitting a new 510(k)
 3     notification. Doc. 5396 at 33. In support, Bard cites to an FDA guidance document on
 4     when 510(k) submissions are required. Id.; Doc. 5398, ¶ 38. The most relevant part of
 5     this guidance document for purposes of Plaintiffs’ failure-to-warn claims would seem to
 6     be the section on changes in warnings or precautions. That section reads as follows:
 7           In order to facilitate a continuous upgrading in device labelling,
 8           manufacturers should monitor device usage and promptly revise the
             warning and precautions section based on use experience. Events that
 9           precipitate changes of this type are routinely reported under the medical
10           device reporting regulation. 510(k)s for such labelling changes are
             generally unnecessary however, manufacturer’s [sic] are encouraged to
11           discuss these situations with [the FDA’s Center for Devices and
12           Radiological Health].

13     Doc. 5398, Ex. G at 11. This guidance clearly does not prohibit Bard from making
14     warning changes without FDA approval.13
15           “Impossibility pre-emption is a demanding defense.” Wyeth, 555 U.S. at 573.
16     Bard has failed to show that it is impossible to make any labeling changes that may be
17     required by state law. Indeed, Bard acknowledges that the FDA previously has cleared
18     labeling changes to Bard IVC filters and in one instance found that no 510(k) was
19     needed. Doc. 5396 at 33. Bard’s impossibility preemption defense is without merit. See
20     Wyeth, 555 at 571 (“[A]bsent clear evidence that the FDA would not have approved a
21     change to [the drug’s] label, we will not conclude that it was impossible for Wyeth to
22     comply with both federal and state requirements.”); Mullins v. Ethicon, Inc., 147 F. Supp.
23     3d 478, 480-85 (S.D. W. Va. 2015) (rejecting impossibility preemption given “Congress’
24     purpose in enacting the 510(k) provision and the absence of any actual conflict between
25
             13
                The guidance document recently has been superseded. See FDA, Deciding
26     When to Submit a 510(k) for a Change to an Existing Device, Guidance for Industry and
       FDA Staff (Oct. 25, 2017), available at https://www.fda.gov/downloads/medicaldevices/
27     deviceregulationandguidance/guidancedocuments/ucm514771.pdf (last visited Nov. 16,
       2017). The new guidance document also allows for changes in warnings without a
28     510(k) submission. See id. at 22. Moreover, both documents make clear that they are
       meant to provide guidance only and do not bind the FDA or the regulated industry.

                                                 - 24 -
      Case 2:15-md-02641-DGC Document 8872 Filed 11/22/17 Page 25 of 25
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 47 of 180



 1     state and federal law”).   Bard has also failed to overcome the presumption against
 2     preemption that applies to its implied preemption argument.
 3           IT IS ORDERED that Defendants’ motion for summary judgment regarding
 4     preemption (Doc. 5396) is denied.
 5           Dated this 22nd day of November, 2017.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 25 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 1 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 48 of 180



 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX DGC
10     Litigation,
11     ___________________________________
12     Sherr-Una Booker, an individual,                No. CV-16-00474-PHX-DGC
13             Plaintiff,
14     v.
15     C. R. Bard, Inc., a New Jersey corporation;     ORDER
       and Bard Peripheral Vascular, Inc., an
16     Arizona corporation,
17            Defendants.
18
19
20            This multidistrict litigation proceeding (“MDL”) involves thousands of personal
21     injury cases brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular,
22     Inc. (collectively, “Bard”). Bard manufactures and markets medical devices, including
23     inferior vena cava (“IVC”) filters. The MDL Plaintiffs have received implants of Bard
24     IVC filters and claim that they are defective and have caused Plaintiffs to suffer serious
25     injury or death. Plaintiffs assert numerous state law claims and seek both compensatory
26     and punitive damages.
27            One of the MDL cases is brought by Plaintiff Sherr-Una Booker, who had a Bard
28     filter implanted ten years ago. Plaintiff’s case has been selected as one of several
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 2 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 49 of 180



 1     bellwether cases and is set for trial in March 2018. Defendants have filed a motion for
 2     partial summary judgment on Plaintiff’s claims. Doc. 7456. The motion is fully briefed,
 3     and the Court heard oral arguments on November 17, 2017. For reasons set forth below,
 4     the Court will grant the motion in part and deny it in part.1
 5     I.     Factual Background.
 6            [The factual background section of this order has been redacted because it sets
 7     forth Plaintiff’s personal medical information protected from public disclosure under the
 8     provisions of HIPPA and orders sealing documents in this case. See Doc. 7787. An
 9     unredacted version of this order has been filed under seal. See Doc. 8873.]
10     II.    Plaintiff’s Claims.
11            The Court was assigned this MDL in August 2015. Doc. 1. Three months later,
12     the MDL Plaintiffs filed a long-form master complaint that asserts seventeen causes of
13     action. Doc. 303-1. The master complaint alleges that Bard filters, including the G2,
14     were negligently designed and manufactured and are more dangerous than other IVC
15     filters. The complaint further alleges that Defendants concealed adverse information and
16     otherwise failed to warn about increased risks posed by Bard filters. Defendants dispute
17     the allegations of concealment and high risk levels, contending that complication rates
18     associated with Bard filters are low and comparable to those of other IVC filters.
19            In her short-form individual complaint filed on February 22, 2016, Plaintiff asserts
20     the following claims under Georgia law:         manufacturing defects (Master Complaint
21     Counts I and V), failure to warn (Counts II and VII), design defects (Counts III and IV),
22     failure to recall or retrofit (Count VI), misrepresentation (Counts VIII and XII),
23     negligence per se (Count IX), breach of warranties (Counts X and XI), and punitive
24
25
26
27            1
                Defendants’ motion redacts information concerning Plaintiff’s personal medical
       history. Defendants have filed a sealed unredacted version of the motion. Doc. 7460.
28     The Court will cite to this unredacted document in addressing Defendants’ summary
       judgment arguments.

                                                   -2-
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 3 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 50 of 180



 1     damages. Doc. 1, CV-16-00474-PHX-DGC. Plaintiff agreed not to pursue the breach of
 2     warranty claims before the present motion was filed. Doc. 7460 at 2 n.1.2
 3            Defendants seek summary judgment on all claims other than design defects. Id.
 4     at 1. In her response to Defendants’ motion, Plaintiff concedes the insufficiency of her
 5     manufacturing defect and failure to recall or retrofit claims. Doc. 8167 at 2 n.1. The
 6     Court will grant summary judgment on these claims and the breach of warranty claims.
 7            The remaining claims on which Defendants seek summary judgment are failure to
 8     warn, misrepresentation, negligence per se, and punitive damages. The Court will deny
 9     summary judgment on the failure to warn and punitive damages claims and grant
10     summary judgment on the claims for misrepresentation and negligence per se.
11     III.   Summary Judgment Standard.
12            A party seeking summary judgment “bears the initial responsibility of informing
13     the court of the basis for its motion, and identifying those portions of [the record] which
14     it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
15     Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the moving party
16     shows that there is no genuine dispute as to any material fact and the movant is entitled to
17     judgment as a matter of law. Fed. R. Civ. P. 56(a). Only disputes over facts that might
18     affect the outcome of the suit will preclude the entry of summary judgment, and the
19     disputed evidence must be “such that a reasonable jury could return a verdict for the
20     nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The
21     evidence of the nonmoving party, however, is to be believed, and all justifiable inferences
22     drawn in that party’s favor because “[c]redibility determinations, the weighing of
23     evidence, and the drawing of inferences from the facts are jury functions[.]” Id. at 255.
24     ///
25     ///
26
27            2
               Plaintiff does not assert claims for fraudulent concealment (Master Complaint
       Count XIII), consumer fraud and unfair trade practices (Count XIV), loss of consortium
28     (Count XV), wrongful death (Count XVI), or survival claims (Count XVII). See id.;
       Doc. 303-1 ¶¶ 267-338.

                                                  -3-
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 4 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 51 of 180



 1     IV.   Failure to Warn (Counts II and VII).
 2           The parties agree that Georgia law applies because the alleged injuries occurred in
 3     Georgia and Plaintiff lived there when the complaint was filed. Doc. 7460 at 6. To
 4     establish a failure to warn claim under Georgia law, “the plaintiff must show the
 5     defendant had a duty to warn, the defendant breached that duty and the breach was the
 6     proximate cause of the plaintiff’s injury.”   Wheat v. Sofamor, S.N.C., 46 F. Supp. 2d
 7     1351, 1362 (N.D. Ga. 1999). “[A] manufacturer has a duty to warn of nonobvious
 8     foreseeable dangers from the normal use of its product.” Thornton v. E.I Du Pont de
 9     Nemours & Co., 22 F.3d 284, 289 (11th Cir. 1994) (citations omitted). The duty to warn
10     arises “whenever the manufacturer knows or reasonably should know of the danger
11     arising from the use of its product.” Chrysler Corp. v. Batten, 450 S.E.2d 208, 211 (Ga.
12     1994). The duty generally is “breached by (1) failing to adequately communicate the
13     warning to the ultimate user or (2) failing to provide an adequate warning of the
14     product’s potential risks.” Thornton, 22 F.3d at 289.
15           In cases involving prescription drugs and medical devices, Georgia applies the
16     “learned intermediary” doctrine. Under this doctrine, the manufacturer has no “duty to
17     warn the patient of the dangers involved with the product, but instead has a duty to warn
18     the patient’s doctor, who acts as a learned intermediary between the patient and
19     manufacturer.” McCombs v. Synthes (U.S.A.), 587 S.E.2d 594, 595 (Ga. 2003) (citing
20     Ellis v. C. R. Bard, Inc., 311 F.3d 1272, 1279-80 (11th Cir. 2002)). The manufacturer’s
21     warnings to the physician, however, “must be adequate or reasonable under the
22     circumstances of the case.” Id.
23           In this case, the G2 filter’s Instructions for Use (“IFU”) were available to Dr.
24     D’Ayala when he decided to implant the filter in Plaintiff, but he did not have
25     information about any increased risks associated with Bard filters. Doc. 7462-2 at 5-6.
26     Plaintiff alleges that the instructions Bard provided failed to adequately warn about the
27     device’s known defects and high complication rates, including the filter’s propensity to
28     tilt, fracture, and perforate the IVC. See Doc. 303-1 ¶¶ 174-78, 211-16. Plaintiff claims


                                                  -4-
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 5 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 52 of 180



 1     that this failure to warn constitutes a breach of Bard’s duty to adequately warn of the
 2     dangers presented by its IVC filters, and proximately caused her injuries. Id. ¶¶ 177-81,
 3     215-17. Plaintiff asserts strict liability and negligence claims for the alleged failure to
 4     warn. Id. ¶¶ 171-81, 202-09; see Doc. 1 at 3, CV-16-00474-PHX-DGC.
 5            Defendants contend that the warnings contained in the IFU were adequate as a
 6     matter of law because they included the risks of filter movement, fracture, and
 7     perforation – the very complications Plaintiff experienced.           Doc. 7460 at 9-11.
 8     Defendants further contend that proximate cause is lacking because Dr. D’Ayala
 9     implanted the G2 filter with knowledge of its potential risks, and there is no evidence that
10     additional warnings would have made him choose a different filter or treatment. Id. at
11     11-12. For purposes of summary judgment, Defendants do not dispute that Plaintiff has
12     presented evidence that Bard knew its IVC filters had complication rates higher than
13     other filters at the time Plaintiff was implanted with the G2 filter. See Doc. 8167 at 4-7.
14            A.     Adequacy of the Warnings.
15            The IFU for the G2 filter included the following warnings under the bold heading
16     of “Potential Complications”:
17
           Movement or migration of the filter is a known complication of vena cava
18          filters. This may be caused by placement in IVCs with diameters
            exceeding the appropriate labeled dimensions specified in the IFU.
19          Migration of filters to the heart or lungs have also been reported in
20          association with improper deployment, deployment into clots and/or
            dislodgment due to large clot burdens.
21
22         Filter fracture is a known complication of vena cava filters. There have
            been reports of embolization of vena cava filter fragments resulting in
23          retrieval of the fragment using endovascular and/or surgical techniques.
24          Most cases of filter fracture, however, have been reported without any
            adverse clinical sequelae.
25
26         Perforation or other acute or chronic damage of the IVC wall.

27         All of the above complications have been associated with serious adverse
28          events such as medical intervention and/or death. There have been reports
            of complications, including death, associated with the use of vena cava

                                                   -5-
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 6 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 53 of 180



 1            filters in morbidly obese patients. The risk/benefit ratio of any of these
 2            complications should be weighed against the inherent risk/benefit ratio for a
              patient who is at risk of pulmonary embolism without intervention.
 3
 4     Doc. 7457-1 at 2.

 5            Plaintiff concedes that the IFU warned about G2 filters tilting, fracturing, and

 6     perforating the IVC, but notes that these complications exist for all IVC filters.

 7     Doc. 8167 at 13. Plaintiff argues that the warnings were inadequate because they did not

 8     include risk rates or disclose that the risks associated with the G2 filter were higher than

 9     those of other filters, including Bard’s own Simon Nitonol filter (“SNF”). Id. at 12.

10            Framing the issue as one of duty, Defendants contend that Georgia law imposes no

11     duty on a manufacturer to provide comparative complication rates for its product and

12     those of competitors. Doc. 7460 at 10 n.4; see Doc. 7351 at 9-10. Plaintiff counters that

13     the issue is one of breach, not duty, and that there is a triable issue as to whether

14     Defendants’ failure to warn about increased risks constitutes a breach of their duty to

15     provide an adequate warning.

16            This very issue was addressed in Cisson v. C. R. Bard, Inc., No. 2:11-cv-00195,

17     2013 WL 5700513 (S.D. W. Va. Oct. 18, 2003). Cisson, which applied Georgia law,

18     found that “[a]lthough Bard frames the issue as one of duty, it actually relates to whether

19     Bard’s warnings were adequate, which is a question of breach.” Id. at *7. The Court

20     agrees with this conclusion. Under Georgia law, a duty to warn arises “whenever the

21     manufacturer knows or reasonably should know of the danger arising from the use of its

22     product.” Batten, 450 S.E.2d at 211. Defendants cite no authority to suggest that this

23     duty arises only on a fact-by-fact basis. The duty arises when dangers are known or

24     reasonably known, and the factual detail that must then be disclosed is then addressed in

25     the adequacy of the disclosure. The duty to warn is breached by “failing to provide an

26     adequate warning of the product’s potential risks.” Thornton, 22 F.3d at 289 (emphasis

27     added). After concluding that the question was one of breach, Cisson denied judgment

28     on the failure to warn claim, noting that other courts have held that a failure to warn



                                                  -6-
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 7 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 54 of 180



 1     about the rate or severity of potential injuries raises a jury question over the adequacy of
 2     the warnings. 2013 WL 5700513 at *7.
 3            The exact warning at issue in this case was considered recently in Cason v. C. R.
 4     Bard, Inc., No. 1:12-CV-1288-HMS, 2015 WL 9913809 (N.D. Ga. Feb. 9, 2015). In
 5     Cason, as in this case, there was evidence that the G2 filter has a greater propensity to
 6     migrate, fracture, and perforate the IVC, and that Bard had knowledge of such increased
 7     risks at all relevant times. Id. at *4-5. Given this evidence, and the fact that Bard did not
 8     warn the plaintiff’s doctor about the increased risks, Cason concluded that a jury
 9     reasonably could find that “the IFU did not contain an adequate warning regarding the G2
10     Filter.” Id. at *5. The Court finds this ruling by a Georgia-based federal judge, applying
11     Georgia law, to be highly persuasive. Other cases applying Georgia law have reached
12     similar conclusions. See Cisson, 2013 WL 5700513, at *8 (rejecting Bard’s argument
13     that warnings were adequate as a matter of law because the IFU identified as a possible
14     adverse reaction each of the complications the plaintiff experienced); In re Mentor Corp.
15     ObTape Transobturator Sling Prods. Liab. Litig., 711 F. Supp. 2d 1348, 1378 (M.D. Ga.
16     2010) (rejecting similar argument where the product at issue had a greater propensity to
17     cause complications and was associated with more severe complications than other
18     products); Watkins v. Ford Motor Co., 190 F.3d 1213, 1219-20 (11th Cir. 1999) (denying
19     summary judgment on failure to warn claim where Ford’s internal documents showed
20     that the Bronco II had a rollover fatality rate more than three times that of other SUVs
21     and the vehicle was rated last in government stability tests).3
22            The Court notes that some of the warnings in the G2 filter’s IFU are limited in
23     scope. Although filter movement and migration are identified as known complications,
24
25            3
                 Defendants asserted at oral argument that Cisson and Cason were causation cases
       that did not address duty and breach. To the contrary, Cisson made clear that “Bard had a
26     duty to warn about ‘any potential dangers that may result’ from use of the product[,]’” and
       that the adequacy of Bard’s warnings was a question of breach, not duty. 2013 WL 5700513,
27     at *6-7 (citation omitted). Similarly, Cason discussed at length Bard’s arguments that it had
       no duty to warn about increased risks and that its warnings were adequate as a matter of law.
28     2015 WL 9913809, at *3-6. The issue of causation was discussed only briefly in the last
       paragraph addressing the failure to warn claim. Id. at *6.

                                                   -7-
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 8 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 55 of 180



 1     the IFU states that “[t]his may be caused by placement in IVCs with diameters exceeding
 2     the appropriate labeled dimensions specified in the IFU.” Doc. 7457 ¶ 5. The IFU notes
 3     that migration of filters to the heart or lungs has been reported, but only “in association
 4     with improper deployment, deployment into clots and/or dislodgment due to large clot
 5     burdens.” Id. The IFU discloses reports of serious adverse events associated with the use
 6     of IVC filters, including death, but only in “morbidly obese patients.” Id. With respect
 7     to filter fracture, the IFU states that most cases had “been reported without any adverse
 8     clinical sequelae.” Id. Plaintiff has presented evidence to the contrary, along with other
 9     evidence from which a jury reasonably could find that the warnings contained in the IFU
10     were not adequate. See Cisson, 2013 WL 5700513, at *8 (denying motion for judgment
11     as a matter of law where the plaintiff presented evidence that Bard’s IFU “downplayed
12     risks by stating that ‘potential adverse reactions are those typically associated with
13     surgically implantable materials’”).
14            Defendants argue that they cannot be held liable for failure to warn because the
15     complications Plaintiff experienced – filter tilting, fracture, and perforation – were well
16     documented and known to medical professionals, including Dr. D’Ayala. Doc. 7460
17     at 10. But this argument misses the mark. As Defendants themselves note, Plaintiff
18     claims that the general warning about complications associated with all IVC filters was
19     inadequate given the G2 filter’s higher complication rates. Id. at 10 n.4. Plaintiff
20     presents evidence that the G2 filter involved substantially greater risks of failure than
21     competitor filters and even Bard’s own SNF filter, and that evidence must be accepted as
22     true for purposes of this summary judgment motion.4
23            Defendants state that including warnings about comparative risk rates “is almost
24     certainly precluded by FDA regulations,” but they cite no specific regulation in support
25
26            4
                Defendants cite Presto v. Sandoz Pharmaceuticals Corp., 487 S.E.2d 70, 73 (Ga.
       Ct. App. 1997), for the proposition that warning the physician about a product’s potential
27     risks is sufficient. Doc. 7460 at 10. The warning, however, must be adequate or
       reasonable under the circumstances. See McCombs, 587 S.E.2d at 595. Presto is
28     inapposite because the plaintiffs in that case “ma[de] no argument that the warning given
       [the doctor] was inadequate.” 487 S.E.2d at 73.

                                                  -8-
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 9 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 56 of 180



 1     of this assertion. Doc. 8574 at 4. The opinion of Defendants’ regulatory expert in this
 2     regard creates a fact issue for the jury.      Defendants’ reliance on cases involving
 3     prescription drugs is misplaced because those cases concern a specific FDA regulation
 4     not applicable to medical devices such as the G2 filter. See 21 C.F.R. § 201.57(c)(7)
 5     (providing that “any claim comparing [a prescription drug] with other drugs in terms of
 6     frequency, severity, or character of adverse reactions must be based on adequate and
 7     well-controlled studies”).
 8            Defendants contend that Georgia law does not require a manufacturer to provide
 9     comparative rates of complications for its products. Doc. 7460 at 10 n.4; Doc. 7351
10     at 9-10 (citing Dixie Grp., Inc. v. Shaw Indus. Grp., Inc., 693 S.E.2d 888, 892 (Ga. Ct.
11     App. 2010); Hoffman v. AC & S, Inc., 548 S.E.2d 379, 382 (Ga. Ct. App. 2001)). But the
12     cases cited by Defendants concern very different questions: whether a manufacturer can
13     be liable for injuries caused by modifications another party made to its product, Dixie
14     Grp., 693 S.E.2d at 892, and whether a plaintiff must show that it was the defendant’s
15     asbestos product – as opposed to an asbestos products generally – that caused her
16     mesothelioma, Hoffman, 548 S.E.2d at 382. “Nothing in these cases suggests that a
17     manufacturer’s warning is adequate even if it fails to warn that the product is
18     significantly more dangerous than other similar products on the market.” Cason, 2015
19     WL 9913809, at *5.
20            “The general rule in Georgia is that the adequacy of the warning is an issue for the
21     jury [unless] . . . the facts support only one conclusion, that is, the warning and its
22     communication were adequate.” Thornton, 22 F.3d at 289 (citations omitted). In this
23     case, there are facts from which a jury reasonably could conclude that the warnings
24     contained in the IFU were not “adequate or reasonable under the circumstances of the
25     case.” McCombs, 587 S.E.2d at 595. The “question that must be answered by the fact
26     finder is whether the warning given was sufficient or was inadequate because it did not
27     ‘provide a complete disclosure of the existence and extent of the risk involved.’”
28


                                                  -9-
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 10 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 57 of 180



 1     Watkins, 190 F.3d at 1220 (quoting Thornton, 22 F.3d at 289); see Cason, 2015 WL
 2     9913809, at *4-5; Cisson, 2013 WL 5700513, at *7-8.
 3            The Court is not holding, as a matter of Georgia law, that manufacturers must
 4     always disclose how the risks of their product compare to the risks of other products. But
 5     presumably there is a point where the risks of a product so depart from the norm that a
 6     failure to disclose them constitutes an inadequate warning. Whether that point was
 7     reached in this case will be for the jury to decide. See Cason, 2015 WL 99913809, at *6
 8     (the question “is not whether [D]efendants are able to provide completely up-to-date
 9     failure rate comparisons but whether, prior to [Plaintiff’s] surgery, they had sufficient
10     information such that they knew or should have known that use of the G2 Filter involved
11     a significantly increased risk of complications as compared to other IVC filters.”).
12            Finally, Defendants contend that summary judgment is warranted because Plaintiff
13     never identifies the precise information the G2 warnings should have contained.
14     Doc. 7460 at 7 (citing Nolley v. Greenlee Textron, Inc., No. 1:06-CV-228-MHS, 2007
15     WL 5369405, at *7 (N.D. Ga. Dec. 6, 2007)). To the contrary, Plaintiff makes clear that
16     the IFU should have disclosed that the “risks associated with Bard’s devices were higher
17     than those of competitor devices or the SNF.” Doc. 8167 at 12. The jurors in this case,
18     unlike in Nolley, will be presented with proposed warnings and will have a means by
19     which to determine whether the actual warnings were adequate. The Court will consider
20     the parties’ proposed jury instructions on the issue of inadequate warnings.
21            B.     Causation.
22            To prevail on a failure to warn claim, a plaintiff must show that the deficient
23     warning caused her injury.      See Wheat, 46 F. Supp. at 1362.         “Where a learned
24     intermediary has actual knowledge of the substance of the alleged warning and would
25     have taken the same course of action even with the information the plaintiff contends
26     should have been provided, courts typically conclude that . . . the causal link is broken
27     and the plaintiff cannot recover.” Id. at 1363.
28


                                                  - 10 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 11 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 58 of 180



 1            Defendants contend that any failure to warn Dr. D’Ayala that IVC filters may tilt,
 2     fracture, and perforate the IVC wall was not the proximate cause of Plaintiff’s injuries
 3     because Dr. D’Ayala was aware of these risks when he implanted the G2 filter in
 4     Plaintiff. Doc. 7460 at 11. But as explained above, Plaintiff’s position is that Defendants
 5     failed to warn Dr. D’Ayala about significantly higher complication rates posed by Bard
 6     filters. Doc. 8167 at 12-16. The fact that Dr. D’Ayala knew about the existence of
 7     complications for all IVC filters does not preclude a showing of causation.
 8            Dr. D’Ayala testified that when he implanted the G2 filter in Plaintiff in June 2007
 9     he was not aware of the high number of adverse events associated with Bard’s Recovery
10     filter, the predicate device for the G2. Doc. 8169 ¶ 332-33 (Tr. 33:10-34:5). Nor was he
11     aware of certain Bard documents showing higher complication rates in the Recovery
12     device compared to other filters, including Bard’s 2004 crisis management plan, the 2004
13     health hazard evaluation, the 2005 migration remedial action plan, and the adverse event
14     reports contained in the FDA’s Manufacture and User Facility Device Experience
15     (“MAUDE”) database. Id. ¶¶ 334-336 (Tr. 34:7-40:2). Dr. D’Ayala testified that this
16     information would have influenced his prescribing habits and he would have liked to
17     have known about the high number of adverse events before implanting the G2 filter in
18     Plaintiff. Id. Regarding his decision to use a Bard filter, Dr. D’Ayala stated:
19            With regards to the Bard filter, would I have used a different device if I
20            knew at the time that the Bard filter was not ideal or as good as some of the
              other implants? The answer would have to be yes. . . . I would have used a
21            different filter if there was a different filter that I knew of that was better, in
22            terms of its safety profile.

23
       Id. ¶ 338; Docs. 7462-2 at 3, 8169-1 at 32-33 (Tr. 62:25-63:1-9). Consistent with this
24
       testimony, Dr. D’Ayala also stated: “If I knew that one filter was better than another, as I
25
       said before, absolutely, I would use it.” Doc. 8574-1 at 21 (Tr. 76:25-77:2).
26
              Defendants note that Dr. D’Ayala testified that it was “[d]ifficult to say with
27
       certainty” whether he would have used a G2 filter in light of internal Bard documents
28
       showing higher complication rates because “[it] would depend upon what other filters


                                                    - 11 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 12 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 59 of 180



 1     [they] had at the time and what their problems would have been.” Doc. 7462-2 at 3
 2     (Tr. 63:21-25). Dr. D’Ayala also stated that some filter has to be used in treating difficult
 3     patients like Plaintiff, and “it becomes a matter of deciding which filter is best[.]” Id.
 4     (Tr. 70:20-25).   Dr. D’Ayala made clear, however, that information about higher
 5     complication rates “would have been a very important piece of information to have, as far
 6     as making a decision regarding [Plaintiff].” Id. at 4 (Tr. 63:25-64:1-3).
 7            Defendants assert in their reply brief that Dr. D’Ayala’s testimony about what he
 8     may or may not have done constitutes mere conjecture and speculation that is insufficient
 9     to establish causation as a matter of law. Doc. 8574 at 9 & n.8. The Court does not
10     agree. Dr. D’Ayala stated that information about higher complication rates would have
11     influenced his decision, and that he would have used a different device had he known the
12     Bard filter was not as good as other available devices. Doc. 8169-1 at 25-28, 32-33.
13     Indeed, Dr. D’Ayala ultimately stopped using Bard filters due to reports of migration and
14     fragmentation in the MAUDE database and medical literature. Id. at 22 (Tr. 31:13-25).
15     Although it is true that Dr. D’Ayala also made more equivocal statements during his
16     deposition, Plaintiff must prove her case by a preponderance of the evidence, not with
17     absolute certainty. Construing Dr. D’Ayala’s testimony in Plaintiff’s favor, as required at
18     the summary judgment stage, the Court finds that it creates a question of fact on the issue
19     of causation.
20            Defendants note that Dr. D’Ayala does not rely on a manufacturer’s internal
21     documents when deciding which filter to use because such documents are unreliable.
22     Doc. 8574 at 9. But this says nothing about whether Dr. D’Ayala would have implanted
23     a different filter had Defendants warned about higher complication rates in the IFU for
24     the G2 device or in other public documents. Stated differently, the question is not what
25     Dr. D’Ayala would have done had he been aware of Defendant’s internal documents, but
26     what he would have done had Defendants provided adequate public warnings.
27            Under Georgia law, summary judgment is warranted on the issue of causation only
28     where the physician testifies unequivocally that he would have made the same decision


                                                  - 12 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 13 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 60 of 180



 1     despite the proposed warning. See Dietz v. Smithkline Beecham Corp., 598 F.3d 812, 816
 2     (11th Cir. 2010) (doctor provided “explicit, uncontroverted testimony that, even when
 3     provided with the most current research and FDA mandated warnings, he still would have
 4     prescribed [anti-depressant]”); Porter v. Eli Lilly & Co., No. 1:06-CV-1297-JOF, 2008
 5     WL 544739, at *13 (N.D. Ga. Feb. 25, 2008) (doctor “unequivocally testified that even
 6     if he had read the warning that [plaintiff] asserts should have been given, he still would
 7     have prescribed [anti-depressant] to the decedent”). Defendants cite no such testimony
 8     from Dr. D’Ayala.     See Watkins v. Eli Lilly & Co., No. 1:08-CV-1665, 2010 WL
 9     11493785, at *9 (N.D. Ga. Mar. 31, 2010) (denying summary judgment where the
10     defendant failed to “nail[] this matter down” through deposition testimony).
11           In summary, the Court concludes that Dr. D’Ayala’s testimony “is sufficient
12     evidence of causation at the summary judgment stage, because ‘it can be inferred that
13     [he] would not have implanted the G2 Filter’” had he been warned about its higher
14     complication rates. Cason, 2015 WL 9913809, at *6 (quoting In re C. R. Bard, Inc.,
15     Pelvic Repair Sys. Prods. Liab. Litig., No. CV 2:10-cv-01224, 2013 WL 2431975, at *7
16     (S.D. W. Va. June 4, 2013)); see Cisson, 2013 WL 5700513, at *9-10 (denying summary
17     judgment where there was sufficient evidence for a jury to find that the proposed
18     warnings would have prevented the doctor from implanting a Bard device). The Court
19     will deny summary judgment on Plaintiff’s failure to warn claims.
20     V.    Misrepresentation (Counts VIII and XII).
21           “In Georgia, the plaintiff must show actual reliance to support both negligent
22     misrepresentation and fraud claims.” Fanelli v. BMC Software, Inc., No. 1:11-cv-00436-
23     JOF, 2013 WL 12190241, at *10 (N.D. Ga. July 29, 2013) (citations omitted). Summary
24     judgment is warranted, Defendants argue, because Plaintiff has presented no evidence
25     showing that either she or Dr. D’Ayala relied on any representation made by Defendants.
26     Docs. 7460 at 7-8 n.3, 8574 at 11. Plaintiff does not address this argument in her
27     response brief (see Doc. 8167 at 16-17), and at oral argument stated only that
28     Dr. D’Ayala should have been told about the G2 filter’s higher complication rates.


                                                 - 13 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 14 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 61 of 180



 1            But Plaintiff asserts claims for misrepresentation, not concealment. Doc. 1 at 3-4,
 2     CV-16-00474-PHX-DGC. Although Dr. D’Ayala had access to the G2 filter’s IFU at the
 3     time of Plaintiff’s surgery (Doc. 7462-2 at 5-6), Plaintiff has pointed to no evidence
 4     showing that Dr. D’Ayala relied on the IFU or any other representation made by
 5     Defendants. The Court therefore will grant summary judgment on the misrepresentation
 6     claims.    See Celotex, 477 U.S. at 324 (summary judgment warranted where “the
 7     nonmoving party has failed to make a sufficient showing on an essential element of her
 8     case with respect to which she has the burden of proof”).5
 9     VI.    Negligence Per Se (Count IX).
10            “In Georgia, ‘the violation of a statute, ordinance or mandatory regulation that
11     imposes a legal duty for the protection of others constitutes negligence per se.” Ashton
12     Park Trace Apartments, LLC v. W. Oilfields Supply Co., No. 14-CV-4056-MHC, 2015
13     WL 12469074, at *6 (N.D. Ga. July 16, 2015) (citation omitted). This theory of liability
14     is codified in a Georgia statute: “When the law requires a person to perform an act for
15     the benefit of another or to refrain from doing an act which may injure another, although
16     no cause of action is given in express terms, the injured party may recover for the breach
17     of such legal duty if he suffers damage thereby.” Ga. Code Ann. § 51-1-6. Defendants
18     are liable for negligence per se, Plaintiff alleges, because they violated various provisions
19     of the Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., and related
20     regulations by misbranding Bard filters, making false and misleading statements about
21     the filters, failing to notify the FDA when the filters were no longer safe and effective,
22     failing to recall the devices, and not maintaining accurate adverse event reports.
23
24
25            5
               It also appears that, under Georgia law, there are no misrepresentation claims for
       products liability distinct from failure to warn claims. See Gaddy v. Terex Corp., 1:14-
26     cv-1928-WSD, 2017 WL 3476318, at *5 (N.D. Ga. May 5, 2017); Brazil v. Janssen
       Research & Dev. LLC, 249 F. Supp. 3d 1321, 1340 (N.D. Ga. 2016); Swicegood v. Pliva,
27     Inc., 543 F. Supp. 2d 1351, 1357 (N.D. Ga. 2008). For reasons they did not explain,
       however, Defendants withdrew this position at oral argument.
28


                                                  - 14 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 15 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 62 of 180



 1     Doc. 303-1 ¶ 231.6
 2            Defendants argue that this claim is impliedly preempted under 21 U.S.C. § 337(a)
 3     because no private right of action exists under the FDCA and all proceedings to enforce
 4     or restrain violations of the statute must be brought by the FDA. The Court agrees.
 5            Plaintiff alleges no violation of any state ordinance, regulation, or statute in
 6     support of her negligence per se claim. The master complaint cites statutory provisions
 7     of more than 40 states, but Georgia is not one of them (see Doc. 303-1 at 56-60), and
 8     Plaintiff otherwise does not assert statutory claims for consumer fraud or unfair trade
 9     practices (see Doc. 1 at 4, CV-16-00474-PHX-DGC). Thus, Plaintiff’s negligence per se
10     claim exists solely because of alleged violations of the FDCA and its implementing
11     regulations. Doc. 303-1 at 56-60.
12            Courts have held that “no private right of action exists for a violation of the
13     FDCA.” Ellis v. C. R. Bard, Inc., 311 F.3d 1272, 1284 n.10 (11th Cir. 2002). “The
14     FDCA leaves no doubt that it is the Federal Government rather than private litigants who
15     are authorized to file suit for noncompliance with the medical device provisions.”
16     Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 349 n. 4 (2001). Indeed, § 337(a)
17     expressly provides that “all . . . proceedings for the enforcement, or to restrain violations,
18     of [the FDCA] shall be by and in the name of the United States.” Thus, “a private litigant
19     cannot bring a state-law claim against a defendant when the state-law claim is in
20     substance (even if not in form) a claim for violating the FDCA – that is, when the state
21     claim would not exist if the FDCA did not exist.” Leonard v. Medtronic, Inc., No. 1:10-
22     CV-03787-JEC, 2011 WL 3652311, at *7 (N.D. Ga. Aug. 19, 2011) (citation omitted).
23            In Buckman, the Supreme Court held that a state law claim that a defendant made
24     fraudulent statements to the FDA, in violation of FDCA, was impliedly preempted
25     by § 337(a) because the claim “exist[ed] solely by virtue” of FDCA requirements and
26     therefore “would not be relying on traditional state tort law which had predated the
27
28            6
               Specifically, Plaintiff alleges violations of 21 U.S.C. §§ 321, 331, 352, and 21
       C.F.R. §§ 1.21, 801, 803, 807, 820. Id. at 46-48.

                                                   - 15 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 16 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 63 of 180



 1     [FDCA].” 531 U.S. at 353. The same is true here. Plaintiff’s “claim of negligence per
 2     se would not exist prior to the enactment of the FDCA . . . because the claim only alleges
 3     violation of that law.” Leonard, 2011 WL 3652311, at *8. Thus, “as in Buckman,
 4     Plaintiff’s negligence per se claim (or, more appropriately characterized, [her] negligence
 5     claim based solely on violations of the FDA-Imposed Requirements or other FDA
 6     regulations) is impliedly preempted by the FDCA.” Grant v. Corin Grp. PLC, No. 3:15-
 7     CV-169-CAB-BLM, 2016 WL 447523, at *4 (S.D. Cal. Jan. 15, 2016).
 8            Plaintiff notes that Georgia common law and § 51-1-6 recognize that laws which
 9     do not create a private right of action may nonetheless support a claim for damages.
10     Doc. 8167 at 18-19. While it is true that courts generally have allowed a negligence per
11     se claim based on violation of a federal statute, including those that may not expressly
12     provide for a private right of action, “the plain language of § 337(a) and the Buckman
13     decision indicate that, where the FDCA is concerned, such claim fails.”          Dunbar v.
14     Medtronic, Inc., No. CV 14-01529-RGK AJWX, 2014 WL 3056026, at *6 (C.D. Cal.
15     June 25, 2014). Even if state law recognizes such claims, federal law preempts them.
16            Plaintiff asserts that Leonard is inapposite because, unlike Bard IVC filters, the
17     medical device at issue in Leonard had been approved by the FDA through the rigorous
18     premarket approval process. Doc. 8167 at 18. But this was not the basis for Leonard‘s
19     implied preemption finding.         Leonard found implied preemption because “all
20     proceedings to enforce or restrain violations of the FDCA ‘shall be by and in the name of
21     the United States.’” 2011 WL 3652311, at *7 (quoting § 337(a)). Moreover, preemption
22     under § 337(a) is not limited to devices approved through the premarket approval
23     process. As Defendants note, the device at issue in Buckman – like the G2 filter in this
24     case – was cleared for market under 510(k) review. Doc. 8547 at 13.
25            Plaintiff’s reliance on McClellan v. I-Flow Corp., 776 F.3d 1035 (9th Cir. 2015),
26     is misplaced. In that case, the plaintiff’s state law failure-to-warn claim had “little to do
27     with direct regulatory interaction with the FDA.” 776 F.3d at 1041. The Ninth Circuit
28     found that a negligence per se jury instruction therefore would not usurp the FDA’s


                                                  - 16 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 17 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 64 of 180



 1     exclusive enforcement power over the MDA. Id. at 1041 & n.6. In this case, by contrast,
 2     Plaintiff’s claim exists solely because of alleged FDCA violations and Defendants’
 3     interaction with the FDA. The claim clearly is preempted under § 337(a) and Buckman.
 4           The Court will grant summary judgment on Plaintiff’s negligence per se claim
 5     because allowing the claim to go forward would authorize an impermissible action to
 6     enforce provisions of the FDCA and its implementing regulations. See Leonard, 2011
 7     WL 3652311, at *7-8; Connelly v. St. Jude Med., Inc., No. 5:17-cv-02005-EJD, 2017 WL
 8     361962, at *5 (N.D. Cal. Aug. 23, 2017) (negligence per se claim preempted where it was
 9     “based entirely on violations of the FDCA and its implementing regulations”); Franklin
10     v. Medtronic, Inc., No. 09-cv-02301-REB-KMT, 2010 WL 2543579, at *8 (D. Colo.
11     May 12, 2010) (“[T]o the extent that Plaintiff seeks to ground her negligence per se and
12     misrepresentation claims on allegations that Defendant violated the FDCA – namely, by
13     selling a misbranded and adulterated product – these claims are impliedly preempted
14     pursuant to 21 U.S.C. § 337(a).”); see also Mink v. Smith & Nephew, 860 F.3d 1319,
15     1330 (11th Cir. 2017) (failure-to-report claim preempted because the duty was owed to
16     the FDA and the “theory of liability is not one that state tort law has traditionally
17     occupied”); Perez v. Nidek Co., 711 F.3d 1109, 1119-20 (9th Cir. 2013) (fraud-by-
18     omission claim “impliedly preempted because it conflicts with the FDCA’s enforcement
19     scheme”).
20           This holding is not inconsistent with the Supreme Court’s decision in Riegel v.
21     Medtronic, Inc., 552 U.S. 312 (2008).       Riegel addressed the scope of 21 U.S.C.
22     § 360k(a), which expressly preempts any state requirement concerning a medical device
23     that “is different from, or in addition to,” a federal requirement relating to the device.
24     Riegel held that this provision “does not prevent a State from providing a damages
25     remedy for claims premised on a violation of FDA regulations” where “the state duties in
26     such a case ‘parallel,’ rather than add to, federal requirements.” 552 U.S. at 329; see
27     Medtronic, Inc. v. Lohr, 518 U.S. 470, 495 (1996) (“Nothing in § 360k denies [a state]
28


                                                 - 17 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 18 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 65 of 180



 1     the right to provide a traditional damages remedy for violations of common-law duties
 2     when those duties parallel federal requirements.”).
 3            In this case, however, Plaintiff relies on no parallel state duty in support of her
 4     negligence per se claim. The claim cites no Georgia statute. It relies exclusively on
 5     alleged violations of the FDCA and its implementing regulations. Plaintiff is not suing
 6     under state law for conduct that happens to violate the FDCA, but instead is suing solely
 7     “because the conduct violates the FDCA.”           Perez, 711 F.3d at 1120 (emphasis in
 8     original). Such claims are impliedly preempted under Buckman and § 337(a). See id.
 9     VII.   Punitive Damages.
10            Under Georgia law, punitive damages may be awarded only where “it is shown by
11     clear and convincing evidence that the defendant’s actions showed willful misconduct,
12     malice, fraud, wantonness, oppression, or that entire want of care which would raise the
13     presumption of conscious indifference to consequences.” Ga. Code Ann. § 51-12-5.1(b).
14     Defendants contend that punitive damages are not warranted because there is no evidence
15     they acted with the requisite state of mind and they otherwise complied with all
16     applicable FDA regulations. Doc. 7460 at 14-15. “Compliance with federal regulations,
17     however, is not sufficient to automatically preclude an award of punitive damages.”
18     Cason, 2015 WL 9913809, at *6 (citing Cisson, 2013 WL 5700513, at *11-12). This is
19     particularly true where, as in this case, the device at issue was cleared by the FDA under
20     510(k) review which focuses primarily on equivalence with other products, not safety.
21     Cisson, 2013 WL 5700513, at *12.
22            Plaintiff claims that Defendants’ actions constitute an entire want of care that
23     shows a “conscious indifference” to the dangerous consequences posed by the Recovery
24     filter and its successor, the G2.    Doc. 8167 at 19-22.     Plaintiff argues that a jury
25     reasonably could award punitive damages because there is evidence that Defendants
26     knew the G2 filter was less safe than the SNF and was failing at a higher rate than
27     competitor devices, and yet never identified the root cause of the failures, provided
28


                                                 - 18 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 19 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 66 of 180



 1     adequate warnings, recalled or suspended sales of Bard filters, or implemented known
 2     design improvements to address filter migration and perforation. Id. at 22.
 3            Under the conscious indifference standard, “[n]umerous Georgia cases have held
 4     that punitive damages are available where a manufacturer knows that its product is
 5     potentially dangerous and chooses to do nothing to make it safer or to warn consumers.”
 6     Cisson, 2013 WL 5700513, at *13 (citations omitted) (emphasis in original). Plaintiff has
 7     presented evidence that the Recovery filter had failed internal tests and performed worse
 8     than the SNF and competitor devices, and that Bard did not have a full understanding of
 9     the filter’s design elements before full market release. Doc. 7950 ¶¶ 29, 33-39. Bard
10     began receiving complaints of filter migration and fractures in 2003, and reports of
11     failures resulting in death by April 2004. Id. ¶¶ 28, 31. Rather than warning physicians
12     or recalling the filter, Plaintiff alleges that Bard hired a public relations firm to prepare a
13     “Crisis Management Plan” and help Bard “manage controversial or negative stories
14     surrounding the Recovery [filter].” Id. ¶ 44, Ex. 38. Bard’s bottom line message to the
15     public was: “good filter, severe case, bad outcome, deep regret.” Id. ¶ 45. Bard viewed
16     this as a “simple story” to be repeated “again and again.” Id. Significantly, Bard found
17     “[c]omparison with other filters [to be] problematic in many ways,” and yet chose to
18     “avoid/downplay this as much as possible.” Id. Bard continued to sell the Recovery
19     filter even though it had information that the filter was fracturing at a rate higher than
20     other filters, was tilting in nearly a third of all patients, and was significantly less safe
21     than the SNF and competitor devices. Id. ¶¶ 47-48, 60-61. Despite this information,
22     Bard provided its employees with a Q&A “script” to follow stating that the Recovery
23     filter’s “overall complication rates are comparable to those reported in literature and in
24     the MAUDE database for other IVC filters.” Id. ¶ 54.
25            Plaintiff claims that instead of pulling the Recovery filter off the market and
26     starting over, Bard began marketing the next generation G2 filter without adequate
27     testing to determine whether underlying design problems had been fixed. Doc. 8167
28     at 21-22.   By late 2005, Bard was aware that there was no significant change in


                                                   - 19 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 20 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 67 of 180



 1     perforation rates between the Recovery and G2 filters and that G2 failure rates needed to
 2     be investigated. Doc. 7950 ¶¶ 77-78. Bard also was aware that the G2 did not have
 3     increased migration resistance over the Recovery and SNF, despite its representations to
 4     the contrary. Id. ¶ 79. Bard later learned during a clinical study that the G2 tended to tilt
 5     at an excessive rate and nearly half the patients had reported an adverse event. Id. ¶ 91.
 6     With respect to fractures, Bard engineers did not conduct thorough testing because they
 7     concluded that the data “would still fall outside the acceptable range” and would not
 8     support the G2’s “design change as a viable option.” Id. ¶ 76.
 9            This description of the evidence is made in the light most favorable to Plaintiff, as
10     required for a summary judgment ruling, and is disputed vigorously by Defendants. But
11     if believed by the jury at trial, this evidence is sufficient to support a finding that
12     Defendants “knew the G2 Filter was failing at a significantly higher rate than other IVC
13     filters but did nothing to correct the problem or to warn doctors or patients of the
14     increased risk.” Cason, 2015 WL 9913809, at *6. A jury reasonably could “conclude
15     that Bard acted with an entire want of care such that Bard was consciously indifferent to
16     the consequences of its actions.” Cisson, 2013 WL 5700513, at *14; see Weilbrenner v.
17     Teva Pharms. USA, Inc., 696 F. Supp. 2d 1329, 1344 (M.D. Ga. 2010) (punitive damages
18     appropriate for jury consideration where drug manufacturer knew risks of adverse effects
19     in adolescents but did nothing to warn about the dangers); Mack Trucks, Inc. v.
20     Conkle, 436 S.E.2d 635, 640 (Ga. 1993) (punitive damages appropriate where truck
21     manufacturer failed to notify purchasers of frame problems); Ford Motor Co. v.
22     Sasser, 618 S.E.2d 47, 58 (Ga. Ct. App. 2005) (punitive damages warranted where
23     manufacturer was aware of danger from seat latching system but failed to warn
24     consumers).
25            Defendants contend that incidents involving the Recovery filter are irrelevant
26     because Plaintiff cannot show a “substantial similarity” between that device and the G2
27     filter. Doc. 8574 at 14-16. “To show substantial similarity, the plaintiff must come
28     forward with evidence that the other ‘incidents share a common design, common defect,


                                                  - 20 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 21 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 68 of 180



 1     and common causation with the alleged design defect at issue.’” Chrysler Grp., LLC v.
 2     Walden, 792 S.E.2d 754, 740 (Ga. Ct. App. 2016) (quoting Colp v. Ford Motor Co., 630
 3     S.E.2d 886, 889 (Ga. 2006)). Plaintiff clearly has met this burden.
 4            It is undisputed that the Recovery filter was the predicate device for the G2 and
 5     that the two filters share a common design. Indeed, Defendants themselves acknowledge
 6     that they filed a 510(k) notice in March 2005 “seeking clearance for a modified Recovery
 7     Filter (subsequently known as the G2 Filter)[.]” Doc. 5396 at 8. The FDA cleared the
 8     G2 as a permanent filter after finding it to be “substantially equivalent” to the Recovery
 9     filter. Id. at 9. A device is “substantially equivalent” to a predicate device if it has the
10     same intended use and the same technological characteristics as the predicate device, or
11     any differences do not raise different safety issues. 21 U.S.C. § 360c(i)(1)(A).
12            What is more, Plaintiff has presented evidence that the two devices share common
13     design defects that have caused similar adverse events, namely, filter migration, fracture,
14     and perforation resulting in serious injury or death. Contrary to Defendants’ contention,
15     Plaintiff has shown a “substantial similarity” between the Recovery and G2 filters.7
16            Defendants contend that punitive damages are not warranted for any failure to
17     make design changes before June 2007 given the extensive design, testing, and regulatory
18     clearance processes that were required before any design changes could be implemented.
19     Doc. 8574 at 17. But the same cannot be said about providing warnings for Bard filters.
20     Indeed, Defendants acknowledge that the FDA previously has cleared labeling changes to
21     Bard IVC filters and in one instance found that no 510(k) clearance was even needed.
22     Doc. 5396 at 33.
23            Defendants claim that Georgia courts have denied punitive damages in
24     circumstances more egregious than those alleged here. Doc. 8574 at 18. The cases
25     Defendants cite, however, are distinguishable. See Hernandez v. Crown Equip. Corp., 92
26     F. Supp. 3d 1325, 1357 (M.D. Ga. 2015) (forklift manufacturer was not consciously
27
              7
                Defendants’ reliance on Ray v. Ford Motor Co., 514 S.E.2d 227 (Ga. Ct. App.
28     1999), is misplaced. The plaintiff in that case did not argue that the prior incidents were
       similar to her accident, and the evidence otherwise was unreliable. Id. at 231.

                                                  - 21 -
      Case 2:15-md-02641-DGC Document 8874 Filed 11/22/17 Page 22 of 22
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 69 of 180



 1     indifferent to the risk of leg or foot injuries in part because it “placed warnings on the
 2     forklifts and in the operator’s manual relating to this danger”); Moore v. Wright Tech.,
 3     Inc., No. 1:14-cv-62, 2016 WL 1298975, at *6 (S.D. Ga. Mar. 31, 2016) (summary
 4     judgment warranted where the plaintiff cited no legal authority and merely referenced the
 5     defendant’s misconduct in general in support of punitive damages); Stuckey v. N.
 6     Propane Gas Co., 874 F.2d 1563, 1575 (11th Cir. 1989) (affirming denial of motion to
 7     add punitive damages claim at trial and merely noting that the evidence did not justify an
 8     award of punitive damages).
 9            The Court will deny summary judgment on Plaintiff’s claim for punitive damages.
10            IT IS ORDERED:
11            1.     Defendants’ motion for partial summary judgment (Doc. 7456) is granted
12     in part and denied in part. The motion is granted with respect to Plaintiff’s claims for
13     manufacturing defects (Counts I and V), failure to recall or retrofit (Count VI),
14     misrepresentation (Counts VIII and XII), negligence per se (Count IX), and breach of
15     warranty (Counts X and XI). The motion is denied with respect to Plaintiff’s claims for
16     failure to warn (Counts II and VII) and punitive damages. These claims, along with the
17     design defect claims (Counts III and IV), remain for trial.
18            2.     A final pretrial conference is set for February 23, 2018 at 2:00 p.m. The
19     trial is set to begin on March 13, 2018 at 9:00 a.m. See Docs. 8104, 8858.
20            Dated this 22nd day of November, 2017.
21
22
23
24
25
26
27
28


                                                  - 22 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 1 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 70 of 180



 1     WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
       IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX-DGC
 9
       Litigation,
10     ___________________________________
11
       Doris Jones and Alfred Jones, Sr.,              No. CV-16-00782-PHX-DGC
12     a married couple,
13             Plaintiffs,                             ORDER
14     v.
15     C. R. Bard, Inc., a New Jersey corporation;
       and Bard Peripheral Vascular, Inc., an
16     Arizona corporation,
17            Defendants.
18
19
20            This multidistrict litigation proceeding (“MDL”) involves thousands of personal
21     injury cases brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular,
22     Inc. (collectively, “Bard”). Bard manufactures and markets medical devices, including
23     inferior vena cava (“IVC”) filters. The MDL Plaintiffs have received implants of Bard
24     IVC filters and claim that they are defective and have caused Plaintiffs to suffer serious
25     injury or death.
26            The case brought by Doris and Alfred Jones has been selected as one of several
27     bellwether cases and is set for trial in May 2018. Defendants have filed a motion for
28     partial summary judgment. Doc. 7351. The motion is fully briefed, and the parties agree
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 2 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 71 of 180



 1     that oral argument is not necessary. For reasons set forth below, the Court will grant the
 2     motion in part and deny it in part.1
 3     I.     Background.
 4            The IVC is a large vein that returns blood to the heart from the lower body. An
 5     IVC filter is a small metal device implanted in the IVC to catch blood clots before they
 6     reach the heart and lungs. This MDL involves seven different versions of Bard IVC
 7     filters – the Recovery, G2, G2 Express, G2X, Eclipse, Meridian, and Denali. They are
 8     spider-like devices that have multiple limbs fanning out from a cone-shaped head. The
 9     limbs consist of legs with elastic hooks that attach to the IVC wall and curved arms that
10     serve to catch or break up blood clots.       Each of these filters is a variation of its
11     predecessor.
12            The MDL Plaintiffs allege that Bard filters are more dangerous than other IVC
13     filters because they have higher risks of tilting, perforating the IVC, or fracturing
14     and migrating to vital organs. Plaintiffs further allege that Bard failed to warn physicians
15     and patients about these higher risks. Plaintiffs assert a host of state law claims and seek
16     both compensatory and punitive damages. Defendants dispute Plaintiffs’ allegations,
17     contending that Bard filters are safe and effective, that their complication rates are low
18     and comparable to those of other IVC filters, and that the medical community is aware of
19     the risks associated with IVC filters.
20     II.    Plaintiffs Doris and Alfred Jones.
21            In August 2010, before gastrointestinal surgery, Doris Jones was implanted with
22     an Eclipse filter due to recurrent deep vein thrombosis. Dr. Anthony Avino implanted the
23     filter without incident. In April 2015, Mrs. Jones went to the emergency room with
24     complaints of lightheadedness and arm pain. A chest scan revealed a fractured filter limb
25
26
27            1
               The motion redacts certain information concerning Mrs. Jones’s personal
       medical history. Doc. 7531. Defendants have filed an unredacted version of that brief
28     under seal. Doc. 7354. The Court will cite to the redacted motion in addressing the
       summary judgment arguments.

                                                   -2-
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 3 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 72 of 180



 1     that had embolized in the right pulmonary artery.       The filter was removed but the
 2     fractured limb remains in place.
 3            Mrs. Jones and her husband assert various claims under Georgia law, some of
 4     which have been withdrawn. The following claims remain: failure to warn (Counts II
 5     and VII), design defects (Counts III and IV), misrepresentation (Counts VIII and XII),
 6     negligence per se (Count IX), fraudulent concealment (Count XIII), consumer fraud and
 7     unfair trade practices (Count XIV), loss of consortium (Count XV), and punitive
 8     damages. See Doc. 364 (master complaint); Doc. 1, CV-16-00782-PHX-DGC (short-
 9     form complaint).2
10            Defendants seek summary judgment on the failure to warn, misrepresentation,
11     negligence per se, consumer fraud and unfair trade practices, and punitive damages
12     claims. Doc. 7351 at 3. Plaintiffs concede that summary judgment is proper on the
13     consumer fraud and unfair trade practices claim. Doc. 7943 at 2 n.1. The Court will
14     grant summary judgment on that claim and the misrepresentation and negligence per se
15     claims. The Court will deny summary judgment on the failure to warn and punitive
16     damages claims.3
17     III.   Summary Judgment Standard.
18            A party seeking summary judgment “bears the initial responsibility of informing
19     the court of the basis for its motion, and identifying those portions of [the record] which
20     it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
21
22            2
                 The master complaint is the operative pleading for most of the cases in this
       MDL. It was created for the sake of convenience and serves as a long-form complaint
23     giving notice, pursuant to Rule 8, of the allegations that Plaintiffs assert generally.
       Plaintiff-specific allegations are contained in individual short-form complaints or certain
24     complaints served on Bard before the filing of the master complaint. See Doc. 249 at 6.
       Plaintiffs also provide Bard with profile forms and fact sheets that describe their
25     individual conditions and claims. See Doc. 365.
26            3
                Defendants do not seek summary judgment on the claims for design defect
       (Counts III and IV), fraudulent concealment (Count XIII), and loss of consortium (Count
27     XV). Plaintiffs withdrew the followings claims before Defendants moved for summary
       judgment: manufacturing defect (Counts I and V), negligent failure to recall or retrofit
28     (Count VI), and breach of warranty (Counts X and XI). See Doc. 7351 at 2. Plaintiffs do
       not assert claims for wrongful death or survival (Counts XVI and XVII).

                                                  -3-
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 4 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 73 of 180



 1     Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the moving party
 2     shows that there is no genuine dispute as to any material fact and the movant is entitled to
 3     judgment as a matter of law. Fed. R. Civ. P. 56(a). Only disputes over facts that might
 4     affect the outcome of the suit will preclude the entry of summary judgment, and the
 5     disputed evidence must be “such that a reasonable jury could return a verdict for the
 6     nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The
 7     evidence must be viewed in the light most favorable to the nonmoving party, Matsushita
 8     Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and all justifiable
 9     inferences are drawn in that party’s favor because “[c]redibility determinations,
10     the weighing of evidence, and the drawing of inferences from the facts are jury
11     functions,” Anderson, 477 U.S. at 255.
12     IV.    Failure to Warn (Counts II and VII).
13            Georgia law applies in this case because the alleged injuries occurred in Georgia
14     and Plaintiffs lived there when their complaint was filed. Doc. 7351 at 5; Doc. 1 ¶¶ 4-6,
15     CV-16-00782-PHX-DGC.         To establish a failure to warn claim under Georgia law,
16     “the plaintiff must show that the defendant had a duty to warn, the defendant breached
17     that duty and the breach was the proximate cause of the plaintiff’s injury.”      Wheat v.
18     Sofamor, S.N.C., 46 F. Supp. 2d 1351, 1362 (N.D. Ga. 1999). “[A] manufacturer has a
19     duty to warn of nonobvious foreseeable dangers from the normal use of its product.”
20     Thornton v. E.I. Du Pont de Nemours & Co., 22 F.3d 284, 289 (11th Cir. 1994). The duty
21     to warn arises “whenever the manufacturer knows or reasonably should know of the
22     danger arising from the use of its product.” Chrysler Corp. v. Batten, 450 S.E.2d 208,
23     211 (Ga. 1994). The duty may be breached in two ways: “(1) failing to adequately
24     communicate the warning to the ultimate user or (2) failing to provide an adequate
25     warning of the product’s potential risks.” Thornton, 22 F.3d at 289.
26            In cases involving medical devices, Georgia applies the “learned intermediary”
27     doctrine. Under this doctrine, the manufacturer has no “duty to warn the patient of the
28     dangers involved with the product, but instead has a duty to warn the patient’s doctor,


                                                  -4-
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 5 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 74 of 180



 1     who acts as a learned intermediary between the patient and manufacturer.” McCombs v.
 2     Synthes (U.S.A.), 587 S.E.2d 594, 595 (Ga. 2003) (citing Ellis v. C. R. Bard, Inc., 311
 3     F.3d 1272, 1279-80 (11th Cir. 2002)). The manufacturer’s warnings to the physician,
 4     however, “must be adequate or reasonable under the circumstances of the case.” Id.
 5            In this case, Plaintiffs allege that Bard failed to adequately warn physicians about
 6     the known defects and higher complication rates associated with Bard filters. Doc. 364
 7     ¶¶ 174-78, 211-16. Plaintiffs claim that this failure constitutes a breach of Bard’s duty to
 8     warn and proximately caused their injuries. Id. ¶¶ 177-81, 215-17. Plaintiffs assert strict
 9     liability and negligence claims for the alleged failure to warn. Id. ¶¶ 171-81, 202-09; see
10     Doc. 1 at 3, CV-16-00782-PHX-DGC.
11            Defendants contend that proximate cause is lacking because Dr. Avino did not
12     read the Eclipse filter’s instructions for use (“IFU”) and had actual knowledge of the risk
13     of fracture. Doc. 7351 at 6-7. Defendants further contend that the warnings provided
14     with the Eclipse filter were adequate because they included the complication experienced
15     by Mrs. Jones. Id. at 8-11. The Court will address each argument.
16            A.     Causation.
17                   1.     Failure to Read the Eclipse IFU.
18            Defendants rely on Wilson Foods Corp. v. Turner, 460 S.E.2d 532, 534 (Ga. Ct.
19     App. 1995), for the proposition that “failure to read product instructions . . . will prevent
20     a plaintiff from recovering on a claim grounded on failure to provide adequate warning of
21     the products’ potential risk.” Doc. 7351 at 6. Defendants contend that Dr. Avino did not
22     read the Eclipse IFU before implanting the device in Mrs. Jones, and Plaintiffs therefore
23     cannot show that any warning inadequacy proximately caused their injuries. Id.
24            But the duty to warn is breached not only by having a deficient warning, but also
25     by “failing to adequately communicate the warning to the ultimate user.” Thornton,
26     22 F.3d at 289. Indeed, Wilson makes clear that failure to read instructions “‘does not bar
27     recovery where the plaintiff is challenging the adequacy of the efforts of the
28     manufacturer or seller to communicate the dangers of the product to the buyer or user.’”


                                                   -5-
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 6 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 75 of 180



 1     460 S.E.2d at 534 (quoting Thornton, 22 F.3d at 290). Plaintiffs bring such a challenge
 2     in this case.
 3            Plaintiffs claim that the instructions contained in the IFU were inadequate, and
 4     that Bard otherwise failed to communicate sufficient warnings to physicians.
 5     Specifically, Plaintiffs allege that Bard breached its duty to warn by not “providing
 6     instructions for safe use” or “communicating the information and dangers” about Bard
 7     filters to physicians. Doc. 364 ¶¶ 181, 216. Plaintiffs note that medical device warnings
 8     are provided in various ways, including “dear doctor” letters, product pamphlets, and
 9     statements by the company sales representatives.           Doc. 7943 at 14 (citing Allen v.
10     Belinfante, 458 S.E.2d 867, 869 (Ga. Ct. App. 1995) (assessing doctor’s awareness of
11     “dear doctor” letters and other sources of information about potential risks in determining
12     liability for failure to warn claim)); see PLIVA, Inc. v. Mensing, 564 U.S. 604, 615 (2011)
13     (noting that manufacturers provide warnings through dear doctor letters).
14            Given Plaintiffs’ claim that Bard breached its duty to warn by failing to adequately
15     communicate warnings to physicians through means other than IFUs, the fact that
16     Dr. Avino may not have read the Eclipse IFU is not dispositive on causation. See Jones
17     v. Amazing Prods., Inc., 231 F. Supp. 2d 1228, 1247 (N.D. Ga. 2002) (“A plaintiff’s
18     failure to read a warning will not . . . bar recovery as to the first prong of the test: namely,
19     where the plaintiff is challenging the adequacy of the defendant’s efforts to communicate
20     the dangers of the product to the user[.]” (citing Wilson, 460 S.E.2d at 534)); In re Stand
21     ‘n Seal Prods. Liab. Litig., No. 1:07MD1804-TWT, 2009 WL 2145911, at *6 (N.D. Ga.
22     July 15, 2009) (denying summary judgment where the plaintiffs did not read the warning
23     label but claimed that the manufacturer’s efforts to communicate the dangers were
24     inadequate (citing Wilson)); Mizell v. Pilgrim’s Pride Corp., No. CV 509-064, 2012 WL
25     130056600, at *5 (S.D. Ga. Mar. 14, 2012) (finding the failure to read a warning not
26     dispositive where the plaintiff challenged the manufacturer’s communication of the
27     warning (citing Wilson)); In re Seroquel Prods. Liab. Litig., No. 6:06-md-1769-Orl-
28     22DAB, 2007 WL 4117201, at *2 (M.D. Fla. Nov. 6, 2007) (denying summary judgment


                                                    -6-
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 7 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 76 of 180



 1     where the plaintiffs alleged that the manufacture failed to communicate drug risks in dear
 2     doctor letters and promotional materials used by sales representatives); see also Flowers
 3     v. Eli Lilly & Co., No. 3:14-cv-0094-LHR-VPC, 2015 WL 12622058, at *3 (D. Nev. July
 4     10, 2015) (manufacturer met its duty to communicate potential risks by sending dear
 5     doctor letters to physicians).4
 6                      2.     Knowledge of the Risk.
 7              Defendants note that the causal link is generally broken where the treating
 8     physician has actual knowledge of the risk. Doc. 7351 at 7. Defendants contend that
 9     proximate causation is lacking in this case because Dr. Avino was aware of IVC filter
10     complications – including fracture – before implanting the Eclipse filter in Mrs. Jones.
11     Id. Defendants further contend that Bard cannot be liable for failure to warn because IVC
12     filter complications are well known by the medical community. Id. at 9.
13              Plaintiffs concede that Bard warned Dr. Avino and other physicians about filter
14     complications generally, but contend that the warnings were inadequate because Bard did
15     not disclose that the risk of complications for the Eclipse filter was higher than those of
16     other IVC filters, including Bard’s own Simon Nitinol Filter (“SNF”). Doc. 7943 at 6-7,
17     10-11.       Plaintiffs present evidence that the Eclipse and its predecessor devices, the
18     Recovery and G2 line of filters, involved substantially greater risks of fracture than other
19     IVC filters. Doc. 7943 at 4. Plaintiffs claim that Dr. Avino was not aware of the higher
20     risks, and that he would have wanted to know this information when deciding whether to
21     implant the Eclipse filter in Mrs. Jones.          Id.   Dr. Avino testified that his initial
22     understanding was that the fracture rates for Bard filters were very low, and he learned
23
24              4
                The parties dispute whether Dr. Avino actually read the Eclipse IFU. Dr. Avino
       testified that he sometimes reads IFUs, but does not read them on every package where
25     the product is the same, and that he does not specifically recall if he read the Eclipse IFU.
       Doc. 7357-3 at 5. Plaintiffs contend that Dr. Avino was aware of the warnings in the
26     Eclipse IFU because he read those very warnings for Bard’s G2 line of filters. Doc. 7943
       at 13. The Court finds that there is a genuine factual dispute on this issue that is best
27     resolved by the jury. See In re Stand ‘n Seal, 2009 WL2145911, at *6 (finding triable
       issue where the plaintiff could not remember whether he read the warnings and noting
28     that “[i]ssues of causation are for the jury to resolve and should not be determined by a
       trial court as a matter of law except in plain and undisputed cases”).

                                                    -7-
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 8 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 77 of 180



 1     only during the past several years that the rates were higher. Doc. 7974 at 42-43.
 2     He further stated that the time period in which he treated Mrs. Jones “predates the peak of
 3     his concern and the release of the warnings about the complications of filters.” Id.
 4     at 33-34. He made clear that if Bard knew about higher complication rates associated
 5     with its filters before Mrs. Jones’s surgery, he would have wanted to know that
 6     information. Id. at 34, 45-46.
 7            Construed in Plaintiffs’ favor, Dr. Avino’s testimony is sufficient evidence of
 8     causation at the summary judgment stage. A jury reasonably could infer that he would
 9     not have implanted the Eclipse filter in Mrs. Jones had he been warned about higher
10     fracture rates. See In re C. R. Bard, Inc., Pelvic Repair Sys. Prods. Liab. Litig., No. CV
11     2:10-cv-01224, 2013 WL 2431975, at *7 (S.D. W. Va. June 4, 2013) (denying summary
12     judgment where the doctor never explicitly stated that he would not have used Bard’s
13     product had he been provided additional warnings, but explained that the information
14     would have been “helpful” and “nice to have”); Cason v. C. R. Bard, Inc., No. 1:12-CV-
15     1288-HMS, 2015 WL 9913809, at *6 (N.D. Ga. Feb. 9, 2015) (denying summary
16     judgment where the doctor stated that “he would have wanted to know if the G2 Filter
17     had a significantly higher risk of complications than other IVC filters”). Georgia law is
18     clear that summary judgment is warranted on the issue of causation only where the
19     physician testifies unequivocally that he would have made the same decision despite the
20     proposed warning. See Dietz v. Smithkline Beecham Corp., 598 F.3d 812, 816 (11th Cir.
21     2010) (doctor provided “explicit, uncontroverted testimony that, even when provided
22     with the most current research and FDA mandated warnings, he still would have
23     prescribed [the anti-depressant]”); Porter v. Eli Lilly & Co., No. 1:06-CV-1297-JOF,
24     2008 WL 544739, at *13 (N.D. Ga. Feb. 25, 2008) (doctor “unequivocally testified that
25     even if he had read the warning that [plaintiff] asserts should have been given, he still
26     would have prescribed [the anti-depressant] to the decedent”). Defendants cite no such
27     testimony from Dr. Avino.5
28
              5
                  Defendants assert in their reply that Plaintiffs did not ask Dr. Avino during his

                                                    -8-
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 9 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 78 of 180



 1            Defendants’ reliance on In re Wright Medical Technology Inc., 127 F. Supp. 3d
 2     1306 (N.D. Ga. 2015), is misplaced. Doc. 7351 at 7. The undisputed evidence in that
 3     case showed that the physician educated himself about product risks by reviewing the
 4     medical literature, had never read package insert warnings for any device he implanted,
 5     and did not have access to the insert prior to the plaintiff’s surgery because it was in a
 6     sterile package. 127 F. Supp. 3d at 1359-60. Moreover, the failure to warn claim was
 7     governed by Utah law, not the law of Georgia. See id. at 1358.
 8            Defendants’ reliance on Wheat and Ellis fares no better. Doc. 7351 at 7-9. Each
 9     treating physician in Wheat unequivocally testified that “he was aware of the risks
10     associated with spinal implant surgery, that such risks were well known in the medical
11     community, and that he would have taken the same course of action in spite of the
12     information [the plaintiffs] contend[ed] should have been provided.”         46 F. Supp.
13     at 1363. Ellis held that a medical device manufacturer has no duty to warn anyone other
14     than the learned intermediary, and granted summary judgment because it was undisputed
15     that this duty had been met. 311 F.3d at 1281-83 (“[W]e conclude that Georgia’s learned
16     intermediary rule controls this case, [and] that the defendants adequately warned the
17     doctors . . . of the damages of third-party [pain pump] activation[.]”).6
18            B.     Adequacy of the Warnings.
19            The Eclipse IFU included the following warnings:
20            Filter fracture is a known complication of vena cava filters. There have
21            been some reports of serious pulmonary and cardiac complications with
22
       deposition whether a different warning would have mattered. Doc. 8391 at 10. But
23     apparently neither did Defendants. Absent unequivocal testimony in this regard,
       summary judgment is not warranted. See Watkins v. Eli Lilly & Co., No. 1:08-CV-1665,
24     2010 WL 11493785, at *9 (N.D. Ga. Mar. 31, 2010) (denying summary judgment where
       the defendant failed to “nail[] this matter down” through deposition testimony).
25
              6
                Defendants assert in their reply that Plaintiffs have presented no evidence that
26     the Eclipse filter fractured at a significant enough rate to render Bard’s warnings about
       fracture inadequate. Doc. 8391 at 9. Plaintiffs present evidence of significantly higher
27     fracture rates for the G2 filter, claim that the Eclipse is essentially the same as the G2,
       and dispute whether electropolishing of the Eclipse was effective in reducing fracture
28     rates experienced by the G2. Id. at 4 n.3, 16. Given this evidence, the fracture rate for
       Eclipse filters is an issue for the jury.

                                                   -9-
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 10 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 79 of 180



 1            vena cava filters requiring the retrieval of the fragment utilizing
 2            endovascular and/or surgical techniques.
              ....
 3
 4            [T]he above complications may be associated with serious adverse events
              such as medical intervention and/or death. There have been reports of
 5            complications including death, associated with the use of vena cava filters
 6            in morbidly obese patients. The risk/benefit ratio of any of these
              complications should be weighed against the inherent risk/benefit ratio for a
 7            patient who is at risk of pulmonary embolism without intervention.
 8
       Doc. 7352-1. Defendants contend that these warnings were adequate as a matter of law
 9
       because they included a risk of fracture – the very complication experienced by Mrs.
10
       Jones. Doc. 7351 at 8-9. Plaintiffs argue that the warnings were inadequate because they
11
       did not include risk rates or disclose that the risks associated with the Eclipse filter were
12
       higher than those for the SNF and other IVC filters. Doc. 7943 at 10. Anticipating this
13
       argument, Defendants counter that Georgia law imposes no duty on a manufacturer to
14
       provide comparative risk rates for its product and those of competitors. Doc. 7351
15
       at 9-10.
16
              The Court addressed this issue in ruling on Defendants’ summary judgment
17
       motion in the Booker case. Agreeing with the decisions in Cason and Cisson, which
18
       applied Georgia law, the Court found that whether Bard’s warnings were adequate is a
19
       question of breach, not duty. Doc. 8874 at 6-7 (citing Cason, 2015 WL 9913809, at *4-5;
20
       Cisson v. C. R. Bard, Inc., No. 2:11-cv-00195, 2013 WL 5700513, at *7 (S.D. W. Va.
21
       Oct. 18, 2003)). The Court reaches the same conclusion in this case.
22
              The Court further finds that the alleged failure to warn about the rate of
23
       complications raises a jury question over the adequacy of Bard’s warnings. “The general
24
       rule in Georgia is that the adequacy of the warning is an issue for the jury [unless] . . . the
25
       facts support only one conclusion, that is, the warning and its communication were
26
       adequate.” Thornton, 22 F.3d at 289 (citations omitted). The evidence presented in this
27
       case, when construed in the light most favorable to Plaintiffs, see Matsushita, 475 U.S.
28
       at 587, supports a finding that Bard’s warnings for the Eclipse filter were not “adequate

                                                   - 10 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 11 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 80 of 180



 1     or reasonable under the circumstances of the case.” McCombs, 587 S.E.2d at 595. The
 2     “question that must be answered by the fact finder is whether the warning given was
 3     sufficient or was inadequate because it did not ‘provide a complete disclosure of the
 4     existence and extent of the risk involved.’” Watkins v. Ford Motor Co., 190 F.3d 1213,
 5     1220 (11th Cir. 1999) (quoting Thornton, 22 F.3d at 289). In short, whether the warnings
 6     should have included comparative risk rates will be for the jury to decide. See Cason,
 7     2015 WL 9913809, at *5 (“Given . . . that defendants did not warn Mrs. Cason’s doctor
 8     about any increased risk associated with the G2 Filter, a reasonable fact finder could
 9     conclude that the IFU did not contain an adequate warning[.]”); Cisson, 2013 WL
10     5700513, at *7 (failure to warn about “the rate or severity of potential injury creates a
11     jury question over the adequacy of warnings”); Watkins, 190 F.3d at 1219-20 (denying
12     summary judgment on failure to warn claim where Ford’s internal documents showed
13     that the Bronco II had a rollover fatality rate more than three times that of other SUVs
14     and the vehicle was rated last in government stability tests); In re Mentor Corp. ObTape
15     Transobturator Sling Prods. Liab. Litig., 711 F. Supp. 2d 1348, 1378 (M.D. Ga. 2010)
16     (finding a triable issue on adequacy of warning where the product had a greater
17     propensity to cause complications and was associated with more severe complications
18     than other products).
19            Defendants contend that Georgia law does not require a manufacturer to provide
20     comparative rates of complications for its products. Doc. 7351 at 9-10 (citing Dixie Grp.,
21     Inc. v. Shaw Indus. Grp., Inc., 693 S.E.2d 888, 892 (Ga. Ct. App. 2010); Hoffman v. AC
22     & S, Inc., 548 S.E.2d 379, 382 (Ga. Ct. App. 2001)). But as previously explained
23     (Doc. 8874 at 9), the cases cited by Defendants concern very different questions: whether
24     a manufacturer can be liable for injuries caused by modifications another party made to
25     its product, Dixie Grp., 693 S.E.2d at 892, and whether a plaintiff must show that it was
26     the defendant’s asbestos product – as opposed to asbestos products generally – that
27     caused her mesothelioma, Hoffman, 548 S.E.2d at 382. “Nothing in these cases suggests
28     that a manufacturer’s warning is adequate even if it fails to warn that the product is


                                                 - 11 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 12 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 81 of 180



 1     significantly more dangerous than other similar products on the market.” Cason, 2015
 2     WL 9913809, at *5.
 3            Defendants state in their reply that including warnings about comparative risk
 4     rates “is almost certainly precluded by FDA regulations,” but they cite no specific
 5     regulation in support of this assertion. Doc. 8391 at 6. Defendants’ reliance on cases
 6     involving prescription drugs is misplaced because those cases concern a specific FDA
 7     regulation not applicable to medical devices such as the Eclipse filter. See 21 C.F.R.
 8     § 201.57(c)(7) (“The requirements in this section apply only to prescription drug
 9     products[.]”).
10            Defendants further state that providing comparative warnings would be impossible
11     because the data for defining actual rates is inherently unreliable and ever-changing.
12     Doc. 8391 at 6-7. The question, however, is not whether Defendants were able to
13     provide completely accurate and up-to-date failure rate comparisons, but whether, prior
14     to Mrs. Jones’s surgery, “they had sufficient information such that they knew or should
15     have known that use of the [Eclipse filter] involved a significantly increased risk of
16     [fracture] as compared to other IVC filters.” Cason, 2015 WL 9913809, at *6. As
17     explained above, a jury reasonably could conclude that Defendants had such information
18     and therefore had a duty to warn Dr. Avino of the increased risk.
19            Finally, Defendants contend that summary judgment is warranted because
20     Plaintiffs have identified no alternative warning. Doc. 8391 at 8-9 (citing Nolley v.
21     Greenlee Textron, Inc., No. 1:06-CV-228-MHS, 2007 WL 5369405, at *6 (N.D. Ga.
22     Dec. 6, 2007)). To the contrary, Plaintiffs make clear Bard should have disclosed to
23     implanting physicians such as Dr. Avino that Bard filters (including the Eclipse)
24     fractured at rates significantly higher than the SNF and competitor filters. Doc. 7943
25     at 2, 7, 10. The jurors in this case, unlike in Nolley, will be presented with proposed
26     warnings and will have a means by which to determine whether the actual warnings were
27     adequate.
28            In summary, there are triable issues as to whether Bard’s warnings in this case


                                                 - 12 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 13 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 82 of 180



 1     were adequate and whether Bard sufficiently communicated the warnings to Dr. Avino.
 2     The Court will deny summary judgment on Plaintiffs’ failure to warn claims (Counts II
 3     and VII).
 4     V.      Misrepresentation (Counts VIII and XII).
 5             Defendants contend that the misrepresentation claims fail for the same reasons the
 6     failure to warn claims fail, namely, that Bard provided adequate warnings and the alleged
 7     failure to warn could not be the proximate cause of Plaintiffs’ injuries. Doc. 7351 at 6.
 8     For reasons explained above, the failure to warn claims survive summary judgment.
 9             Defendants also note, however, that Georgia does not recognize a claim for
10     misrepresentation apart from a failure to warn claim in products liability cases. Id. at 6
11     n.2.7   Defendants rely on two district court cases: Brazil v. Janssen Research &
12     Development, LLC, 249 F. Supp. 3d 1321, 1340 (N.D. Ga. 2016), and Swicegood v.
13     Pliva, Inc., 543 F. Supp. 2d 1351, 1357 (N.D. Ga. 2008). In Swicegood, the plaintiff
14     brought a products liability action after she allegedly suffered an adverse reaction to a
15     generic prescription drug. 543 F. Supp. 2d at 1353. The plaintiff alleged, among other
16     things, that the defendants knew that long-term use of the drug posed a greater risk of
17     causing the adverse reaction than they disclosed to the FDA or the public. Id. The
18     plaintiff asserted several claims under Georgia law, including strict products liability,
19     failure to warn, and misrepresentation.       Id. at 1353-57.    The court concluded that
20     “misrepresentation claims against a manufacturer properly collapse into the failure to
21     warn claims.”      Id. at 1357.    Absent clear Georgia precedent, the court declined
22     “to recognize the viability of misrepresentation claims distinct from products liability or
23     failure to warn claims.” Id.
24             The court in Brazil reached a similar conclusion. The court dismissed the plaintiff’s
25
26             7
                Defendants made the same argument in seeking summary judgment on the
       misrepresentation claims in the Booker case (Doc. 7460 at 7-8 n.3), but withdrew this
27     position at oral argument in Booker for reasons they did not explain (see Doc. 8874 at 14
       n.5).
28


                                                   - 13 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 14 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 83 of 180



 1     misrepresentation claim, noting that Swicegood had “determined that there [are] no
 2     misrepresentation claims for products liability distinct from failure to warn claims.” 249 F.
 3     Supp. 3d at 1340; see Gaddy v. Terex Corp., 1:14-cv-1928-WSD, 2017 WL 3476318,
 4     at *5 (N.D. Ga. May 5, 2017) (same).
 5             The Court finds these rulings by Georgia-based federal judges, applying Georgia
 6     law, to be persuasive. See also In re Darvocet, Darvon & Propoxyphene Prods. Liab.
 7     Litig., 856 F. Supp. 2d 904, 910 (E.D. Ky. 2012) (citing Swicegood and noting that
 8     “courts in many states have expressly rejected the argument that misrepresentation claims
 9     are distinct from product liability or failure-to-warn claims” (citations omitted)). The
10     Court will grant summary judgment on the misrepresentation claims (Counts VII and
11     XII).
12             Plaintiffs note that Potts v. UAP-GA AG CHEM, Inc., 567 S.E.2d 316, 318 (Ga.
13     Ct. App. 2002), contemplated that a misrepresentation claim could be distinct from a
14     failure to warn claim in a products liability suit. But the misrepresentation claim in Potts
15     was truly distinct. It was asserted against the decedent’s former employer for allegedly
16     misrepresenting to a physician that the decedent was not exposed to the chemicals at
17     issue. 567 S.E.2d at 319-20. Unlike the misrepresentation claims asserted in this case,
18     the claim in Potts was distinct from the strict liability and failure to warn claims asserted
19     against the manufacturer. Id. (“Here the misrepresentation was to LeBlanc’s physician,
20     on whom LeBlanc was relying for treatment.           Through the misrepresentation, [the
21     employer] induced the physician to discount the possibility of chemical poisoning and to
22     change LeBlanc’s treatment, on which treatment LeBlanc was relying for his physical
23     recovery.”).8
24     VI.     Negligence Per Se (Count IX).
25             “In Georgia, ‘the violation of a statute, ordinance or mandatory regulation that
26
               8
                 Defendants assert in their reply that even if Georgia recognized separate products
27     liability misrepresentation claims, Plaintiffs offer no evidence of the required elements,
       such as scienter and justifiable reliance. Doc. 8391 at 12. The Court will not grant
28     summary judgment based on an argument raised for the first time in a reply brief.
       See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007).

                                                  - 14 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 15 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 84 of 180



 1     imposes a legal duty for the protection of others constitutes negligence per se.’” Ashton
 2     Park Trace Apartments, LLC v. W. Oilfields Supply Co., No. 14-CV-4056-MHC, 2015
 3     WL 12469074, at *6 (N.D. Ga. July 16, 2015) (citation omitted). This theory of liability
 4     is codified in a Georgia statute: “When the law requires a person to perform an act for
 5     the benefit of another or to refrain from doing an act which may injure another, although
 6     no cause of action is given in express terms, the injured party may recover for the breach
 7     of such legal duty if he suffers damage thereby.” Ga. Code Ann. § 51-1-6.
 8            Plaintiffs allege that Defendants are liable for negligence per se because they
 9     violated various provisions of the Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C.
10     § 301 et seq., and related regulations, by misbranding Bard filters, making false and
11     misleading statements about the filters, failing to notify the FDA when the filters were no
12     longer safe and effective, failing to recall the devices, and not maintaining accurate
13     adverse event reports.    Doc. 364 ¶ 231.9    This claim is impliedly preempted under
14     21 U.S.C. § 337(a), Defendants argue, because no private right of action exists under the
15     FDCA and all proceedings to enforce or restrain violations of the statute must be brought
16     by the FDA. Doc. 7351 at 11-12. The Court agrees with Defendants.10
17            “The FDCA leaves no doubt that it is the Federal Government rather than private
18     litigants who are authorized to file suit for noncompliance with the medical device
19     provisions.” Buckman Co. v. Plaintiffs’ Legal Comm., 531 U.S. 341, 349 n.4 (2001).
20     Indeed, § 337(a) expressly provides that “all . . . proceedings for the enforcement, or to
21     restrain violations, of [the FDCA] shall be by and in the name of the United States.”
22     Thus, “a private litigant cannot bring a state-law claim against a defendant when the
23     state-law claim is in substance (even if not in form) a claim for violating the FDCA –
24     that is, when the state claim would not exist if the FDCA did not exist.” Leonard v.
25
26
              9
               Specifically, Plaintiffs allege violations of 21 U.S.C. §§ 321, 331, 352, and
27     21 C.F.R. §§ 1.21, 801, 803, 807, 820. Doc. 364 ¶ 231(a)-(j).
28            10
                   The Court reached the same conclusion in the Booker case. See Doc. 8874
       at 14-18.

                                                 - 15 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 16 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 85 of 180



 1     Medtronic, Inc., No. 1:10-CV-03787-JEC, 2011 WL 3652311, at *7 (N.D. Ga. Aug. 19,
 2     2011) (citation omitted).
 3            Plaintiffs assert no violation of a Georgia ordinance, regulation, or statute in
 4     support of their negligence per se claim. Thus, “as in Buckman, [Plaintiffs’] negligence
 5     per se claim (or, more appropriately characterized, [their] negligence claim based solely
 6     on violations of the FDA-Imposed Requirements or other FDA regulations) is impliedly
 7     preempted by the FDCA.” Grant v. Corin Grp. PLC, No. 3:15-CV-169-CAB-BLM,
 8     2016 WL 4447523, at *4 (S.D. Cal. Jan. 15, 2016); see Buckman, 531 U.S. at 353 (state
 9     law claim that a defendant violated the FDCA by making false statements to the FDA
10     impliedly preempted by § 337(a) because the claim “exist[ed] solely by virtue” of the
11     FDCA); Leonard, 2011 WL 3652311, at *8 (finding negligence per se claim preempted
12     by § 337(a) where it “would not exist prior to the enactment of the FDCA misbranding
13     and adulteration laws because the claim only alleges violation of that law”).
14            Plaintiffs assert that Leonard is inapposite because, unlike Bard IVC filters, the
15     medical device at issue in Leonard had been approved by the FDA through the rigorous
16     premarket approval process. Doc. 7943 at 18. But this was not the basis for Leonard’s
17     implied preemption finding.        Leonard found implied preemption because “all
18     proceedings to enforce or restrain violations of the FDCA ‘shall be by and in the name of
19     the United States.’” 2011 WL 3652311, at *7 (quoting § 337(a)). Moreover, preemption
20     under § 337(a) is not limited to devices approved through the premarket approval
21     process. The device at issue in Buckman – like the Eclipse filter in this case – was
22     cleared for market under 510(k) review. 531 U.S. at 346-47.
23            Plaintiffs note that Georgia common law and § 51-1-6 recognize that laws which
24     do not create a private right of action may nonetheless support a claim for damages.
25     Doc. 7943 at 18-19 (citing Amick v. BM & KM, Inc., 275 F. Supp. 2d 1378, 1282-83
26     (N.D. Ga. 2003) (finding that “the defendants breached the legal duties imposed by
27     [Georgia code] sections 30-4-2 and 43-21-3 when they prohibited Amick and his service
28     dog from staying at their hotel”)). While it is true that courts generally have allowed a


                                                 - 16 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 17 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 86 of 180



 1     negligence per se claim based on violation of a statute that does not expressly provide for
 2     a private right of action, “the plain language of § 337(a) and the Buckman decision
 3     indicate that, where the FDCA is concerned, such claim fails.” Dunbar v. Medtronic,
 4     Inc., No. CV 14-01529-RGK AJWX, 2014 WL 3056026, at *6 (C.D. Cal. June 25, 2014).
 5            The Court will grant summary judgment on Plaintiffs’ negligence per se claim
 6     because allowing the claim to go forward would authorize an impermissible action to
 7     enforce provisions of the FDCA and its implementing regulations. See Leonard, 2011
 8     WL 3652311, at *7-8; Franklin v. Medtronic, Inc., No. 09-cv-02301-REB-KMT, 2010
 9     WL 2543579, at *8 (D. Colo. May 12, 2010) (negligence per se claim preempted where it
10     was based on allegations that the defendant violated the FDCA by selling a misbranded
11     and adulterated product); Connelly v. St. Jude Med., Inc., No. 5:17-cv-02005-EJD, 2017
12     WL 3619612, at *5 (N.D. Cal. Aug. 23, 2017) (negligence per se claim preempted where
13     it was “based entirely on violations of the FDCA and its implementing regulations”);
14     Perez v. Nidek Co., 711 F.3d 1109, 1120 (9th Cir. 2013) (finding fraud on the FDA claim
15     preempted where the plaintiff was not suing under state law for conduct that happens to
16     violate the FDCA, but instead is suing solely “because the conduct violates the FDCA.”).
17     VII.   Punitive Damages.
18            Under Georgia law, punitive damages may be awarded only where the defendant’s
19     actions “showed willful misconduct, malice, fraud, wantonness, oppression, or that entire
20     want of care which would raise the presumption of conscious indifference to
21     consequences.”    Ga. Code Ann. § 51-12-5.1(b).        Defendants contend that punitive
22     damages are not warranted because there is no evidence Bard acted with the requisite
23     state of mind, and Bard otherwise complied with all applicable FDA regulations in
24     bringing its filters to market. Doc. 7351 at 12-13. “Compliance with federal regulations,
25     however, is not sufficient to automatically preclude an award of punitive damages.”
26     Cason, 2015 WL 9913809, at *6. This is particularly true where, as in this case, the
27     device at issue was cleared by the FDA under 510(k) review which focuses primarily on
28     equivalence with other products, not safety. Cisson, 2013 WL 5700513, at *12.


                                                 - 17 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 18 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 87 of 180



 1            Plaintiffs claim that Bard’s actions show a conscious indifference to the dangerous
 2     consequences posed by the Eclipse and its predecessor filters. Doc. 7943 at 19-23.
 3     Plaintiffs argue that a jury reasonably could award punitive damages because there is
 4     evidence that Bard knew that its retrievable filters were less safe than the SNF and were
 5     failing at higher rates than competitor devices, and yet never identified the root cause of
 6     the failures, provided adequate warnings, or recalled or suspended sales of Bard filters.
 7     Id. at 20-23. The Court previously found that Plaintiffs have presented evidence that, if
 8     believed by a jury, would be sufficient to support a finding that Bard knew the G2 filter
 9     was failing at significantly higher rates than other IVC filters, but did nothing to correct
10     the problem or to warn doctors of the increased risk. Doc. 8874 at 20. Plaintiffs claim
11     that the Eclipse is just a rebranded G2 or G2X filter, citing an internal Bard document
12     explaining that the filter’s name was changed to “break with the baggage associated with
13     the previous versions despite the fact that the new iteration was the same as G2X in every
14     way but one.” Doc. 7943 at 22 (citing Doc. 7950 ¶ 102, Ex. 99).11
15            Defendants counter that the design change made to the Eclipse – electropolishing
16     – was intended to improve fracture resistance and precludes a finding that Bard did
17     “nothing” to address the issue of fracture. Doc. 8391 at 15-16. But Plaintiffs claim that
18     Bard consciously chose not employ other known safety features in the Eclipse such as
19     penetration limiters and caudal anchors to reduce the risk of perforation, tilt, and
20     migration. Doc. 7943 at 22. Plaintiffs’ expert on the design of Bard filters opines that
21     filter failure modes can work synergistically, and that fractures are more likely to occur
22     when a filter tilts, migrates, or perforates the IVC wall. Docs. 7807-1 at 21, 7319-1
23     at 37-38. Plaintiffs contend that the Eclipse suffered from the same design defects and
24     caused the same type of injuries as its predecessors, and that rather than recalling the
25     product from the market, making substantive design changes to improve patient safety, or
26     warning physicians about the dangers, Bard simply renamed the device and continued
27
28            11
                The only modification to the G2X from the G2 was the addition of a snare hook
       to improve retrievability. The filters otherwise are the same.

                                                  - 18 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 19 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 88 of 180



 1     selling it. Doc. 7943 at 22. Plaintiffs claim that the Eclipse was used as a stop-gap
 2     device so that Bard could maintain market share and profits while it engaged in a
 3     complete redesign of the filter. Id. at 22, 24-25.
 4            Defendants vigorously dispute this view of the evidence, and claim that Bard
 5     could not have brought its subsequent generation filters to market by the time Mrs. Jones
 6     received an Eclipse filter. But if a jury were to believe Plaintiffs’ version of events, it
 7     reasonably could “conclude that Bard acted with an entire want of care such that Bard
 8     was consciously indifferent to the consequences of its actions.”       Cisson, 2013 WL
 9     5700513, at *14.
10            Defendants contend that incidents involving the Recovery and G2 line of filters
11     are irrelevant because Plaintiffs cannot show a “substantial similarity” between those
12     devices and the Eclipse.      Doc. 8574 at 14-16.    “To show substantial similarity, the
13     plaintiff must come forward with evidence that the other ‘incidents share a common
14     design, common defect, and common causation with the alleged design defect at issue.’”
15     Chrysler Grp., LLC v. Walden, 792 S.E.2d 754, 740 (Ga. Ct. App. 2016) (quoting Colp v.
16     Ford Motor Co., 630 S.E.2d 886, 889 (Ga. 2006)). Plaintiffs have met this burden.
17            It is undisputed that the Recovery filter was the predicate device for the G2, and
18     Plaintiffs have presented evidence that the two devices share common design defects that
19     have caused similar complications. See Docs. 8874 at 21, 10258 at 2-3. Plaintiffs also
20     have presented evidence that the Eclipse is the same as the G2 line of filters with only
21     one modification (electropolishing). Doc. 7950 ¶¶ 96, 101-102. Although the Eclipse
22     may not be identical to the Recovery and G2, Plaintiffs have shown a “substantial
23     similarity” between the filters.
24            IT IS ORDERED:
25            1.     The following claims are dismissed based on Plaintiffs’ withdrawal of the
26     claims before Defendants moved for summary judgment: manufacturing defect (Counts I
27     and V), negligent failure to recall or retrofit (Count VI), and breach of warranty (Counts
28     X and XI).


                                                   - 19 -
      Case 2:15-md-02641-DGC Document 10404 Filed 03/12/18 Page 20 of 20
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 89 of 180



 1           2.     Defendants’ motion for partial summary judgment (Doc. 7351) is granted
 2     in part and denied in part. The motion is granted with respect to Plaintiffs’ claims for
 3     misrepresentation (Counts VIII and XII), negligence per se (Count IX), and consumer
 4     fraud and unfair trade practices (Count XIV). The motion is denied with respect to the
 5     claims for failure to warn (Counts II and VII) and punitive damages. These claims, along
 6     with the claims for design defect (Counts III and IV), fraudulent concealment (Count
 7     XIII), and loss of consortium (Count XV), remain for trial.
 8           3.     A final pretrial conference is set for May 4, 2018 at 10:00 a.m.
 9     Doc. 10324. The trial is set to begin on May 15, 2018 at 9:00 a.m. Doc. 8144.
10           Dated this 12th day of March, 2018.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 20 -
      Case 2:15-md-02641-DGC Document 10587 Filed 03/30/18 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 90 of 180



 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA

 8
       IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
 9
       Litigation,
10
       ___________________________________
11
       Doris Jones and Alfred Jones, Sr.,               No. CV-16-00782-PHX-DGC
12
               Plaintiffs,
13
       v.
14
       C. R. Bard, Inc., a New Jersey corporation;      ORDER
15     and Bard Peripheral Vascular, Inc., an
       Arizona corporation,
16
              Defendants.
17
18
19            The Jones trial is set to begin on May 15, 2018 at 9:00 a.m. A final pretrial
20     conference will be held on May 4, 2018 at 10:00 a.m. In preparation for trial, the Court
21     enters the following orders:
22            1.     The attorneys who will be responsible for the trial of the case shall attend
23     the final pretrial conference.
24            2.     The parties jointly shall prepare a proposed final pretrial order and shall
25     lodge it with the Court no later than 4:00 p.m. on April 27, 2018. Preparation and
26     lodging of the proposed final pretrial order in accordance with the requirements of this
27     order shall be deemed to satisfy the disclosure requirements of Rule 26(a)(3) of the
28     Federal Rules of Civil Procedure. The parties shall submit a copy of the proposed final
      Case 2:15-md-02641-DGC Document 10587 Filed 03/30/18 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 91 of 180



 1     pretrial order to the Court in Word format to Nancy_Outley@azd.uscourts.gov.
 2            3.     The proposed final pretrial order shall include the information prescribed in
 3     the Joint Proposed Final Pretrial Order form found at www.azd.uscourts.gov under:
 4     (1) Judges’ Information, (2) Orders, Forms and Procedures, and (3) David G. Campbell.
 5     Information shall not be set forth in the form of a question, but shall be presented in
 6     concise narrative statements. With respect to jury instructions and the verdict form, the
 7     Court intends to use the preliminary and final jury instructions and the verdict form from
 8     the Booker trial.    The parties need not follow the jury instruction form found at
 9     www.azd.uscourts.gov, but instead should simply submit their stipulated and proposed
10     changes to the Booker instructions and verdict form. With respect to voir dire, the Court
11     intends to ask the voir dire questions from the Booker trial. The parties should submit
12     only stipulated and proposed changes to the Booker voir dire questions.
13            4.     The Court will not allow the parties to offer any exhibit, witness, or other
14     evidence that was not disclosed in accordance with the provisions of this order and the
15     Federal Rules of Civil Procedure and listed in the proposed final pretrial order, except to
16     prevent manifest injustice. Fed. R. Civ. P. 16(e). Objections to witnesses and documents
17     should also be listed.
18            5.     Plaintiffs shall have the burden of initiating communications concerning the
19     proposed final pretrial order.
20            6.     The parties shall (a) number and mark exhibits in accordance with the
21     Exhibit Marking Instructions at www.azd.uscourts.gov under Judges and Courtrooms and
22     Orders, Forms and Procedures (such numbers shall correspond to exhibits numbers listed
23     in the proposed final pretrial order); (b) meet in person and exchange marked copies of
24     all exhibits to be used at trial no later than 14 days before the submission deadline for the
25     proposed final pretrial order; and (c) eliminate any duplicate exhibits while meeting to
26     exchange exhibits.
27            7.     The parties shall file and serve all motions in limine no later than
28     April 18, 2018.      Responses to motions in limine shall be filed on or before


                                                   -2-
      Case 2:15-md-02641-DGC Document 10587 Filed 03/30/18 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 92 of 180



 1     April 25, 2018. Each motion in limine shall state with precision the evidence that is the
 2     subject of the motion. The motions and responses must be concise and shall not exceed
 3     three (3) pages in length. No replies shall be filed. Counsel shall be prepared to argue
 4     the merits of such motions at the final pretrial conference.
 5            8.     The Court will hold a hearing on April 13, 2018 at 10:00 a.m., to discuss
 6     issues decided in connection with the Booker trial that a party believes should be
 7     reconsidered for the Jones trial. The parties shall file 5-page memoranda identifying the
 8     issues they wish to be reconsidered, and summarizing their reasons, by 5:00 p.m.
 9     Phoenix time on April 10, 2018. The memoranda should identify the docket numbers for
10     briefs and orders that previously addressed the issues.
11            9.     The parties shall provide deposition designations for the Court’s ruling by
12     4:00 p.m. on April 20, 2018.
13            10.    In order to facilitate the creation of an accurate record, the parties shall file
14     a “Notice to Court Reporter” on or before May 8, 2018 containing the following
15     information that may be used at trial:
16                   (a)    Proper names, including those of witnesses.
17                   (b)    Acronyms.
18                   (c)    Geographic locations.
19                   (d)    Technical (including medical) terms, names or jargon.
20                   (e)    Case names and citations.
21                   (f)    Pronunciation of unusual or difficult words or names.
22            11.    Trial will be held on May 15-18, 22-25, 29-31, and June 1, 2018. On the
23     basis of time used during the Booker trial, the fact that the Court believes the parties
24     could have been more efficient, and the fact that Plaintiffs have the burden of proof, the
25     Court will allocate 28 hours to Plaintiffs and 27 hours to Defendants.
26            12.    The parties have stipulated to bifurcating the Jones trial into two phases
27     following the procedures set out in Georgia’s statute on punitive damages, O.C.G.A.
28     § 51-12-5.1(d)(2). The first phase will determine liability, compensatory damages, and


                                                    -3-
      Case 2:15-md-02641-DGC Document 10587 Filed 03/30/18 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 93 of 180



 1     whether punitive damages should be awarded.          If necessary, the second phase will
 2     determine the amount of punitive damages. See Doc. 10048. The parties are reminded
 3     that if a second phase is needed, any time devoted to this punitive damages portion of the
 4     trial will be counted against the hours allotted to each side in paragraph 11 above.
 5            13.    Jury selection and use of jury questionnaires will be as outlined in the order
 6     at Doc. 10324.
 7            Dated this 30th day of March, 2018.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -4-
      Case 2:15-md-02641-DGC Document 11321 Filed 06/01/18 Page 1 of 3
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 94 of 180



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT

 7                               FOR THE DISTRICT OF ARIZONA

 8     IN RE: Bard IVC Filters Products Liability
       Litigation,                                      No. MDL 15-02641-PHX DGC
 9
       ___________________________________
10
       Debra Mulkey,
11
                             Plaintiff,                 No. CV-16-00853-PHX-DGC
12
       v.
13
       C. R. Bard, Inc., a New Jersey corporation;
14     and Bard Peripheral Vascular, Inc., an
       Arizona corporation,                             ORDER
15
                             Defendants.
16
17
18            The Mulkey trial is set to begin on September 18, 2018 at 9:00 a.m. A final
19     pretrial conference will be held on August 30, 2018 at 10:00 a.m. In preparation for
20     trial, the Court enters the following orders:
21            1.     The attorneys who will be responsible for the trial of the case shall attend
22     the final pretrial conference.
23            2.     The parties jointly shall prepare a proposed final pretrial order and shall
24     lodge it with the Court no later than 4:00 p.m. on August 17, 2018. Preparation and
25     lodging of the proposed final pretrial order in accordance with the requirements of this
26     order shall be deemed to satisfy the disclosure requirements of Rule 26(a)(3) of the
27     Federal Rules of Civil Procedure. The parties shall submit a copy of the proposed final
28     pretrial order to the Court in Word format to Nancy_Outley@azd.uscourts.gov.
      Case 2:15-md-02641-DGC Document 11321 Filed 06/01/18 Page 2 of 3
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 95 of 180



 1            3.     The proposed final pretrial order shall include the information prescribed in
 2     the Joint Proposed Final Pretrial Order form found at www.azd.uscourts.gov under:
 3     (1) Judges’ Information, (2) Orders, Forms and Procedures, and (3) David G. Campbell.
 4     Information shall not be set forth in the form of a question, but shall be presented in
 5     concise narrative statements. With respect to jury instructions and the verdict form, the
 6     Court intends to use the preliminary and final jury instructions and the verdict form from
 7     the Booker trial.    The parties need not follow the jury instruction form found at
 8     www.azd.uscourts.gov, but instead should simply submit their stipulated and proposed
 9     changes to the Booker instructions and verdict form. With respect to voir dire, the Court
10     intends to ask the voir dire questions from the Booker trial. The parties should submit
11     only stipulated and proposed changes to the Booker voir dire questions.
12            4.     The Court will not allow the parties to offer any exhibit, witness, or other
13     evidence that was not disclosed in accordance with the provisions of this order and the
14     Federal Rules of Civil Procedure and listed in the proposed final pretrial order, except to
15     prevent manifest injustice. Fed. R. Civ. P. 16(e). Objections to witnesses and documents
16     should also be listed.
17            5.     Plaintiffs shall have the burden of initiating communications concerning the
18     proposed final pretrial order.
19            6.     The parties shall (a) number and mark exhibits in accordance with the
20     Exhibit Marking Instructions at www.azd.uscourts.gov under Judges and Courtrooms and
21     Orders, Forms and Procedures (such numbers shall correspond to exhibits numbers listed
22     in the proposed final pretrial order); (b) meet in person and exchange marked copies of
23     all exhibits to be used at trial no later than 14 days before the submission deadline for the
24     proposed final pretrial order; and (c) eliminate any duplicate exhibits while meeting to
25     exchange exhibits.
26            7.     The parties shall file and serve all motions in limine no later than
27     July 27, 2018.      Responses to motions in limine shall be filed on or before
28     August 10, 2018. Each motion in limine shall state with precision the evidence that is


                                                   -2-
      Case 2:15-md-02641-DGC Document 11321 Filed 06/01/18 Page 3 of 3
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 96 of 180



 1     the subject of the motion. The motions and responses must be concise and shall not
 2     exceed three (3) pages in length. No replies shall be filed. Counsel shall be prepared to
 3     argue the merits of such motions at the final pretrial conference.
 4            8.     The parties shall provide deposition designations for the Court’s ruling by
 5     4:00 p.m. on August 15, 2018.
 6            10.    In order to facilitate the creation of an accurate record, the parties shall file
 7     a “Notice to Court Reporter” on or before August 17, 2018 containing the following
 8     information that may be used at trial:
 9                   (a)    Proper names, including those of witnesses.
10                   (b)    Acronyms.
11                   (c)    Geographic locations.
12                   (d)    Technical (including medical) terms, names or jargon.
13                   (e)    Case names and citations.
14                   (f)    Pronunciation of unusual or difficult words or names.
15            11.    Trial will be held on September 18-21, 24-28, and October 1-5, 2018.
16     The Court will allocate 33 hours to Plaintiffs and 30 hours to Defendants.
17            12.    Jury selection and use of jury questionnaires will be as outlined in the order
18     at Doc. 11320.
19            Dated this 1st day of June, 2018.
20
21
22
23
24
25
26
27
28


                                                    -3-
      Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 97 of 180



 1     WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX DGC
10     Litigation,
                                                        CASE MANAGEMENT ORDER
11                                                      NO. 34
12
13
14            Following the close of the second bellwether trial, the Court conferred with the
15     parties regarding scheduling matters. The parties agreed on the Mulkey case as the next
16     bellwether trial for September 2018. The Court directed the parties to file memoranda
17     addressing other bellwether trials and cases in this MDL. Doc. 11320. Having reviewed
18     the memoranda, the Court enters the following order:
19     I.     Next Three Bellwether Trials: Kruse, Hyde, and Mulkey.
20            During a recent telephonic conference, counsel for Ms. Mulkey expressed concern
21     about her availability for trial in September due to certain health issues. Doc. 11549.
22     Counsel thereafter provided an update on her condition which leaves her availability for
23     trial uncertain. Doc. 11639. Defendants have no objection to a different case for the next
24     bellwether, and propose Kruse in lieu of Mulkey. Doc. 11640. Plaintiffs propose Hyde
25     as the next bellwether. Doc. 11553.
26            Having considered the parties’ positions, the Court concludes that the order of the
27     next three bellwether trials should be as follows: Kruse, Hyde, and Mulkey. Trial in the
28     Kruse bellwether will begin in September 2018 as set forth below. Trial in the Hyde
      Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 98 of 180



 1     bellwether will be held on November 5-9, 12-16, and 19-20. Trial in the Mulkey
 2     bellwether will be held in February 2019. The Court will set the specific trial dates by
 3     separate order.
 4     II.    Kruse Trial.
 5            The dates and deadlines set forth in Case Management Order No. 33 for the
 6     Mulkey trial will apply to the Kruse bellwether as follows (see Doc. 11320 for further
 7     details):
 8            A.     Jury Questionnaire and Jury Selection for Kruse Trial.
 9                   1.      By July 5, 2018, the parties shall provide the Court with proposed
10     changes to the questionnaire used in the Jones bellwether trial. The Court will consider
11     these proposals in finalizing the questionnaire for the Kruse trial.
12                   2.      The Clerk shall mail the questionnaire to 200 jurors no later than
13     July 13, 2018. The questionnaire will instruct the prospective jurors to return it to the
14     Court no later than August 10, 2018.
15                   3.      A thumb drive will be prepared for counsel (one for each side)
16     containing copies of the questionnaires and will be available for pickup at the jury office
17     on August 17, 2018. The thumb drive and any paper copies made by counsel must be
18     returned to the Court by counsel on the day of jury selection.
19                   4.      On August 24, 2018, the Court will provide the parties with a list of
20     prospective jurors the Court proposes to excuse for hardship on the basis of their
21     responses to the first question in the questionnaire.
22                   5.      The Court will hold a final pretrial conference in the Kruse case on
23     August 30, 2018 at 10:00 a.m. and will address with the parties juror excusals for
24     hardship and challenges for cause. See Doc. 11320 at 2, ¶ 2(e).
25                   6.      On September 18, 2018, at 9:00 a.m., 50 prospective jurors will be
26     called to Court to appear for voir dire. Following voir dire, the Court will hear and rule
27     on challenges for cause. The Court will seat 9 jurors. Each side will have 3 pre-emptory
28     strikes. See Doc. 11320 at 2, ¶ 2(f).


                                                   -2-
      Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 99 of 180



 1            B.     Kruse Motion for Summary Judgment.
 2            The Court will rule on the Kruse summary judgment motion as soon as possible.
 3            C.     Motions in Limine.
 4            Motions in limine, limited to three pages each, shall be filed by July 27, 2018.
 5     Responses to motions in limine, limited to three pages each, shall be filed by
 6     August 10, 2018. No replies shall be filed.
 7            Defendants may re-urge their motion in limine regarding Recovery death evidence
 8     (Doc. 9862) pursuant to the schedule set forth above. Memoranda on this issue may be
 9     up to 5 pages long. The parties shall not repeat arguments previously made. The issue
10     was fully briefed for the Booker trial, and the Court has addressed Recovery death
11     evidence in several orders. Docs. 10258, 10819, 10920, 11041.1
12            D.     Deposition Designations.
13            The parties shall provide deposition designations by August 15, 2018.
14            E.     Proposed Final Pretrial Order.
15            The proposed final pretrial order for the Kruse bellwether shall be submitted by
16     August 17, 2018. The Court will enter a separate order governing the materials that
17     should be submitted with the proposed final pretrial order.
18            F.     Trial days.
19            Trial in the Kruse bellwether will be held on September 18-21 and 24-28, and
20     October 1-5. Plaintiff will be allotted 33 hours of trial time and Defendants will be
21     allotted 30 hours of trial time. This schedule should allow the case to get to the jury by
22     the morning of October 4, 2018.
23            G.     Dr. Kandarpa.
24            Kruse may use Dr. Kandarpa as a witness at trial. See Doc. 11320 at 4, ¶ 9.
25
26            1
                 The Court stated that it would propose a new schedule for Plaintiffs’ Cisson
27     motion if the Mulkey case were to be replaced. Doc. 11549. Plaintiffs have made clear,
       however, that they do not intend to re-urge the motion regardless of which case is chosen
28     for the third bellwether. Doc. 11639 at 3.


                                                  -3-
       Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 100 of 180



 1     III.    The Sixth Bellwether: Tinlin.
 2             Defendants propose the King case for the sixth bellwether, and Plaintiffs propose
 3     Tinlin. Docs. 11550, 11553. The five cases already selected for bellwether trials consist
 4     of three G2 cases (Booker, Kruse, and Hyde) and two Eclipse cases (Jones and Mulkey).
 5     The Court agrees with Plaintiffs that it is important to have a Recovery case as one of the
 6     six bellwether trials. Doc. 11553 at 2-3. The Tinlin case is the only potential bellwether
 7     that involves a Recovery filter.       The Court previously found Tinlin to be a strong
 8     candidate for a bellwether, but expressed concern that she may not be able to endure the
 9     rigors of an out-of-state trial due to her illness. Doc. 5770 at 1-2. Plaintiffs, however,
10     have confirmed that Tinlin is willing and able to travel to Arizona for trial. Doc. 11553
11     at 3.
12             For reasons stated on the record at the ninth case management conference, the
13     Court does not view King as a helpful bellwether case. Doc. 5770 at 2. Defendants do
14     not address those concerns in their memorandum. Moreover, King involves a G2 like
15     three of the other bellwether cases. Defendants assert that the King case is representative
16     of the MDL inventory as a whole because it involves perforation and an unsuccessful
17     retrieval attempt. Doc. 1550 at 2. But even if this were true, the Court finds that it is
18     more important for the sixth bellwether to be a Recovery case.2
19             Trial in the Tinlin bellwether will be held in May 2019. The Court will determine
20     the specific trial dates after the Kruse trial.
21     IV.     Disposition of the SNF Cases.
22             The nearly 100 Simon Nitinol Filter (“SNF”) cases should not be part of this
23     MDL. The SNF is not part of the master complaint, which is limited to Bard retrievable
24     filters. Doc. 364. The SNF cases have been filed by more than 20 different law firms.
25     Defendants do not oppose the request by Plaintiffs’ counsel to have 30 days to obtain
26
               2
27              Given the selection of Tinlin for the sixth bellwether, the Court need not consider
       Plaintiffs’ alternative choice, DeWitt. Neither side proposes Nelson, Peterson, or Mixson
28     as the final bellwether case.


                                                         -4-
       Case 2:15-md-02641-DGC Document 11659 Filed 06/28/18 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 101 of 180



 1     responses from the firms representing the SNF plaintiffs as to what action should be
 2     taken in those cases. Doc. 11550 at 4. Plaintiffs shall file a notice regarding the status of
 3     the SNF cases by July 16, 2018.
 4     V.     Remand of the “Mature” Cases.
 5            More than two years ago, the parties estimated that the 10 mature cases would be
 6     “ripe for remand in 4-6 months.” Doc. 914 at 2. Since that time, common fact discovery
 7     and expert disclosures in this MDL have been completed, and the Court has ruled on
 8     Daubert motions and Defendants’ summary judgment motion based on preemption. The
 9     Court concludes that it is time to remand the mature cases to their home districts. The
10     Court will look into the proper procedure for remand and invite briefing if necessary.
11            Dated this 28th day of June, 2018.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
       Case 2:15-md-02641-DGC Document 11871 Filed 07/13/18 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 102 of 180



 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability         No. MDL 15-02641-PHX DGC
10     Litigation,
                                                          CASE MANAGEMENT ORDER
11                                                        NO. 35
12
13
14              As set forth in Case Management Order No. 34, the bellwether cases are scheduled
15     for trial as follows: Kruse (September 2018), Hyde (November 2018), Mulkey (February
16     2019), and Tinlin (May 2019). Doc. 11659 at 1-4. The Court has determined that it must
17     grant summary judgment in favor of Defendants on the claims asserted by Plaintiff
18     Kruse. See Doc. 11839. The Court held a conference call with the parties today to
19     discuss scheduling issues and whether the Hyde case could be moved to the September
20     bellwether slot in lieu of the Kruse case. On the basis of the conference, the Court enters
21     the following order:
22     I.       September 2018 Bellwether: Hyde.
23              The parties agreed that in lieu of Kruse, and with certain scheduling modifications,
24     the Hyde case can be tried in September. The dates and deadlines set forth in Case
25     Management Order No. 34 (Doc. 11659) are modified in part as follows for the Hyde
26     trial:
27              A.    Jury Questionnaire and Selection.
28                    1.      By July 18, 2018, the parties shall provide the Court with proposed
       Case 2:15-md-02641-DGC Document 11871 Filed 07/13/18 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 103 of 180



 1     changes to the jury questionnaire used in the Jones trial. The Court will consider these
 2     proposals in finalizing the questionnaire for the Hyde trial.
 3                   2.     The Clerk shall mail the questionnaire to 200 jurors no later than
 4     July 20, 2018. The questionnaire will instruct the prospective jurors to return it to the
 5     Court no later than August 17, 2018.
 6                   3.     A thumb drive will be prepared for counsel (one for each side)
 7     containing copies of the questionnaires and will be available for pickup at the jury office
 8     on August 24, 2018. The thumb drive and any paper copies made by counsel must be
 9     returned to the Court by counsel on the day of jury selection.
10                   4.     On August 30, 2018, the Court will provide the parties with a list of
11     prospective jurors the Court proposes to excuse for hardship on the basis of their
12     responses to the first question in the questionnaire.
13                   5.     The Court will hold a final pretrial conference in the Hyde case on
14     September 6, 2018 at 10:00 a.m. and will address with the parties juror excusals for
15     hardship and challenges for cause. See Doc. 11320 at 2, ¶ 2(e).
16                   6.     On September 18, 2018, at 9:00 a.m., 50 prospective jurors will be
17     called to Court to appear for voir dire. Following voir dire, the Court will hear and rule
18     on challenges for cause. The Court will seat 9 jurors. Each side will have 3 pre-emptory
19     strikes. See Doc. 11320 at 2, ¶ 2(f).
20            B.     Motion for Summary Judgment.
21            The Court will rule on the choice-of-law issue raised in the Hyde summary
22     judgment motion (Doc. 7359) by July 25, 2017. The Court will endeavor to rule on the
23     remaining summary judgment issues in Hyde as soon as possible.
24            C.     Motions in Limine.
25            Motions in limine, limited to three pages each, shall be filed by August 10, 2018.
26     Responses to motions in limine, limited to three pages each, shall be filed by
27     August 24, 2018. No replies shall be filed.
28            Defendants may, if they so choose, re-urge their motion in limine regarding


                                                   -2-
       Case 2:15-md-02641-DGC Document 11871 Filed 07/13/18 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 104 of 180



 1     Recovery death evidence (Doc. 9862) pursuant to the schedule set forth above.
 2     Memoranda on this issue may be up to 5 pages long. The parties shall not repeat
 3     arguments previously made.        The issue was fully briefed for the Booker trial, and the
 4     Court has addressed Recovery death evidence in several orders. Docs. 10258, 10819,
 5     10920, 11041.1
 6              D.      Deposition Designations.
 7              The parties shall provide deposition designations by August 22, 2018.
 8              E.      Proposed Final Pretrial Order.
 9              The proposed final pretrial order for the Hyde bellwether shall be submitted by
10     4:00 p.m. on August 24, 2018. The Court will enter a separate order governing the
11     materials that should be submitted with the proposed final pretrial order.
12              F.      Trial Days.
13              The trial dates for the Hyde bellwether will remain the same as those set for
14     Kruse:        September 18-21 and 24-28, and October 1-5.        Plaintiff will be allotted
15     33 hours of trial time and Defendants will be allotted 30 hours of trial time. This
16     schedule should allow the case to get to the jury by the morning of October 4, 2018. See
17     Docs. 11320 at 3-4, 11659 at 3.
18              G.      Dr. Kandarpa.
19              Hyde may use Dr. Kandarpa as a witness at trial. See Doc. 11320 at 4, ¶ 9.
20     II.      November 2018 Bellwether.
21              Trial in this bellwether slot will be held on November 5-9, 13-16, 19-20, and
22     26-28. The parties should note that these dates have been modified (see Doc. 11659 at 2)
23     to allow for 14 trial days and account for the federal holiday on November 12 (Veterans
24     Day). The Plaintiff for the fourth bellwether (Mulkey or Tinlin) will be determined after
25
26              1
               The Court previously stated that it would propose a new schedule for Plaintiffs’
27     Cisson motion if a new case were selected for the September 2018 bellwether slot.
       Doc. 11549. Plaintiffs have made clear, however, that they do not intend to re-urge the
28     motion regardless of which case is chosen for the third bellwether. Doc. 11639 at 3.


                                                    -3-
       Case 2:15-md-02641-DGC Document 11871 Filed 07/13/18 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 105 of 180



 1     the parties file memoranda concerning Mulkey’s health condition and the feasibility of
 2     Tinlin’s case being tried in November.
 3     III.   February 2019 Bellwether.
 4            Trial in this bellwether slot will be held on February 11-15, 19-22, 25-28, and
 5     March 1, 2019.
 6     IV.    May 2019 Bellwether.
 7            The Court will determine whether a sixth bellwether trial should be held, and the
 8     specific Plaintiff and dates for such bellwether, after the Hyde trial.
 9            Dated this 13th day of July, 2018.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -4-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 1 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 106 of 180



 1     WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX-DGC
10     Litigation,
       ___________________________________
11
12     Lisa Hyde and Mark E. Hyde, a married            No. CV-16-00893-PHX-DGC
13     couple,
               Plaintiffs,                              ORDER
14
       v.
15
       C. R. Bard, Inc., a New Jersey corporation;
16     and Bard Peripheral Vascular, Inc., an
17     Arizona corporation,
18            Defendants.

19
20
21            This multidistrict litigation proceeding (“MDL”) involves thousands of personal
22     injury cases brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular,
23     Inc. (collectively, “Bard”). Bard manufactures and markets medical devices, including
24     inferior vena cava (“IVC”) filters. The MDL Plaintiffs received implants of Bard IVC
25     filters and claim that they are defective and have caused serious injury or death.
26            One of the MDL cases is brought by Plaintiffs Lisa and Mark Hyde. Mrs. Hyde
27     received a Bard filter seven years ago. Her case has been selected as one of several
28     bellwether cases and is set for trial in September 2018. Defendants have filed a motion
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 2 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 107 of 180



 1     for partial summary judgment. Doc. 7359. The motion is fully briefed, and the parties
 2     agree that oral argument is not necessary. The Court will grant the motion in part and
 3     deny it in part.
 4     I.     Background.
 5            The IVC is a large vein that returns blood to the heart from the lower body. An
 6     IVC filter is a device implanted in the IVC to catch blood clots before they reach the
 7     heart and lungs.     This MDL involves multiple versions of Bard IVC filters – the
 8     Recovery, G2, G2X, Eclipse, Meridian, and Denali. They are spider-shaped devices that
 9     have multiple limbs fanning out from a cone-shaped head. The limbs consist of legs with
10     elastic hooks that attach to the IVC wall and curved arms to catch or break up blood clots.
11     Each of these filters is a variation of its predecessor.
12            The MDL Plaintiffs allege that Bard filters are more dangerous than other IVC
13     filters because they have higher risks of tilting, perforating the IVC, or fracturing
14     and migrating to vital organs. Plaintiffs further allege that Bard failed to warn patients
15     and physicians about these higher risks. Defendants dispute these allegations, contending
16     that Bard filters are safe and effective, that their complication rates are low and
17     comparable to those of other IVC filters, and that the medical community is aware of the
18     risks associated with IVC filters.
19     II.    The Hyde Plaintiffs.
20            The following facts are not disputed for summary judgment purposes. Plaintiff
21     Lisa Hyde has a history of deep vein thrombosis and pulmonary emboli. On February 25,
22     2011, she received a Bard G2X filter while living in Wisconsin.1 Dr. David Henry
23
              1
                  The parties disagree on whether Mrs. Hyde’s filter was a G2X or Eclipse.
24     Defendants stated that Mrs. Hyde received a G2X filter when she was proposed as a
       bellwether plaintiff (Doc. 5652 at 6), but they now assert that the device likely was an
25     Eclipse based on hospital sales records, copies of which have not been provided to the
       Court. Doc. 7359 at 2 n.2. Plaintiffs present medical records and physician testimony
26     suggesting the filter was a G2X, but their cited documents are incomplete. Doc. 7952
       at 1-2 n.1 (citing Doc. 7950 ¶¶ 150, 153, 162-63). The parties agree that the filter type
27     has no bearing on this motion (id.; Doc. 7359 at 2 n.20), and, for ease of reference, this
       order will assume the filter was a G2X. By August 10, 2018, the parties shall confer and
28     report to the Court on whether there is a means for determining the filter type prior to
       trial, or whether this will be an issue for the jury.

                                                     -2-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 3 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 108 of 180



 1     implanted the filter without incident. In May 2014, after Mrs. Hyde and her husband had
 2     moved to Nevada, a CT scan showed that the filter had tilted, perforated the IVC wall,
 3     and fractured, with one strut lodged in the right ventricle of her heart. The filter and
 4     fractured strut were removed in August 2014.
 5            Mrs. Hyde and her husband assert various claims against Bard: failure to warn
 6     (Counts II and VII), design defects (Counts III and IV), failure to recall (Count VI),
 7     misrepresentation and concealment (Counts VIII, XII, and XIII), negligence per se
 8     (Count IX), breach of implied warranty (Count XI), fraudulent trade practices (Count
 9     XIV), loss of consortium (Count XV), and punitive damages. See Doc. 364 (master
10     complaint); Doc. 1, Case No. CV-16-00893 (short-form complaint).2
11            Defendants seek summary judgment on the claims for strict liability design defect,
12     failure to warn, failure to recall, misrepresentation and fraud, and breach of implied
13     warranty. Doc. 7359 at 2-4. Plaintiffs concede that summary judgment is proper on the
14     failure to recall and implied warranty claims. Doc. 7952 at 2 n.2. The Court will deny
15     summary judgment on the strict liability design defect claim, but otherwise will grant
16     Defendants’ motion. Defendants do not seek summary judgment on claims for negligent
17     design (Counts IV), negligence per se (Count IX), loss of consortium (Count XV), or
18     punitive damages. These claims, plus strict liability design defect, remain in the case.
19     III.   Choice of Law.
20            Because Wisconsin is the forum where venue would be proper absent this MDL,
21     the parties agree that Wisconsin’s conflict-of-law rules should be used to determine the
22     governing law in this case. Docs. 7359 at 5, 7952 at 3; see Doc. 1 at 2, Case No. CV-16-
23     00893 (identifying the Eastern District of Wisconsin as the forum court); see Love v. Blue
24
25            2
                The master complaint is the operative pleading in this MDL. Doc. 364. It serves
       as a long-form complaint giving notice, pursuant to Rule 8, of the allegations that
26     Plaintiffs assert generally. Plaintiff-specific allegations are contained in individual short-
       form complaints and fact sheets. Doc. 249 at 6. The master complaint asserts 17 claims
27     and seeks both compensatory and punitive damages. Doc. 364 ¶¶ 166-349. The Hydes
       are not pursuing claims for manufacturing defect (Counts I and V), breach of express
28     warranty (Count X), wrongful death (Count XVI), and survival (Count XVII). Doc. 7359
       at 2 n.1; Doc. 1 at 4, Case No. CV-16-00893.

                                                   -3-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 4 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 109 of 180



 1     Cross & Blue Shield of Ga., Inc., 439 F. Supp. 2d 891, 892 (E.D. Wis. 2006) (federal
 2     courts “apply the choice-of-law rules of the forum state to determine the applicable
 3     substantive law”).   Defendants argue that Wisconsin law applies.         Doc. 7359 at 6.
 4     Plaintiffs argue that Nevada law applies. Doc. 7952 at 3.3
 5            Wisconsin employs a two-step choice-of-law analysis.           Step one considers
 6     whether “‘the contacts of one state to the facts of the case are so obviously limited and
 7     minimal that application of that state’s law constitutes officious intermeddling.’” NCR
 8     Corp. v. Transp. Ins. Co., 823 N.W.2d 532, 535 (Wis. Ct. App. 2012) (quoting Beloit
 9     Liquidating Trust v. Grade, 677 N.W.2d 298, 307 (Wis. 2004)).            If neither state’s
10     contacts are insignificant, step two considers several “choice-influencing” factors. Id.
11     at 536 (citing Drinkwater v. Am. Fam. Mut. Ins. Co., 714 N.W.2d 568, 576 (Wis. 2006);
12     Heath v. Zellmer, 151 N.W.2d 664, 672 (Wis. 1967)).
13            A.     Step One – State Contacts.
14            In evaluating the contacts with each state, the Court must consider the place of
15     contracting, if any, the place of negotiation of any contract, the place of performance, the
16     location of the subject matter, and the domicile, residence, nationality, place of
17     incorporation, and place of business of the parties. See NCR Corp., 823 N.W.2d at 535
18     (citing Haines v. Mid-Century Ins. Co., 177 N.W.2d 328 (Wis. 1970)); Restatement
19     (Second) of Conflicts § 188. Where tort claims are made, courts also consider the
20     locations of the tortious conduct and the injury.        See id. at 535-36 & n.2 (citing
21     Drinkwater, 714 N.W.2d at 576; Beloit, 677 N.W.2d at 307; Restatement § 145).
22            In this case, the places of contracting, negotiation, and performance are not
23     relevant because the parties never entered into a contract. Other factors are relevant.
24     Plaintiffs were residents of Wisconsin when Mrs. Hyde received her Bard filter
25     (Docs. 7950 ¶ 151, 7953 ¶¶ 1-2), her medical conditions leading to the filter implant
26     occurred in Wisconsin (id.), and the filter was sold in Wisconsin and implanted by a
27
28            3
               The filter was removed in California, but neither side contends that California
       law applies.

                                                  -4-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 5 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 110 of 180



 1     Wisconsin doctor (Doc. 7953 ¶¶ 4, 17). On the other hand, Plaintiffs moved to Nevada
 2     after Mrs. Hyde received her filter, the filter’s failure and resulting injuries were
 3     discovered in Nevada, and Plaintiffs still reside there. Doc. 7950 ¶ 156. Considering all
 4     of these facts, the Court finds that both Wisconsin and Nevada have significant contacts
 5     with this case.
 6            “Because there is a weak presumption in favor of applying the forum law, the
 7     nonforum state’s contacts must be clearly more significant for that state to prevail under
 8     this first step.” NCR Corp., 823 N.W.2d at 535 (citing Drinkwater, 714 N.W.2d at 576);
 9     see State Farm Mut. Auto. Ins. Co. v. Gillette, 641 N.W.2d 662, 676 (Wis. 2002); In re
10     Jafari, 569 F.3d 644, 649 (7th Cir. 2009). Nevada’s contacts with this case are not
11     clearly more significant than Wisconsin’s, but neither are they “so obviously limited and
12     minimal” that application of Nevada law would constitute officious intermeddling.
13     Beloit, 677 N.W.2d at 307; see Drinkwater, 714 N.W.2d at 576-77 (finding Iowa’s
14     contacts to be significant but not greater than Wisconsin’s where the accident and injuries
15     occurred in Wisconsin and the insurance contract was formed in Iowa); Love, 439 F.
16     Supp. 2d at 892 (application of the foreign state’s law “only constitutes ‘officious
17     intermeddling’ if the other state is truly of remote connection to the issues in the case”).
18     As a result, the Court must proceed to step two of the choice-of-law inquiry. See In re
19     Jafari, 569 F.3d at 649 (“[I]f it is not clear that the nonforum contacts are of greater
20     significance, then the court typically analyzes as a tie-breaker the five choice-influencing
21     factors developed in Heath[.]”).
22            Plaintiffs cite NRC Corp. and argue that great weight should be given to the
23     location of the tortious conduct and the location of the injury. Doc. 7952 at 5. But the
24     court in NRC Corp. did not find these two factors to be “qualitatively stronger” on their
25     own; it found them stronger on the facts of the case before it because they were “the only
26     factors that conclusively weigh[ed] in favor of either [state’s] law[.]” 823 N.W.2d at 538.
27     Here, there are several significant contacts with Nevada and Wisconsin. Moreover,
28     Plaintiffs do not contend that the tortious conduct in this case occurred in Nevada.


                                                  -5-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 6 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 111 of 180



 1            Plaintiffs’ reliance on Drinkwater fares no better. Doc. 7952 at 5. The accident
 2     and injury in that case occurred in Wisconsin, but the court nonetheless declined to
 3     resolve the choice-of-law issue at step one because, as here, the contacts with each state
 4     were significant. 714 N.W.2d at 577 (“Iowa’s contacts are more than minimal and
 5     limited.     We therefore turn to apply the five choice-influencing factors.” (citation
 6     omitted)).
 7            Plaintiffs claim that the district court in Johnson v. Mylan Inc., 107 F. Supp. 3d
 8     967 (E.D. Wis. 2015), applied the state-contacts analysis and determined that Wisconsin
 9     law should apply because the illness, treatment, and death occurred in that state.
10     Doc. 7952 at 5. To the contrary, no choice-of-law analysis was needed in Johnson
11     because the parties agreed that Wisconsin law applied.          107 F. Supp. 3d at 970.
12     Moreover, the court made clear that “the law of the forum state governs a tort case unless
13     it is clear that nonforum contacts are more significant.” Id. (citing Gillette, 641 N.W.2d
14     at 675-76); see Schultz, 2013 WL 4959007, at *4 (applying the law of Wisconsin where
15     the tortious conduct occurred even though the decedent died in Florida and his widow
16     lived there).
17            B.       Step Two – Choice-Influencing Factors.
18            Step two considers five factors: (1) predictability of results, (2) maintenance of
19     interstate and international order, (3) simplification of the judicial task, (4) advancement
20     of the forum state’s interests, and (5) application of the better rule of law. See NCR
21     Corp., 823 N.W.2d at 536 (citing Drinkwater, 714 N.W.2d at 576; Heath, 151 N.W.2d at
22     672). “The appropriate law, unless the above factors clearly displace it, is the law of the
23     forum.” Sentry Ins. v. Novelty, Inc., No. 09-CV-355-SLC, 2009 WL 5087688, at *5
24     (W.D. Wis. Dec. 17, 2009).
25                     1.    Predictability of Results.
26            This factor concerns the parties’ expectations as to the legal consequences of the
27     conduct that led them to court. See Drinkwater, 714 N.W.2d at 577. Bard’s interactions
28     with the physician who implanted Mrs. Hyde’s filter occurred in Wisconsin, Bard sold


                                                  -6-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 7 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 112 of 180



 1     the filter to a Wisconsin hospital, and the filter was implanted while Mrs. Hyde lived in
 2     Wisconsin. Doc. 7953 ¶¶ 1-2, 4-5, 17. It was thus reasonable for Bard to expect that
 3     Wisconsin law would apply to any product liability claims arising from the filter’s use.
 4     See Beloit, 677 N.W.2d at 308 (corporations are “on notice that, if they choose to transact
 5     business in this state, they will be subject to Wisconsin law”); Schultz v. Glidden Co.,
 6     No. 08-C-919, 2013 WL 4959007, at *4 (E.D. Wis. Sept. 13, 2013) (“[Defendant]
 7     purposefully marketed and sold its products to a company doing business in Wisconsin,
 8     so the application of Wisconsin law could not have been unexpected.”); Brooks v. Gen.
 9     Cas. Co. of Wis., No. 06-C-0996, 2007 WL 4305577, at *4 (E.D. Wis. Dec. 7, 2007)
10     (“[D]efendants, in the course of doing business in Wisconsin, had no reason to expect
11     that the legal consequence of conduct undertaken there would be wrongful death damages
12     that exceed the limitations set by Wisconsin law.”). Conversely, the parties could not
13     reasonably have expected Nevada law to apply to filter-related claims because Plaintiffs’
14     move to Nevada for employment reasons was a “fortuitous happenstance, not a
15     predictable result.” Schultz, 2013 WL 4959007, at *4. This factor favors application of
16     Wisconsin law.
17                   2.     Maintenance of Interstate Order.
18            This factor is a variation of the “officious intermeddling” test applied at step one.
19     See Extrusion Dies Indus., LLC v. Cloeren Inc., No. 08-CV-323-SLC, 2008 WL
20     4401219, at *4 (W.D. Wis. Sept. 24, 2008). It requires that “a jurisdiction which is
21     minimally concerned defer to a jurisdiction that is substantially concerned.” Drinkwater,
22     714 N.W.2d at 577; see Heath, 151 N.W.2d at 672. Here, as explained above, “both
23     jurisdictions are more than minimally concerned.” Drinkwater, 714 N.W.2d at 577; see
24     also Love, 439 F. Supp. 2d at 895 (application of one state’s law over another’s would
25     not upset interstate order where neither jurisdiction is minimally concerned nor is there
26     an indication of forum shopping). This factor is neutral.
27     ///
28     ///


                                                  -7-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 8 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 113 of 180



 1                   3.     Simplification of the Judicial Task.
 2            This factor is also neutral. A federal court managing an MDL proceeding, like
 3     courts sitting in diversity, “can apply one state’s law as easily as another’s.” Extrusion,
 4     2008 WL 4401219, at *4; see also Love, 439 F. Supp. 2d at 895.
 5                   4.     Advancement of the Forum State’s Interests.
 6            Where “application of forum law will advance the governmental interest of the
 7     forum state, this fact becomes a major, though not in itself a determining, factor in the
 8     ultimate choice of law.” Heath, 151 N.W.2d at 663. Plaintiffs assert that Wisconsin and
 9     Nevada have an equal interest in regulating a corporation that has sold a defective
10     product. Doc. 7952 at 7. But this factor focuses on the forum state’s interests, not the
11     interests of the foreign jurisdiction. Wisconsin has a strong interest in having its laws
12     applied to corporations transacting business within the state. See Beloit, 677 N.W.2d
13     at 308. This factor favors application of Wisconsin law.
14                   5.     Application of the Better Rule of Law.
15            This factor asks which state provides “the ‘better law’ under the circumstances.”
16     Heath, 151 N.W.2d at 673. Plaintiffs assert that the interests of justice favor applying the
17     law of the state where Mrs. Hyde was injured and resides, but do not explain why Nevada
18     provides the better rule of law. Doc. 7952 at 7. Defendants contend that Wisconsin’s
19     adoption of a product liability statute in 2011 indicates that the state considers its legal
20     standards the better rule of law, but do not explain why the views of the state legislature
21     control. Doc. 7359 at 9.
22            The Court has difficulty with the task of identifying the “better” law. As one court
23     has noted: “Better for whom? Better in what way?” Extrusion, 2008 WL 4401219, at
24     *4.   Furthermore, “when the question undoubtedly involves compromises between
25     numerous interested groups, such judgments are best preserved for elected legislators.”
26     Love, 439 F. Supp. 2d at 897. The Court need not wrestle long with this difficulty,
27     however, because it appears this factor seeks only to identify laws that are obsolete. See
28     Heath, 151 N.W.2d at 673 (asking whether law is “outmoded, an unrepealed remnant of a


                                                  -8-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 9 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 114 of 180



 1     bygone age, [or] ‘a drag on the coattails of civilization’” (citation omitted)). Neither
 2     Wisconsin’s nor Nevada’s product liability law can accurately be characterized as
 3     “obsolete or senseless[.]” Id. The Court therefore concludes that the fifth factor is
 4     neutral. See Gillette, 641 N.W.2d at 678 (finding this factor neutral where it could not be
 5     said that the foreign state’s law “is anachronistic or fails to reflect modern trends”);
 6     Schultz, 2013 WL 4959007, at *4 (Florida did not provide the better rule of law where
 7     Wisconsin’s rule was not “anachronistic, or the vestige of a ‘creed outworn’” (citation
 8     omitted)); Clorox Co. v. S.C. Johnson & Son, Inc., 627 F. Supp. 2d 954, 968 (E.D. Wis.
 9     2009) (“The court has no basis on which to conclude that California law is somehow
10     anachronistic on this point of law. Therefore, the court finds that the fifth factor does not
11     favor the application of either Wisconsin or California law.”).
12            C.     Conclusion.
13            The contacts with each state are more than minimal, precluding a decision at step
14     one; none of the step-two factors favors application of Nevada law; and two of the factors
15     favor application of Wisconsin law. The Court therefore will apply Wisconsin law in this
16     case. See Drinkwater, 714 N.W.2d at 579-80 (applying Wisconsin law where “[a]ll of
17     the factors either point to the application of Wisconsin law or are neutral”); Brooks, 2007
18     WL 4305577, at *6 (applying Wisconsin law where none of the factors favored
19     application of the foreign state’s law).
20     IV.    Summary Judgment.
21            A party seeking summary judgment “bears the initial responsibility of informing
22     the court of the basis for its motion and identifying those portions of [the record] which it
23     believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
24     Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the moving party
25     shows that there is no genuine dispute as to any material fact and the movant is entitled to
26     judgment as a matter of law. Fed. R. Civ. P. 56(a). Only disputes over facts that might
27     affect the outcome of the suit will preclude summary judgment, and the disputed
28     evidence must be “such that a reasonable jury could return a verdict for the nonmoving


                                                   -9-
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 10 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 115 of 180



 1     party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The evidence must
 2     be viewed in the light most favorable to the nonmoving party, Matsushita Elec. Indus.
 3     Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986), and all justifiable inferences are
 4     drawn in that party’s favor because “[c]redibility determinations, the weighing of
 5     evidence, and the drawing of inferences from the facts are jury functions,” Anderson, 477
 6     U.S. at 255.
 7           A.       Strict Liability Claims (Counts II and III).
 8           Plaintiffs assert strict liability failure to warn and design defect claims. Doc. 1
 9     at 3, Case No. CV-16-00893. Under Wisconsin’s product liability statute, Wis. Stat.
10     § 895.047, a manufacturer is liable where the plaintiff shows the product is “defective in
11     design, or is defective because of inadequate instructions or warnings.” § 895.047(1)(a).
12     A product is defective if its foreseeable risks of harm could have been reduced or avoided
13     by the adoption of a reasonable alternative design or warning, and the omission of such
14     alternative renders the product not reasonably safe. Id.; see Lexington Ins. Co. v. Whesco
15     Grp., Inc., No. 11-CV-598-BBC, 2013 WL 4454959, at *8 (W.D. Wis. Aug. 16, 2013).
16           The statute provides several defenses. Wis. Stat. § 895.047(3)(a)-(e). Defendants
17     assert three in this motion. Defendants first contend that the G2X filter is presumed to be
18     non-defective under § 895.047(3)(b) because the device was cleared by the Food and
19     Drug Administration (“FDA”). Doc. 7359 at 10-13. Defendants further contend that the
20     strict liability claims are barred under § 895.047(3)(d) because the risks associated with
21     IVC filters are well known and inherent characteristics of the product. Id. Finally,
22     Defendants claim that Plaintiffs provide no alternative design or warning as required by
23     § 895.047(1)(a). Id.
24                    1.      Section 895.047(3)(b): Compliance with Government Standards.
25           Section 895.047(3)(b) creates a rebuttable presumption that a product is not
26     defective if, at the time of sale, it complied with “relevant standards, conditions, or
27     specifications adopted or approved by a federal or state law or agency[.]” The design of
28     the G2X filter and the warnings provided with the device are presumed to be non-


                                                 - 10 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 11 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 116 of 180



 1     defective, Defendants contend, because Bard complied with the FDA’s 510(k) process.
 2     Docs. 7359 at 12. Defendants claim that Plaintiffs cannot rebut the presumption. Id.
 3           Cases have held that § 895.047(3)(b) creates no rebuttable presumption for
 4     medical devices cleared under 510(k) review because that review does not concern the
 5     safety of the product. See Hall v. Boston Sci. Corp., No. 2:12-CV-08186, 2015 WL
 6     874888, at *2 (S.D. W. Va. Feb. 27, 2015) (“510(k) is not a ‘relevant standard’ here.
 7     Section 895.047 concerns whether a defect rendered the product ‘unreasonably
 8     dangerous,’ § 895.047(1), and, as the Supreme Court has held, 510(k) compliance does
 9     not go to the safety of a product.”); Williams v. Boston Sci. Corp., No. 2:12-CV-02052,
10     2016 WL 1448860, at *3 (S.D. W. Va. Apr. 12, 2016) (same). Defendants argue that
11     these cases were wrongly decided. Doc. 8392 at 5. The Court does not agree.
12           Under Wisconsin’s statute, a product is defective only if it is “not reasonably
13     safe.” Wis. Stat. § 895.047(1)(a). The 510(k) clearance process, however, “is focused on
14     equivalence, not safety.” Medtronic, Inc. v. Lohr, 518 U.S. 470, 493 (1996) (emphasis in
15     original). The FDA does not approve the product or make a determination that the device
16     is safe and effective; it finds only that the product is substantially equivalent to a
17     predicate device. See 21 U.S.C. § 360c(f)(1)(A); 21 C.F.R § 807.97 (510(k) clearance
18
       “does not in any way denote official approval of the device”); Riegel v. Medtronic, Inc.,
19
       552 U.S. 312, 323 (2008) (citing Lohr and noting that “products entering the market
20
       through 510(k) may be marketed only so long as they remain substantial equivalents of
21
       the relevant [predicate] devices as a qualification for an exemption [from federal safety
22
       review] rather than a requirement”); Hovey v. Cook Inc., 97 F. Supp. 3d 836, 845 (S.D.
23
       W. Va. Apr. 1, 2015) (510(k) review “is predominantly relative, and the FDA does not
24
       engage in an independent investigation of the medical device’s safety and effectiveness”).
25
             Because the 510(k) clearance process focuses on equivalence, not safety, the
26
       presumption of non-defectiveness afforded by § 895.047(3)(b) is not applicable. Given
27
28


                                                 - 11 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 12 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 117 of 180



 1     this ruling, the Court need not determine whether Plaintiffs’ have presented sufficient
 2     evidence to rebut the presumption. See Doc. 7952 at 9.4
 3                  2.     Section 895.047(3)(d): Known and Inherent Characteristics.
 4           Section 895.047(3)(d) requires dismissal of strict liability claims where the harm
 5     was caused by “an inherent characteristic of the product that would be recognized by an
 6     ordinary person with ordinary knowledge common to the community that uses or
 7     consumes the product.” Defendants contend that the complications associated with IVC
 8     filters – migration, tilt, perforation, and fracture – are inherent characteristics of the
 9     device and are well known in the medical community. Doc. 7359 at 10-13. Defendants
10     rely on guidelines published by the Society of Interventional Radiology, a 2010 FDA
11     safety alert, and testimony from the implanting physician and one of Plaintiffs’ experts to
12     show that the types of complications experienced by Mrs. Hyde were widely known
13     before the implant procedure. Id. at 10-11.
14           Plaintiffs acknowledge that IVC filters experience adverse events, but contend that
15     Bard’s own analysis shows that the G2-line of filters experienced adverse events at rates
16     higher than other IVC filters. Doc. 7952 at 10. Plaintiffs argue that these increased risks
17     were not known and inherent characteristics of the product. Id. at 11.
18           Defendants challenge Plaintiffs’ rate calculations as inaccurate, but this dispute
19     simply creates a triable issue of fact. Doc. 8392 at 6-7. Defendants have not shown that
20     they are entitled to summary judgment based on the defense provided by § 895.047(3)(d).
21                  3.      Section 895.047(1)(a): Alternative Design and Warning.
22           Section 895.047(1)(a) requires the plaintiff to show that the harm posed by the
23     product could have been reduced or avoided with a reasonable alternative design or
24     warning. Defendants claim that Plaintiffs provide no such alternatives. Doc. 7359
25     at 11-13. The Court does not agree.
26
             4
27              Defendants assert that the presumption applies even if the government standard
       is not safety, but cite no legal authority in support. Doc. 8392 at 5.
28


                                                 - 12 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 13 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 118 of 180



 1                          a.     Design Defect.
 2            Plaintiffs’ expert, Dr. Robert McMeeking, has testified that Bard could have
 3     developed caudal anchors and penetration limiters sooner that it did. Doc. 7973 at 32.
 4     These safety features ultimately were incorporated into Bard’s Meridian and Denali
 5     filters, and Bard knew as early as March 2006 that one of its competitors had designed
 6     anchors to reduce caudal (downward) migration by flipping two of the hooks that secured
 7     the filter to the IVC wall. Doc. 7950 ¶ 87 (Ex. 80). A jury reasonably could conclude
 8     from this evidence that specific and reasonable alternative design changes were available
 9     when Defendants developed the G2X filter.
10            Defendants note in their reply that Dr. McMeeking does not specify all of the
11     changes that should have been made to the G2X and that Plaintiffs themselves claim the
12     Meridian to be defective even with caudal anchors. Doc. 8392 at 8. But Defendants do
13     not explain why this entitles them to summary judgment. A manufacturer may be liable
14     under § 895.047(1)(a) where the alternative design would have “reduced” the harm posed
15     by the product.    Plaintiffs present evidence that caudal anchors help reduce filter
16     migration, which can lead to other complications like those experienced by Mrs. Hyde
17     (tilt, perforation, and fracture).   Plaintiffs have presented sufficient evidence of a
18     reasonable alternative design to survive summary judgment.5
19                          b.     Warning Defect.
20            Defendants contend that the warning defect claim fails because Plaintiffs identify
21     no “alternative warnings that would have rendered Bard’s filter ‘safe.’” Doc. 7359 at 13.
22     But this is not the standard. The alternative warning need not render the product safe;
23     instead, the plaintiff must show that the warning “could have . . . reduced or avoided” the
24
              5
                The parties dispute whether Bard’s Simon Nitinol filter (“SNF”) can serve as an
25     alternative design. Defendants contend that the SNF is a purely permanent filter and,
       therefore, not a reasonable alternative for the retrievable G2X. Docs. 7359 at 12 n.6
26     (citing Godoy v. E.I. du Pont de Nemours & Co., 743 N.W.2d 159, 162 (Wis. Ct. App.
       2009) (the alternative design cannot make the product “something else”)). Plaintiffs
27     counter that the SNF is a suitable alternative because the G2X can also serve as a
       permanent device and its optional retrievability is not a functional element. Doc. 7952
28     at 16-17. Given the ruling above, the Court need not resolve this issue for purposes of
       summary judgment.

                                                 - 13 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 14 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 119 of 180



 1     harm and that the warning’s omission “renders the product not reasonably safe.” Wis.
 2     Stat. § 895.047(1)(a); see Lexington, 2013 WL 4454959, at *8.
 3            Plaintiffs assert that the G2X filter’s IFU should have disclosed “the increased
 4     risk of adverse events when compared to the SNF and competitor filters.” Doc. 7952 at
 5     21 (emphasis in original). Whether this proposed warning could have reduced or avoided
 6     the harm caused by the G2X filter, and whether omission of the warning renders the G2X
 7     defective, are questions best resolved by the jury.           As explained below, however,
 8     Plaintiffs’ strict liability failure to warn claim (Count II) fails for lack of causation.
 9            B.      Failure to Warn Claims (Counts II and VII).
10            Defendants contend that the negligent failure to warn claim is barred by the
11     learned intermediary and sophisticated user doctrines.6 Doc. 7359 at 13-15. Defendants
12     further contend that the warnings Bard provided with the G2X were adequate as a matter
13     of law.     Id. at 15-16.   Finally, Defendants argue that Plaintiffs’ strict liability and
14     negligent failure to warn claims fail because the alleged inadequate warning was not the
15     proximate cause of Mrs. Hyde’s injuries. Id. at 17-18 & n.8. Plaintiffs contend that
16     Wisconsin does not apply the learned intermediary doctrine and that Bard’s warnings
17     were inadequate, but do not address causation. Doc. 7952 at 18-22.
18            The Court can resolve these claims on the element of causation. Regardless of
19     whether Bard’s duty to warn extended to Dr. Henry or Mrs. Hyde, Plaintiffs have failed
20     to present any evidence that an inadequate warning caused Mrs. Hyde’s injuries, as
21     required under Wisconsin law. See Wis. Stat. § 895.047(1)(e) (requiring a plaintiff to
22
              6
                 The Wisconsin Supreme Court has not decided whether to adopt the
23     learned intermediary doctrine, and federal courts applying Wisconsin law are split on the
       issue. Compare Maynard v. Abbott Labs., No. 12-C-0939, 2013 WL 695817 (E.D. Wis.
24     Feb. 26, 2013) (“Wisconsin does not apply the learned intermediary doctrine”), and Forst v.
       SmithKline Beecham Corp., 602 F. Supp. 2d 960, 968 (E.D. Wis. 2009) (declining to
25     apply the doctrine absent some indication that the Wisconsin Supreme Court would do
       so), with In re Zimmer, NexGen Knee Implant Prods. Liab. Litig., 884 F.3d 746, 751-52
26     (7th Cir. 2018) (concluding that the Wisconsin Supreme Court would adopt the doctrine),
       Monson v. Acromed Corp., No. 96-C-1336, 1999 WL 1133273, at *20 (E.D. Wis.
27     May 12, 1999) (“manufacturers have a duty to warn only the treating physician”), and
       Lukaszewicz v. Ortho Pharm. Corp., 510 F. Supp. 961, 963 (E.D. Wis. 1981) (noting that
28     “the provision of proper warnings to a physician will satisfy the manufacturer’s duty to
       warn”).

                                                    - 14 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 15 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 120 of 180



 1     prove that “the defective condition was a cause” of her injuries); Kessel v. Stansfield
 2     Vending, Inc., 714 N.W.2d 206, 211-12 (Wis. Ct. App. 2006) (a plaintiff claiming
 3     negligent failure to warn must prove “a causal connection between the defendant’s breach
 4     of the duty of care and the plaintiff’s injury”); Kurer v. Parke, Davis & Co., 679 N.W.2d
 5     867, 876 (Wis. Ct. App. 2004) (“A plaintiff who has established both a duty and a failure
 6     to warn must also establish causation by showing that, if properly warned, he or she
 7     would have altered behavior and avoided injury.”).
 8            Plaintiffs argue at length that Bard’s warnings for the G2X were inadequate, but
 9     present no evidence or argument that an adequate warning would have prevented use of
10     the Bard filter in this case. Doc. 7592 at 19-22; see Doc. 8392 at 12. Plaintiffs identify
11     no evidence suggesting that Mrs. Hyde would have chosen not to receive a G2X filter had
12     she been informed the device had an increased risk of adverse events relative to other
13     IVC filters. Nor do Plaintiffs present evidence from which a reasonable inference can be
14     drawn that an adequate warning would have altered Dr. Henry’s decision to use a G2X
15     filter. Dr. Henry testified that he did not remember Mrs. Hyde, was not even sure that the
16     filter implanted in her was a G2X, was not certain who made the decision to use a G2X,
17     and had no independent recollection of the procedure, his thought processes, or what may
18     have been explained to Mrs. Hyde regarding potential risks and treatment options.
19     Doc. 7012 at 5, 8, 18-22, 25. Dr. Henry further testified that he tended to trust the FDA
20     more than individual companies and simply did not know whether he would have
21     considered information about complication rates among filters in making the treatment
22     decision for Mrs. Hyde. Id. at 10, 13-14. With respect to the Everest clinical study for
23     the G2 filter, Dr. Henry testified that he “may or may not have been swayed by its
24     content” had he read about it. Id. at 16.
25            Plaintiffs argue that there is sufficient evidence that Dr. Henry would have altered
26     his treatment of Mrs. Hyde had he been warned about the risks of Bard filters. Doc. 7953
27     ¶ 15. But the portion of Dr. Henry’s deposition relied on by Plaintiffs (id. (citing pages
28     44, 45, and 47)) do not support Plaintiffs’ argument. When asked whether he would have


                                                   - 15 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 16 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 121 of 180



 1     found “useful” the fact that “Bard determined its Recovery filter migrated three times
 2     more than the industry average,” Dr. Henry testified: “Right or wrong, I felt that the risks
 3     for all of the FDA-approvable devices were – were reasonable and customary, and that I
 4     probably wouldn’t have deferred or postponed the filter placement in a patient who I felt
 5     really needed it.” Doc. 7012 at 44-45. The following exchange then occurred:
 6            Q.     As I’m understanding your answer, right or wrong, you assumed that
 7                   the complication rates among the FDA cleared or approved IVC
                     filters was roughly equivalent?
 8
 9            A.     Yes.

10            Q.     If you had learned differently, that would be the type of information
11                   that you would have used in your clinical practice, true?

12                   ***
13
              THE WITNESS: I tend to trust the FDA more than individual companies.
14
15     Id. at 45.

16            Plaintiffs’ counsel continued to press:

17            Q.     Based on your practice of medicine back in 2011, when you’re
18                   making the decision about which device to implant in a patient’s
                     body, you – is it your testimony that you wouldn’t be concerned with
19                   how frequently those fail?
20
                     ***
21
              THE WITNESS: It was my understanding that the complication rates were
22
                   low. And, as a physician, you have to look at the big picture. And I
23                 think that the – all of the devices were meeting the expectations of
                   the FDA, and I didn’t see any deciphering thing to persuade me one
24                 way or the other.
25
       Id. at 48.
26
              Plaintiffs argue that Dr. Henry referred to FDA “approval” of a product and
27
       obviously did not understand that 510(k) review results only in “clearance.” Doc. 7953 at
28


                                                  - 16 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 17 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 122 of 180



 1     5-6. This is not entirely correct. As quoted above, counsel posed questions in terms of
 2     FDA clearance or approval. Doc. 7012 at 44-45. But even if true, this fact does not
 3     provide what is missing in Dr. Henry’s testimony – that a warning of greater risks would
 4     have affected his decision to use a G2X filter.       Plaintiffs also cite the deposition
 5     testimony quoted immediately above, focusing particularly on Dr. Henry’s statement that
 6     “I didn’t see any deciphering thing to persuade me one way or the other.” Id. at 48. But
 7     this statement was made right after he said “all of the devices were meeting the
 8     expectations of the FDA” (id.), and does not constitute evidence that he would have acted
 9     differently had he received some different warning from Bard.          Finally, Plaintiffs
10     complain that Dr. Henry’s counsel instructed him not to answer questions about how he
11     would have reacted to facts found in various Bard internal documents (Doc. 7953 at 6),
12     but the Court previously held that this instruction was proper under Wisconsin law
13     (Doc. 8180).
14            Because Plaintiffs present no evidence that Mrs. Hyde or Dr. Henry would have
15     acted differently in the face of different warnings by Bard, summary judgment is
16     warranted on the failure to warn claims. See Kurer, 679 N.W.2d at 876 (“Absent proof
17     that a more complete or explicit warning would have prevented Kurer’s use of Loestrin,
18     she cannot establish that [the] alleged failure to warn was the proximate cause of her
19     injuries.”); Menges, 61 F. Supp. 2d at 830 (“[A] plaintiff must not only show that the
20     manufacturer’s warning was inadequate, but that such inadequacy affected the
21     prescribing physician’s use of the product and thereby injured the plaintiff.”); Hanson v.
22     Boston Sci. Corp., No. 2:13-CV-10653, 2016 WL 1448868, at *5 (S.D.W. Va. Apr. 12,
23     2016) (applying Wisconsin law and finding the causation evidence insufficient where it
24     “require[d] a reasonable juror to speculate, based only on mere possibility, that [the
25     doctor] would have altered her decision to prescribe the product simply because she
26     would have considered an additional factor in her risk/benefit calculus” (emphasis in
27     original)).
28     ///


                                                 - 17 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 18 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 123 of 180



 1            C.     Misrepresentation and Fraud Claims (Counts VIII and XII-XIV).
 2            Plaintiffs assert claims for negligent and fraudulent misrepresentation, fraudulent
 3     concealment, and fraudulent trade practices in violation of Wis. Stat. § 100.18. Doc. 364
 4     ¶¶ 218-28, 245-321. The parties agree that an essential element of each of these claims
 5     is reliance or causation. Doc. 7592 at 22. Defendants argue that summary judgment is
 6     warranted because there is no evidence showing that Mrs. Hyde or Dr. Henry relied on
 7     any representations by Bard or that Bard’s public statements caused Mrs. Hyde’s injuries.
 8     Docs. 7359 at 19-20. The Court agrees.
 9            Mrs. Hyde admits that she never spoke to anyone at Bard or received any
10     information from Bard. Doc. 7953 ¶ 27. She presents no evidence that Dr. Henry relied
11     on any information Bard provided about its IVC filters, through its sales force or
12     otherwise. Dr. Henry testified that he tends to trust the FDA more than individual
13     companies and was comfortable using FDA-approved medical devices. Doc. 7950 ¶ 181.
14     Absent some evidence Dr. Henry or Mrs. Hyde relied on representations made by Bard,
15     or that Bard’s alleged concealment of information caused Plaintiffs’ injuries, the fraud
16     and misrepresentation claims fail as a matter of law. See Staudt v. Artifex Ltd., 16 F.
17     Supp. 2d 1023, 1030 (E.D. Wis. 1998) (misrepresentation and concealment claims
18     require reliance resulting in damage).
19            Plaintiffs contend that Bard committed fraud on the FDA, and that Dr. Henry’s
20     trust in the FDA constitutes reliance on Bard’s misrepresentations and concealment.
21     Doc. 7952 at 22-24. But Plaintiffs present no legal authority to support this contention,
22     and any claim based solely on fraud on the FDA is preempted. See Buckman Co. v.
23     Plaintiffs’ Legal Comm., 531 U.S. 341, 350 (2001). Plaintiffs’ misrepresentation and
24     fraud claims fail for lack of reliance and causation.
25            IT IS ORDERED:
26            1.     The following claims are dismissed based on Plaintiffs’ withdrawal of the
27     claims before Defendants moved for summary judgment: manufacturing defect (Counts I
28     and V) and breach of express warranty (Count X).


                                                   - 18 -
      Case 2:15-md-02641-DGC Document 12007 Filed 07/26/18 Page 19 of 19
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 124 of 180



 1            2.      Defendants’ motion for partial summary judgment (Doc. 7359) is granted
 2     in part and denied in part. The motion is granted with respect to Plaintiffs’ claims for
 3     failure to warn (Counts II and VII), failure to recall (Count VI), misrepresentation,
 4     concealment, and fraud (Counts VIII and XII-XIV), and breach of implied warranty
 5     (Count XI). The motion is denied with respect to the strict liability design defect claim
 6     (Count III).    This claim, along with the claims for negligent design (Count IV),
 7     negligence per se (Count IX), loss of consortium (Count XV), and punitive damages,
 8     remain for trial.
 9            3.      By August 10, 2018, the parties shall confer and provide a joint report to
10     the Court on whether there is a means for determining Mrs. Hyde’s filter type prior to
11     trial, or whether this will be an issue for the jury to decide.
12            Dated this 26th day of July, 2018.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    - 19 -
       Case 2:15-md-02641-DGC Document 12061 Filed 08/02/18 Page 1 of 2
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 125 of 180



 1     WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability         No. MDL 15-02641-PHX DGC
10     Litigation,
                                                          CASE MANAGEMENT ORDER
11                                                        NO. 36
12
13
14               The Court has reviewed the parties’ memoranda on Plaintiff Debra Mulkey’s
15     status and the possibility of trying the Tinlin case in November 2018. Docs. 11951,
16     11952. The memorandum on Ms. Mulkey makes clear that her case should not be
17     scheduled for trial in November. She continues to undergo medical testing attempting to
18     identify the cause of her concerning health issues, and scheduling her for the stress of a
19     three-week trial in November would be unwise. The Court will try Ms. Mulkey’s case in
20     2019.
21               The Court had fully intended to try a fourth bellwether trial in November, but the
22     Court’s grant of summary judgment in the Kruse case and the unavailability of
23     Ms. Mulkey for trial this year mean that the only remaining bellwether plaintiff is Debra
24     Tinlin.     Unfortunately, much of the case-specific discovery and expert disclosures
25     required for the Tinlin trial have not been completed. Plaintiffs propose an aggressive
26     schedule to have the Tinlin case ready for trial in November, but the Court concludes that
27     the schedule is unrealistic. A year’s worth of medical records for Plaintiff Tinlin’s many
28     medical conditions will need to be collected, many treating physicians likely will need to
       Case 2:15-md-02641-DGC Document 12061 Filed 08/02/18 Page 2 of 2
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 126 of 180



 1     be deposed, plaintiff-specific expert reports must be prepared and disclosed, expert
 2     depositions must be completed, and Daubert and summary judgment motions must be
 3     briefed and decided. For a trial to begin on November 5, 2018, the Court would need to
 4     rule on the Daubert and summary judgment motions in early October, something that
 5     would be very difficult in light of the Court’s administrative responsibilities that month
 6     and the fact that the Hyde bellwether trial will not end until October 5.
 7            The Court is reluctant to lose the November bellwether trial slot, but
 8     circumstances make a Tinlin trial in November unreasonable. As a result, the Court will
 9     plan to try the Tinlin and Mulkey cases in February and May of 2019. The Court will
10     decide the order of the trials, and the dates for the trial in May, after the Hyde trial.
11            The parties shall follow this schedule in preparing the Tinlin case for trial:
12            1.     Plaintiff shall provide an updated provider list and executed medical
13     authorizations to Defendants by August 10, 2018.
14            2.     The parties shall obtain updated medical records from known treaters and
15     newly identified treaters by September 28, 2018.
16            3.     The parties shall identify treating physicians and fact witnesses to be
17     deposed, and shall complete the depositions on a rolling basis, by October 5, 2018.
18            4.     Plaintiff’s case-specific expert disclosures shall be completed by
19     September 28, 2018.
20            5.     Defendants’ case-specific expert disclosures shall be completed by
21     October 26, 2018.
22            6.     Case-specific experts shall be deposed by November 16, 2018.
23            7.     Dispositive and Daubert motions shall be filed by December 7, 2018,
24     responses by December 28, 2018, and replies by January 11, 2019.
25            Dated this 2nd day of August, 2018.
26
27
28


                                                     -2-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 1 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 127 of 180



 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX-DGC
10     Litigation,
       ___________________________________
11
12     Carol Kruse, an individual,                     No. CV-15-01634-PHX-DGC
13             Plaintiff,
                                                       ORDER
14     v.
15     C. R. Bard, Inc., a New Jersey corporation;
       and Bard Peripheral Vascular, Inc., an
16     Arizona corporation,
17            Defendants.
18
19
20            This multidistrict litigation proceeding (“MDL”) involves thousands of personal
21     injury cases brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular,
22     Inc. (collectively, “Bard”). Bard manufactures and markets medical devices, including
23     inferior vena cava (“IVC”) filters. The MDL Plaintiffs have received implants of Bard
24     IVC filters and claim that they are defective and have caused Plaintiffs to suffer serious
25     injury or death.
26            One of the MDL cases is brought by Plaintiff Carol Kruse, who had a Bard filter
27     implanted nine years ago.     Ms. Kruse’s case has been selected as one of several
28     bellwether cases. Defendants have filed a motion for summary judgment. Doc. 7341.
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 2 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 128 of 180



 1     The motion is fully briefed, and the parties agree that oral argument is not necessary. The
 2     Court will grant the motion.
 3     I.     Background.
 4            The IVC is a large vein that returns blood to the heart from the lower body. An
 5     IVC filter is a device implanted in the IVC to catch blood clots before they reach the
 6     heart and lungs.     This MDL involves multiple versions of Bard IVC filters – the
 7     Recovery, G2, G2X, Eclipse, Meridian, and Denali. These are spider-shaped devices that
 8     have multiple limbs fanning out from a cone-shaped head. The limbs consist of legs with
 9     hooks that attach to the IVC wall and curved arms to catch or break up blood clots. Each
10     of these filters is a variation of its predecessor.
11            The MDL Plaintiffs allege that Bard filters are more dangerous than other IVC
12     filters because they have higher risks of tilting, perforating the IVC, or fracturing
13     and migrating to vital organs. Plaintiffs further allege that Bard failed to warn patients
14     and physicians about these higher risks. Defendants dispute these allegations, contending
15     that Bard filters are safe and effective, that their complication rates are low and
16     comparable to those of other IVC filters, and that the medical community is aware of the
17     risks associated with IVC filters.
18     II.    Plaintiff Carol Kruse.
19            Plaintiff Kruse has a history of blood clots. Before knee surgery in July 2009, she
20     had a Bard G2 filter implanted to mitigate the risk of a pulmonary embolism during or
21     after surgery.    Dr. Shanon Smith implanted the filter without incident.        Dr. Smith
22     attempted to remove the filter on April 7, 2011, but was unsuccessful because the filter
23     had tilted and perforated the IVC wall. The filter remains embedded in Plaintiff’s IVC.
24            Plaintiff filed suit against Bard on April 6, 2015. She asserts various claims under
25     Nebraska law.1 The following claims remain: failure to warn (Counts II and VII), design
26     defects (Counts III and IV), failure to recall (Count VI), misrepresentation (Counts VIII
27
28            1
                The parties agree that Nebraska law applies to Plaintiff’s claims. Docs. 7348
       at 18 n.7, 8009 at 3 & n.2.

                                                     -2-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 3 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 129 of 180



 1     and XII), negligence per se (Count IX), concealment (Count XIII), consumer fraud and
 2     unfair trade practices (Count XIV), and punitive damages.            See Doc. 364 (master
 3     complaint).2
 4            Defendants move for summary judgment on various grounds.                  Doc. 7348.
 5     Plaintiff opposes the motion. Doc. 8009. For reasons stated below, the Court will grant
 6     summary judgment on statute of limitations grounds.3
 7     III.   Summary Judgment Standard.
 8            A party seeking summary judgment “bears the initial responsibility of informing
 9     the court of the basis for its motion and identifying those portions of [the record] which it
10     believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
11     Catrett, 477 U.S. 317, 323 (1986). Summary judgment is appropriate if the moving party
12     shows that there is no genuine dispute as to any material fact and the movant is entitled to
13     judgment as a matter of law. Fed. R. Civ. P. 56(a). The evidence must be viewed in the
14     light most favorable to the nonmoving party, Matsushita Elec. Indus. Co. v. Zenith Radio
15     Corp., 475 U.S. 574, 587 (1986), and all justifiable inferences are drawn in that party’s
16     favor because “[c]redibility determinations, the weighing of evidence, and the drawing of
17     inferences from the facts are jury functions,” Anderson v. Liberty Lobby, Inc., 477 U.S.
18     242, 255 (1986). To avoid summary judgment, the factual dispute must be genuine – that
19     is, the evidence must be sufficient for a reasonable jury to return a verdict for the
20     nonmoving party. Anderson, 477 U.S. at 248.
21
22
              2
                The master complaint is the operative pleading in this MDL. It asserts 17 claims
23     and seeks both compensatory and punitive damages. Id. ¶¶ 166-349. The allegations and
       claims asserted in the master complaint have been deemed pled in Plaintiff’s previously
24     filed individual complaint. Doc. 1485 at 1; see Doc. 1, Case No. 15-CV-01634-PHX-
       DGC. Plaintiff is not pursuing the claims for manufacturing defect (Counts I and V),
25     breach of warranty (Counts X and XI), loss of consortium, wrongful death, and survival
       (Counts XV-XVII). Doc. 8009 at 2 n.1.
26
              3
                This bellwether case was set for trial in September 2018. Doc. 11659. In
27     mid-July, the Court informed the parties that it had concluded that summary judgment
       must be granted in favor of Defendants. Doc. 11839. The Court stated that it would
28     issue an order granting summary judgment and setting forth its analysis. Id. This is the
       order.

                                                   -3-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 4 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 130 of 180



 1     IV.    Discussion.
 2            A.      Nebraska’s Statute of Limitations and Discovery Rule.
 3            Under Nebraska law, civil actions generally must be brought within the time
 4     period prescribed by the applicable statute of limitations. Neb. Rev. Stat. § 25-201.
 5     Nebraska’s statute of limitations for product liability actions requires that such actions,
 6     other than asbestos-related suits, “be commenced within four years next after the date on
 7     which the death, injury, or damage complained of occurs.” Neb. Rev. Stat. § 25-224(1).
 8            Nebraska courts have adopted a discovery rule for § 25-224(1). See Condon v.
 9     A. H. Robins Co., 349 N.W.2d 622, 623-27 (1984). Under this rule, an injury “occurs”
10     within the meaning of the statute, and the limitations period begins to run, when the
11     plaintiff first “discovers, or in the exercise of reasonable diligence should have
12     discovered, the existence of [the] injury[.]” Id. at 627. “Discovery refers to the fact that
13     one knows of the existence of an injury . . . and not that one knows who or what may
14     have caused that injury[.]” Thomas v. Countryside of Hastings, Inc., 524 N.W.2d 311,
15     313 (Neb. 1994). Similarly, “one need not know the full extent of one’s damages before
16     the limitations period begins to run[.]”     Gordon v. Connell, 545 N.W.2d 722, 726
17     (Neb. 1996).
18            B.      Plaintiff’s Claims Are Time Barred Under § 25-224(1).
19            Because Plaintiff filed suit on April 6, 2015, her claims are time barred if the four-
20     year limitations period set forth in § 25-224(1) began to run on or before April 5, 2011.
21     Defendants argue that Plaintiff discovered her injury no later than March 14, 2011,
22     when Plaintiff underwent a pre-op exam before the attempted removal of the G2 filter.
23     Doc. 7348 at 6-8. Plaintiff contends that her claims are timely because she did not
24     discover her injury until after the removal procedure on April 7, 2011. Doc. 8009 at 5-8.
25            The Court agrees with Defendants. The undisputed evidence shows that Plaintiff
26     clearly knew of the existence of the injury well before then. Plaintiff began experiencing
27     new and unfamiliar abdominal pain only a few days after the filter was implanted in
28     2009. Doc. 7350-4 at 12. Plaintiff had not felt this pain before the filter was implanted,


                                                   -4-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 5 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 131 of 180



 1     id., and she continued to have occasional abdominal pain when she twisted and bent
 2     certain ways, id. at 18. The abdominal pain was not related to digestive problems or
 3     Plaintiff’s low back pain. Id. at 17-18.
 4            Sometime in 2009 or 2010, Plaintiff saw a TV ad with a phone number for people
 5     with IVC filters to call if they were having “problems” with their filters. Id. at 4-8;
 6     Doc. 7350-1 at 4. Plaintiff called the number. Doc. 7350-4 at 3-5.
 7            In late 2010, Plaintiff discussed her abdominal pain and the fact that she had an
 8     IVC filter with Kristi Eggers, a nurse who worked with local doctors and with Plaintiff at
 9     a nursing home. Id. at 13. Plaintiff testified about her conversation with Eggers as
10     follows:
11
              Q.     When is the first time you remember speaking to a doctor about
12                   having your IVC filter removed after it was implanted?
13
              A.     That would have been – her name is Kristi Eggers, and she was [a]
14                   nurse practitioner . . . . And in our conversation I told her that I had
                     a filter, and, you know, I had this infrequent pain, and she said,
15                   “Well, you know, can you have the filter removed?” And that’s kind
16                   of how we got to talking about it. So I called Dr. Smith and said
                     let’s see if we can get it out.
17
18     Doc. 7350-4 at 13-14 (emphasis added).
19            Plaintiff underwent a pre-op exam on March 14, 2011. Doc. 7350-2 at 13-15.
20     The progress note for that exam, signed by Eggers, states: “[Patient] is planning to have
21     [the] IVC filter removed. This has been causing her pain for the last 3-4 months.”
22     Doc. 7350-2 at 13. When shown this progress note during her deposition, Plaintiff did
23     not dispute that it said the G2 filter had been causing her pain. Id. at 16. The following
24     exchange then occurred:
25            Q.     At this time period you were experiencing the abdominal pain that
26                   you described before where it would hurt when you twisted or bent
                     certain ways; right?
27
28            A.     Correct.


                                                   -5-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 6 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 132 of 180



 1            Q.       And you were going in to get this pre-op clearance to have your IVC
 2                     filter removed?

 3            A.       Yes.
 4
              Q.       And at this time period you had had conversations with Kristi Eggers
 5                     about potentially my IVC filter is causing that pain; right?
 6
              A.       Yes, abdominal pain.
 7
 8     Id. at 18-19.
 9            This evidence shows that Plaintiff knew of her abdominal pain before the removal
10     procedure on April 7, 2011, and even suspected that it was caused by the G2 filter. For
11     purposes of § 25-224(1), Plaintiff discovered the existence of her injury – and the
12     limitations period began to run – more than four years before she filed suit. See Alston v.
13     Hormel Foods Corp., 730 N.W.2d 376, 385 (Neb. 2007) (explaining that the discovery
14     rule tolls the statute of limitations only where the plaintiff “is wholly unaware that he or
15     she has suffered an injury or damage”). The Court will grant Defendants’ summary
16     judgment motion on statute of limitations grounds. See Gordon, 545 N.W.2d at 726
17     (affirming summary judgment and finding that the plaintiff discovered his injury within
18     the limitations period where “he certainly knew that he had been injured, because he
19     continued to experience pain”).
20            Plaintiff contends that the date she discovered her injury is a disputed issue of fact
21     that should be left to the jury. Doc. 8009 at 5. But Plaintiff does not dispute the facts set
22     forth above. See Doc. 7959 ¶¶ 6-7, 13-15. Those facts, even when construed in her
23     favor, show that Plaintiff experienced previously unknown pain after the filter implant,
24     continued to have the pain, albeit infrequently, called the IVC number designated for
25     people with filter problems, mentioned the pain to Kristi Eggers, suggested to Eggers that
26     the pain was caused by the filter, and scheduled an appointment to have the filter
27     removed. When Plaintiff met with Eggers before the removal procedure on March 14,
28     2011, Eggers stated in the progress note that the filter “has been causing her pain for the


                                                   -6-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 7 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 133 of 180



 1     last 3-4 months.” Doc. 7350-2 at 13. No jury reasonably could find that Plaintiff first
 2     discovered her injury on April 7, 2011.
 3            In claiming that she “neither knew nor had reason to know that her pain was
 4     filter-related in March 2011,” Plaintiff cites the following exchange at the end of her
 5     deposition:
 6            Q.     Did you know or have reason to know that pain was filter related in
 7                   March of 2011?
 8            A.     No.
 9
              Q.     When was the first time that you had any reason to believe that your
10                   filter was – there is anything wrong with your filter?
11
              A.     When the filter retrieval was unsuccessful and Dr. Smith came in
12                   and said, you know, the filter is tilted and that’s why we couldn’t get
13                   it out.

14     Docs. 7959 at 6, 8009 at 6 (citing Doc. 7959-1 at 27). These statements contradict her
15     prior testimony about the G2 filter causing her abdominal pain and the March 2011
16     progress note.   The statements do not present “a sufficient disagreement to require
17     submission to a jury.” Kennedy v. Applause, Inc., 90 F.3d 1477, 1481 (9th Cir. 1996)
18     (quoting Anderson, 477 U.S. at 251-52); see Craig v. Cty. of Santa Clara, No. 17-CV-
19     02115-LHK, 2018 WL 3777363, at *16 (N.D. Cal. Aug. 9, 2018) (citing Kennedy and
20     finding that deposition testimony did not create a triable issue where it flatly contradicted
21     prior statements and other evidence); Watkins v. City of San Jose, No. 15-CV-05786-
22     LHK, 2017 WL 1739159, at *13 (N.D. Cal. May 4, 2017) (same); Lansmont Corp. v.
23     SPX Corp., No. 5:10-CV-05860 EJD, 2012 WL 6096674, at *4 (N.D. Cal. Dec. 7, 2012)
24     (“To the extent [the] deposition testimony is internally inconsistent, it does not itself
25     create a dispute of material fact because the former statement is rejected as self-serving,
26     vague and contrary to the remaining evidence.”).
27            Even if the Court were to credit these closing questions in Plaintiff’s deposition,
28     they say only that Plaintiff did not know her pain was caused by the filter until after the


                                                   -7-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 8 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 134 of 180



 1     unsuccessful removal procedure on April 7, 2011. But that knowledge is not required to
 2     satisfy the discovery rule and trigger the statute of limitations period under Nebraska law.
 3     “Discovery refers to the fact that one knows of the existence of an injury . . . and not that
 4     one knows who or what may have caused that injury[.]” Thomas, 524 N.W.2d at 313.
 5     “It is not necessary that a plaintiff have knowledge of the exact nature or source of the
 6     problem, but only that a problem existed.” Reinke Mfg. Co. v. Hayes, 590 N.W.2d 380,
 7     390 (Neb. 1999); see Lindsay Mfg. Co. v. Universal Sur. Co., 519 N.W.2d 530, 504-05
 8     (Neb. 1994). Thus, even if Plaintiff did not suspect that her abdominal pain was filter-
 9     related, summary judgment would be warranted because there is no dispute that she knew
10     of her abdominal pain more than four years before she filed suit. See Gordon, 545
11     N.W.2d at 726.
12            Plaintiff presents a declaration in which she asserts that she had no reason to know
13     that the G2 filter had caused any injury until Dr. Smith attempted to remove the device.
14     Doc. 7959-1 at 31. This assertion does not help Plaintiff for the same reason – she did
15     not need to know the cause of her pain for the limitations period to be triggered.
16            Similarly, it is immaterial whether Plaintiff knew before the removal procedure
17     that the G2 filter had tilted, migrated, perforated her IVC, and fractured. Docs. 7959-1
18     at 31, 8009 at 7. A plaintiff “need not know the full extent of [her] damages before the
19     limitations period begins to run[.]” Gordon, 545 N.W.2d at 726. Regardless of when
20     Plaintiff became aware that the G2 filter had failed, she “discovered facts sufficient to put
21     [her] on notice of [the] injury well with the statutory period of limitations.” Reinke, 590
22     N.W.2d at 390.
23            Plaintiff’s declaration contains other assertions the Court must address. She does
24     not dispute in her declaration that she and Eggers discussed her abdominal pain, her IVC
25     filter, and the filter’s removal before March 14, 2011. Doc. 7959-1 at 30-31. But she
26     states, nonetheless, that the reason she scheduled the removal procedure “was not because
27     [she] knew that or believed at that time that the filter was causing any pain, but simply
28     because it had been brought to her attention that the filter was no longer needed and it


                                                   -8-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 9 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 135 of 180



 1     was a convenient time for [her] to have the procedure.” Id. She similarly states that she
 2     met with Eggers for the pre-op exam “only because [she] thought the filter was no longer
 3     needed and because April 2011 was a convenient time for [her] to have the procedure.”
 4     Id. at 31. These statements are wholly inconsistent with Plaintiff’s deposition testimony
 5     that she had conversations with Eggers about the G2 filter causing her abdominal pain
 6     and, as a result of the conversation, made an appointment to have the filter removed.
 7     Doc. 7350-2 at 13-15, 19.
 8            “The general rule in the Ninth Circuit is that a party cannot create an issue of fact
 9     by an affidavit contradicting [her] prior deposition testimony.” Kennedy v. Allied Mut.
10     Ins. Co., 952 F.2d 262, 266 (9th Cir. 1991) (citations omitted). “This sham affidavit rule
11     prevents a party who has been examined at length on deposition from raising an issue of
12     fact simply by submitting an affidavit contradicting [her] own prior testimony, which
13     would greatly diminish the utility of summary judgment as a procedure for screening out
14     sham issues of fact.” Yeager v. Bowlin, 693 F.3d 1076, 1080 (9th Cir. 2012) (quoting
15     Kennedy, 952 F.2d at 266); see Van Asdale v. Int’l Game Tech., 577 F.3d 989, 998 (9th
16     Cir. 2009) (explaining that the sham affidavit rule is necessary to maintain the principle
17     that the summary judgment procedure is an integral part of the federal rules). Because a
18     court is not to weigh conflicting evidence or make credibility determinations on summary
19     judgment, however, the sham affidavit rule “should be applied with caution.” Van
20     Asdale, 577 F.3d at 998 (citation omitted).
21            As noted above, certain statements in Plaintiff’s declaration flatly contradict her
22     prior deposition testimony. There is “clear and unambiguous” inconsistency, Yeager, 693
23     F.3d at 1080, between Plaintiff’s deposition testimony and the conclusory assertion in her
24     declaration that “[t]he first time [she] knew or had a reasonable basis for knowing that the
25     Bard G2 filter . . . had caused any injury was after Dr. Smith attempted to remove the
26     filter on April 7, 2011.” Doc. 7959-1 at 31. This is not a case of “newly-remembered
27     facts, or new facts, accompanied by a reasonable explanation[.]” Yeager, 693 F.3d
28     at 1081. Nor can the declaration be construed as simply “clarifying prior testimony


                                                     -9-
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 10 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 136 of 180



 1     elicited by opposing counsel on deposition and minor inconsistencies that result from an
 2     honest discrepancy[.]” Van Asdale, 577 F.3d at 999. Plaintiff affirmatively testified
 3     during her deposition that she talked to Eggers about the G2 filter causing her pain.
 4     Doc. 7350-4 at 13-15, 19. This testimony renders implausible Plaintiff’s subsequent
 5     declaration that she had no reason to suspect that the G2 filter was the cause of her pain
 6     and scheduled the removal procedure only because the filter was no longer needed and it
 7     was a convenient time for the procedure. Doc. 7350 at 30-31. The Court therefore will
 8     disregard the declaration in this respect. See Yeager, 693 F.3d at 1081; Welsh v. Trimac
 9     Transp. Servs. (W.) Inc., No. CV-11-01625-PHX-ROS, 2014 WL 12617737, at *4 (D.
10     Ariz. Mar. 31, 2014) (finding statements in a summary judgment affidavit to be a sham
11     where the plaintiff offered no explanation as to why he stated to the contrary in his
12     deposition testimony); see also Momsen v. Neb. Methodist Hosp., 313 N.W.2d 208, 213
13     (Neb. 1981) (“Where a party without reasonable explanation testifies to facts materially
14     different concerning a vital issue, the change clearly being made to meet the exigencies
15     of pending litigation, such evidence is discredited as a matter of law and should be
16     disregarded.” (citations omitted)).
17            Plaintiff argues that Defendants’ own expert in interventional radiology has opined
18     that Plaintiff’s other health problems could have been a cause of her pain. Doc. 8009
19     at 7. But that opinion does not change the fact that Plaintiff herself felt pain she had not
20     experienced before the filter was implanted, and discovery under Nebraska law “refers to
21     the fact that one knows of the existence of an injury . . . and not that one knows who or
22     what may have caused that injury[.]” Thomas, 524 N.W.2d at 313. Nor does it change
23     the fact that Plaintiff called the IVC legal number for people with filter problems, talked
24     to Eggers about the pain she was experiencing and her suspicion that is was caused by the
25     filter, scheduled to have the filter removed, and had a pre-op meeting with Eggers that
26     resulted in a progress note stating that Plaintiff’s filter “has been causing her pain for the
27     last 3-4 months.” Doc. 7350-2 at 13.
28            Finally, Plaintiff asserts that the statute of limitations defense should be


                                                   - 10 -
      Case 2:15-md-02641-DGC Document 12202 Filed 08/17/18 Page 11 of 11
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 137 of 180



 1     disregarded because this is a bellwether case. But the Court cannot conclude that legal
 2     defenses available under Nebraska law, and that would apply if this case were tried in
 3     Nebraska federal court, are somehow inapplicable because this is a bellwether trial. The
 4     Court is to apply the law of the transferee district when deciding cases in this MDL
 5     proceeding. See In re Zicam Cold Remedy Mktg., Sales Practices, & Prods. Liab. Litig.,
 6     797 F. Supp. 2d. 940, 941 (D. Ariz. 2011) (citing Ferens v. John Deere Co., 494 U.S.
 7     516, 525 (1990)).4
 8           IT IS ORDERED:
 9           1.     The following claims are dismissed based on Plaintiff’s withdrawal of the
10     claims before Defendants moved for summary judgment: manufacturing defect (Counts I
11     and V), breach of warranty (Counts X and XI), loss of consortium, wrongful death, and
12     survival (Counts XV-XVII).
13           2.     Defendants’ motion for summary judgment (Doc. 7341) is granted on the
14     remaining claims: failure to warn (Counts II and VII), design defect (Counts III and IV),
15     failure to recall (Count VI), misrepresentation (Counts VIII and XII), negligence per se
16     (Count IX), concealment (Count XIII), consumer fraud and unfair trade practices (Count
17     XIV), and punitive damages.
18           Dated this 17th day of August, 2018.
19
20
21
22
23
24
             4
                Plaintiff asserts that Defendants have not moved for summary judgment on the
25     design defect claims (Counts III and IV). Doc. 8009 at 2. Defendants admit that they
       inadvertently omitted these counts from the introduction section of their motion, but note
26     that the motion otherwise makes clear that, with respect to the statute of limitations
       argument, Defendants seek summary judgment as to all of Plaintiff’s claims. Plaintiff
27     had a full and fair opportunity to respond to that argument. The Court finds that the
       Nebraska statute of limitations for product liability cases applies to all of Plaintiff’s
28     claims. Given this ruling, the Court need not address Defendants’ other summary
       judgment arguments.

                                                 - 11 -
       Case 2:15-md-02641-DGC Document 12589 Filed 09/12/18 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 138 of 180



 1     WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX-DGC
10     Litigation,
       ___________________________________
11
       Lisa Hyde and Mark E. Hyde, a married
12     couple,                                         No. CV-16-00893-PHX-DGC
13             Plaintiffs,
       v.                                              ORDER
14
15     C. R. Bard, Inc., a New Jersey corporation;
       and Bard Peripheral Vascular, Inc., an
16     Arizona corporation,
17            Defendants.
18
19
20            The case brought by Plaintiffs Lisa and Mark Hyde is set for a bellwether jury trial
21     on September 18, 2018. During the final pretrial conference held on September 6, 2018,
22     it became clear that the parties disagree on whether Plaintiffs’ negligence per se claim is
23     impliedly preempted under 21 U.S.C. § 337(a). The issue was raised and briefed by the
24     parties in their proposed final pretrial order and jury instructions. Docs. 12388 at 8-12,
25     12438 at 54-61. The Court asked the parties during the pretrial conference whether they
26     required further briefing and whether they wished to have this issue resolved before trial.
27     Counsel for both sides stated that no further briefing was needed and that a ruling before
28     trial would be helpful.
       Case 2:15-md-02641-DGC Document 12589 Filed 09/12/18 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 139 of 180



 1            For the reasons stated below, the Court finds that the negligence per se claim is
 2     preempted. This conclusion is purely legal – it is not affected by the evidence that would
 3     be presented at trial. As a result, the Court concludes that it should enter judgment on
 4     this claim before trial under Rule 56 of the Federal Rules of Civil Procedure. Although
 5     decisions under that rule normally are made in response to a formal motion for summary
 6     judgment, the rule makes clear that the Court may enter summary judgment sua sponte,
 7     provided the parties are notified of the Court’s intention to make a dispositive decision
 8     and have an opportunity to respond. See Fed. R. Civ. P. 56(f); see also Celotex Corp. v.
 9     Catrett, 477 U.S. 317, 326 (1986) (“district courts are widely acknowledged to possess
10     the power to enter summary judgments sua sponte, so long as the losing party was on
11     notice that she had to come forward with all of her evidence”). In this instance, the
12     question is purely one of law, the parties have been fully heard, and the parties seek a
13     decision before trial. Such a decision will enable the parties to allocate their time and
14     evidence to the issues to be considered by the jury.1
15     I.     Background.
16            Plaintiff Lisa Hyde received a Bard IVC filter implant in 2011. In 2014, she
17     learned that the filter had tilted, perforated the IVC wall, and fractured. The filter and
18     fractured limbs were removed three months later.
19            Mrs. Hyde and her husband assert various claims. Doc. 364; Doc. 1, Case No.
20     CV-16-00893.     Applying Wisconsin law, the Court granted summary judgment to
21     Defendants on several claims. Doc. 12007. Plaintiffs continue to assert claims for strict
22     liability design defect (Count III), negligent design (Count IV), negligence per se
23     (Count IX), loss of consortium (Count XV), and punitive damages. Id. at 19.2
24
              1
                Another approach would be to treat this issue as a motion by Defendants for
25     judgment as a matter of law under Rule 50. Although the standard for deciding such a
       motion is the same as the standard under Rule 56, the Ninth Circuit has held that a
26     Rule 50 motion cannot be made before trial. See McSherry v. City of Long Beach, 423
       F.3d 1015, 1019-22 (9th Cir. 2005). The Court accordingly will enter judgment under
27     Rule 56.
28            2
               Defendants have explained that they did not seek summary judgment on the
       negligence per se claim because they did not know the basis for the claim until the parties

                                                   -2-
       Case 2:15-md-02641-DGC Document 12589 Filed 09/12/18 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 140 of 180



 1     II.    Discussion.
 2            Under Wisconsin law, negligence per se is a form of negligence that results from
 3     violation of a statute. See Friederichs v. Huebner, 329 N.W.2d 890, 917 (Wis. 1983).
 4     For the violation of a safety statute to constitute negligence per se, the plaintiff “must
 5     show: (1) the harm inflicted was the type the statute was designed to prevent; (2) the
 6     person injured was within the class of persons sought to be protected; and (3) there is
 7     some expression of legislative intent that the statute become a basis for the imposition of
 8     civil liability.” Tatur v. Solsrud, 498 N.W.2d 232, 235 (D. Wis. 1993) (citing Walker v.
 9     Bignell, 301 N.W.2d 447, 454 (Wis. 1981)).
10            Plaintiffs do not allege violation of a Wisconsin statute as part of their negligence
11     per se claim. Rather, they contend that Defendants violated various provisions of the
12     Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., and related federal
13     regulations, in designing the Bard filter. Docs. 12388 at 8-9 (final pretrial order), 12400
14     at 4-7 (trial brief), 12438 at 54-59 (proposed jury instructions). Specifically, Plaintiffs
15     allege violations of 21 U.S.C. §§ 321, 331, and 352, and 21 C.F.R. §§ 803, 806.1,
16     820.100, 820.198, and 820.250. Id.; see Doc. 364 ¶ 231.
17            As noted above, the third element of Wisconsin’s negligence per se claim requires
18     “some expression of legislative intent that the statute become a basis for the imposition of
19     civil liability.” Tatur, 498 N.W.2d at 235. As other courts have recognized, however,
20     “[f]ar from containing an expression that FDA regulations are intended to form the basis
21     for civil liability, the [FDCA] expresses the opposite intention.” Cali v. Danek Med.,
22     Inc., 24 F. Supp. 2d 941, 954 (W.D. Wis. 1998). Under § 337(a), “[v]iolations of the
23     FDA are enforceable only by the United States.” Id. “The FDCA leaves no doubt that it
24     is the Federal Government rather than private litigants who are authorized to file suit for
25     noncompliance with the medical device provisions.” Buckman Co. v. Plaintiffs’ Legal
26     Comm., 531 U.S. 341, 349 n.4 (2001). Thus, “a private litigant cannot bring a state-law
27     claim against a defendant when the state-law claim is in substance (even if not in form) a
28
       prepared the proposed final pretrial order.

                                                     -3-
       Case 2:15-md-02641-DGC Document 12589 Filed 09/12/18 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 141 of 180



 1     claim for violating the FDCA – that is, when the state claim would not exist if the FDCA
 2     did not exist.” Leonard v. Medtronic, Inc., No. 1:10-CV-03787-JEC, 2011 WL 3652311,
 3     at *7 (N.D. Ga. Aug. 19, 2011) (citation omitted); see Ellis v. C. R. Bard, Inc., 311 F.3d
 4     1272, 1284 n.10 (11th Cir. 2002) (noting that under § 337(a) “no private right of action
 5     exists for a violation of the FDCA”).
 6            In Buckman, the Supreme Court held that a state law claim that a defendant made
 7     fraudulent statements to the FDA, in violation of the FDCA, was impliedly preempted
 8     by § 337(a) because the claim “exist[ed] solely by virtue” of FDCA requirements and
 9     therefore “would not be relying on traditional state tort law which had predated the
10     [FDCA].” 531 U.S. at 353. The same is true here. Plaintiffs’ “claim of negligence per
11     se would not exist prior to the enactment of the FDCA . . . because the claim only alleges
12     violation of that law.” Leonard, 2011 WL 3652311, at *8. As in Buckman, Plaintiffs’
13     “negligence per se claim (or, more appropriately characterized, [their] negligence claim
14     based solely on violations of . . . FDA regulations) is impliedly preempted by the
15     FDCA.” Grant v. Corin Grp. PLC, No. 3:15-CV-169-CAB-BLM, 2016 WL 4447523,
16     at *4 (S.D. Cal. Jan. 15, 2016); see Connelly v. St. Jude Med., Inc., No. 5:17-cv-02005-
17     EJD, 2017 WL 3619612, at *5 (N.D. Cal. Aug. 23, 2017) (negligence per se claim
18     preempted where it was “based entirely on violations of the FDCA and its implementing
19     regulations”); Hafer v. Medtronic, Inc., 99 F. Supp. 3d 844, 862 (W.D. Tenn. 2015) (“If
20     Plaintiffs claim negligence based solely on Defendants’ failure to comply with federal
21     law or solely on illegal off-label promotion (i.e. negligence per se), Plaintiffs’ claims are
22     impliedly preempted under Buckman.”); Dunbar v. Medtronic, Inc., No. CV 14-01529-
23     RGK AJWX, 2014 WL 3056026, at *6 (C.D. Cal. June 25, 2014) (“[A] negligence per se
24     claim alleging violation of the FDCA is nothing more than a private right of action under
25     the FDCA for damages. Since the latter is not available as a result of § 337(a), the Court
26     finds that the former is preempted as well.”); McClelland v. Medtronic, Inc., 944 F. Supp.
27     2d 1193, 1200 (M.D. Fla. 2013) (“Plaintiff’s attempt to recast a claim for violation of the
28     FDCA as a state-law negligence claim is impliedly barred by § 337(a).”); Franklin v.


                                                   -4-
       Case 2:15-md-02641-DGC Document 12589 Filed 09/12/18 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 142 of 180



 1     Medtronic, Inc., No. 09-cv-02301-REB-KMT, 2010 WL 2543579, at *8 (D. Colo.
 2     May 12, 2010) (“[T]o the extent that Plaintiff seeks to ground her negligence per se . . .
 3     claim[] on allegations that Defendant violated the FDCA – namely, by selling a
 4     misbranded and adulterated product – these claims are impliedly preempted pursuant
 5     to 21 U.S.C. § 337(a).”); Talley v. Danek Med., Inc., 7 F. Supp. 2d 725, 731 (E.D. Va.
 6     1998) (“[T]he FDCA expressly prohibits the bringing of a private cause of action under
 7     the Act. To allow a state negligence per se action based upon alleged violations of the
 8     FDCA would defeat the purpose of that prohibition.”).
 9            Plaintiffs’ citation of Garross v. Medtronic, Inc., 77 F. Supp. 3d 809, 816 (E.D.
10     Wis. 2015), is not persuasive. Doc. 12388 at 9-10. The plaintiff in that case did not
11     bring a negligence per se claim, but instead asserted traditional common law torts such as
12     design defect, failure to warn, and negligence. Garross, 77 F. Supp. 3d at 813. Those
13     claims were not impliedly preempted under Buckman “because none of them [arose]
14     solely from a violation of federal law; rather, each [arose] from an independent, well-
15     recognized duty owed under state law.” Id. at 816; see also Hoffmann v. Wis. Elec.
16     Power Co., 664 N.W.2d 55, 62 (Wis. 2003) (noting that “the enactment of safety statutes
17     . . . does not abolish the duty arising under common-law negligence”). In this case,
18     Plaintiffs retain and will assert at trial a common law negligent design claim; that claim is
19     not affected by this ruling.
20            Plaintiffs cite cases holding that violations of FDCA regulations may support
21     negligence per se claims in Wisconsin. Doc. 12388 at 9-10 (citing Lukaszewicz v. Ortho
22     Pharm. Corp., 510 F. Supp. 961, 964 (E.D. Wis. 1981) (pre-Buckman decision holding
23     that violation of federal regulation for prescription drug labeling supported negligence
24     per se claim under Wisconsin law); Marvin v. Zydus Pharms. (USA) Inc., 203 F. Supp. 3d
25     985, 992 (W.D. Wis. 2016) (finding that plaintiffs may bring a negligence per se claim
26     under Wisconsin law based on a violation of federal medication guide regulations);
27     Doc. 12400 at 13 (citing Kurer v. Parke, Davis & Co., 679 N.W.2d 867, 874 (Wis. Ct.
28     App. 2004) (“In Wisconsin, violations of the FDA regulations may constitute negligence


                                                   -5-
       Case 2:15-md-02641-DGC Document 12589 Filed 09/12/18 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 143 of 180



 1     per se.”)). But these cases are squarely at odds with § 337(a). The plain language of that
 2     section and the Buckman decision indicate that such claims fail. See Dunbar, 2014 WL
 3     3056026, at *6. Even if state law recognizes the claims, federal law preempts them. See
 4     Perez v. Nidek Co., 711 F.3d 1109, 1120 (9th Cir. 2013) (finding state law claim
 5     preempted where the plaintiff was not suing under state law for conduct that happens to
 6     violate the FDCA, but instead is suing solely “because the conduct violates the FDCA.”)
 7     (emphasis in original). This Court reached the same conclusion in previous bellwether
 8     cases.    See Docs. 8874 at 14-18, 10404 at 14-17 (finding negligence per se claims
 9     impliedly preempted in the Booker and Jones bellwether cases).
10              IT IS ORDERED that judgment is entered in favor of Defendants on Plaintiffs’
11     negligence per se claim (Count IX).
12              Dated this 11th day of September, 2018.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
       Case 2:15-md-02641-DGC Document 12593 Filed 09/13/18 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 144 of 180



 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability      No. MDL 15-02641-PHX-DGC
10     Litigation,
       ___________________________________
11
       Lisa Hyde and Mark E. Hyde, a married
12     couple,                                         No. CV-16-00893-PHX-DGC
13            Plaintiffs,
       v.                                              ORDER
14
15     C. R. Bard, Inc., a New Jersey corporation;
       and Bard Peripheral Vascular, Inc., an
16     Arizona corporation,
17            Defendants.
18
19
20            The case brought by Plaintiffs Lisa and Mark Hyde is set for a bellwether jury trial
21     on September 18, 2018.       Defendants seek reconsideration of the Court’s summary
22     judgment ruling that Wisconsin’s product liability statute, Wis. Stat. § 895.047, does not
23     create a rebuttable presumption that the Bard IVC filter is not defective. Doc. 12007
24     at 10-12. The issue was addressed by the parties in their trial briefs and proposed jury
25     instructions, and discussed at the final pretrial conference held on September 6, 2018.
26     See Docs. 12358 at 11-14, 12438 at 49, 12400 at 11-12. Defendants stated in their trial
27     brief that the issue warrants more detailed briefing (Doc. 12358 at 13), but made clear at
28     the pretrial conference that the materials submitted are sufficient. For the reasons stated
       Case 2:15-md-02641-DGC Document 12593 Filed 09/13/18 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 145 of 180



 1     below, the Court will deny Defendants’ request for reconsideration.
 2            Section 895.047(3)(b) creates a rebuttable presumption that a product is not
 3     defective if it complied with “relevant standards, conditions, or specifications adopted or
 4     approved by a federal or state law or agency[.]” Defendants argued in their summary
 5     judgment motion that the design of the Bard filter and the warnings provided with the
 6     device are presumed to be non-defective because Bard complied with the FDA’s 510(k)
 7     process. Doc. 7359 at 12. The Court rejected this argument because 510(k) review
 8     focuses on equivalence, not safety. Doc. 12007 at 11. The Court noted that Defendants
 9     had cited no legal authority for the proposition that the presumption applies even if the
10     government standard is not safety. Id. at 12 n.4.
11            Defendants’ recent briefing relies on Kilty v. Weyerhaeuser Co., No. 16-CV-515-
12     WMC, 2018 WL 2464470 (W.D. Wis. June 1, 2018), a decision issued after summary
13     judgment briefing was complete. Defendants argue that it would be incorrect to conclude
14     that only safety regulations are entitled to the presumption of non-defectiveness under
15     § 895.047(3)(b), but Kilty did not consider this issue. The regulations in Kilty were safety
16     standards – regulations enacted by the National Institute of Occupational Safety and
17     Health and the U.S. Bureau of Mines concerning the performance and quality of
18     respiratory equipment used to protect workers against asbestos exposure. 2018 WL
19     2464470, at *3 (discussing regulations set forth in 30 C.F.R. 11 et seq.); see also
20     Commercial Union Ins. Co. v. United States, No. CIV.A. 87-3913, 1988 WL 92081, at *1
21     (E.D. La. Aug. 19, 1988) (explaining that “Title 30 of the Code of Federal Regulations
22     establishes a schedule for testing to insure compliance with safety standards”).
23            The fact that the safety standards in Kilty were sufficient to meet § 895.047(3)(b)’s
24     “relevant standards” requirement, Defendants contend, “does not mean that ‘safety’ is a
25     necessary condition under the statute.” Doc. 12358 at 12 n.17. But Kilty does not
26     address this issue one way or the other, and Defendants cite no authority holding that the
27     Wisconsin presumption arises from non-safety regulations. Surely the statute’s reference
28     to “relevant standards, conditions, or specifications” requires some connection to the


                                                  -2-
       Case 2:15-md-02641-DGC Document 12593 Filed 09/13/18 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 146 of 180



 1     alleged defect. Wis. Stat. § 895.047(3)(b) (emphasis added). For example, it would
 2     make no sense to hold that an auto manufacturer’s compliance with federally-
 3     promulgated fuel efficiency standards gives rise to a presumption of non-defectiveness in
 4     a roll-over case where the plaintiff claims that the car’s suspension was defective. Kilty’s
 5     reliance on federal regulations that clearly concerned the safety of respiratory equipment
 6     does nothing to suggests that this Court erred when it held that Defendants’ compliance
 7     with the 510(k) process does give rise to the statutory presumption. As the Court noted
 8     in its summary judgment ruling, other cases specifically have held that § 895.047(3)(b)
 9     creates no rebuttable presumption for medical devices cleared under 510(k) review
10     because that review does not concern the safety of the product. See Hall v. Boston Sci.
11     Corp., No. 2:12-CV-08186, 2015 WL 874888, at *2 (S.D. W. Va. Feb. 27, 2015)
12     (“510(k) is not a ‘relevant standard’ here. Section 895.047 concerns whether a defect
13     rendered the product ‘unreasonably dangerous,’ § 895.047(1), and, as the Supreme Court
14     has held, 510(k) compliance does not go to the safety of a product.”); Williams v. Boston
15     Sci. Corp., No. 2:12-CV-02052, 2016 WL 1448860, at *3 (S.D. W. Va. Apr. 12, 2016)
16     (same). The Court continues to find these cases persuasive.1
17            Defendants argue that whether the presumption applies in this case, and whether
18     Plaintiffs have overcome it, are questions of fact for the jury to decide. Doc. 12358 at 13
19     n.18. Defendants cite language from the Wisconsin model jury instruction, Wis JI-Civil
20     § 3260.1, stating that the jury “must resolve this conflict.” Id. But the “conflict” referred
21     to is not whether the rebuttable presumption has arisen, but whether it has been
22     overcome. See Doc. 12438 at 49 (quoting Wis JI-Civil § 3260.1 (“There was evidence
23     received that at the time of sale, the product complied in material respects with relevant
24     standards . . . adopted or approved by a federal or state law or agency. From this
25
26            1
                Defendants contend that it would be unfair for Plaintiffs to argue that Defendants
       are liable for negligence per se based on violations of the “safety” standards set forth in
27     FDCA and its implementing regulations if Defendants are precluded from relying on the
       same standards for purposes of § 895.047(3)(b). Doc. 12358 at 13. This issue is moot
28     because the Court has entered judgment in favor of Defendants on the negligence per se
       claim. Doc. 12589.

                                                   -3-
       Case 2:15-md-02641-DGC Document 12593 Filed 09/13/18 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 147 of 180



 1     evidence, a rebuttable presumption arises that the product was not defective. However,
 2     there is also evidence which may be believed by you that the product is defective. You
 3     must resolve this conflict.”)). Whether a defendant complied in material respects with
 4     the government standard may also create a triable issue of fact. See Merryfield v. KLI,
 5     Inc., No. 17-C-742, 2018 WL 4178178, at *4 (E.D. Wis. Aug. 30, 2018) (denying
 6     summary judgment in part because the jury reasonably could find that the product was
 7     not made according to government specifications).
 8            But whether the government standard is one from which a rebuttable presumption
 9     may arise in the first instance – that is, whether it is a “relevant” standard for purposes of
10     § 895.047(3)(b) – is a question of law for the court. See Williams, 2016 WL 1448860,
11     at *3 (finding as a matter of law that § 895.047(3)(b) creates no presumption of non-
12     defectiveness for medical devices cleared under 510(k) review because that review does
13     not concern the safety of the product); Kilty, 2018 WL 2464470, at *3 (finding that the
14     presumption arose where the government issued specific safety regulations and certified
15     the manufacture’s compliance).        Addressing that question of law, the Court again
16     concludes that the 510(k) process, which looked at substantial equivalence rather than
17     safety, and did not otherwise approve or certify the design of the Bard filter, is not a
18     relevant standard for purposes of the presumption in § 895.047(3)(b). The Court will not
19     instruct the jury that the presumption exists in this case.
20            IT IS ORDERED that Defendants’ request for reconsideration (Doc. 12358
21     at 11-14) is denied.
22            Dated this 13th day of September, 2018.
23
24
25
26
27
28


                                                    -4-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 1 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 148 of 180



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                             FOR THE DISTRICT OF ARIZONA

 8
 9     IN RE: Bard IVC Filters Products Liability       No. MDL 15-02641-PHX-DGC
10     Litigation,

11                                                      CASE MANAGEMENT ORDER
                                                        NO. 38
12
13
14
15           Following the close of evidence in the Hyde case, the Court conferred with the
16     parties regarding scheduling matters. On the basis of the conference, the Court enters the
17     following order.
18     I.    Future Bellwether Trials.
19           The Court confirmed that it will hold two more bellwether trials in this MDL
20     proceeding – Plaintiffs Mulkey and Tinlin. The Court will not hold a sixth bellwether
21     trial. Because discovery in the Tinlin case is still being completed and Ms. Mulkey’s
22     health appears at this time to permit a trial, the Court will hold the Mulkey trial in
23     February and the Tinlin trial in May. In the meantime, the Tinlin discovery schedule set
24     forth in Doc. 12061, as modified by Doc. 12759, shall remain in place. The Court will
25     rule as promptly as possible on the motion for summary judgment in the Mulkey case. If
26     the Court grants summary judgment in Mulkey, the Tinlin trial will be held in February.
27     If Ms. Mulkey’s health worsens, the Court will hear from the parties on whether the
28     Tinlin trial should be moved to February, but this issue should be raised with the Court
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 2 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 149 of 180



 1     during the week of November 12, 2018, in light of the jury questionnaire schedule set
 2     forth below.
 3     II.    February Bellwether Trial.
 4            A.      Jury Questionnaire and Jury Selection.
 5                    1.    By November 26, 2018, the parties shall provide the Court with
 6     proposed changes to the questionnaire used in the Hyde bellwether trial. The Court will
 7     consider these proposals in finalizing the questionnaire for the February trial.
 8                    2.    The Clerk shall mail the questionnaire to 200 jurors no later than
 9     November 30, 2018. The questionnaire will instruct the prospective jurors to return it to
10     the Court no later than January 4, 2019.
11                    3.    A thumb drive will be prepared for counsel (one for each side)
12     containing copies of the questionnaires and will be available for pickup at the jury office
13     on January 11, 2019. The thumb drive and any paper copies made by counsel must be
14     returned to the Court by counsel on the day of jury selection.
15                    4.    On January 18, 2019, the Court will provide the parties with a list
16     of prospective jurors the Court proposes to excuse for hardship on the basis of their
17     responses to the first question in the questionnaire.
18                    5.    The Court will hold a final pretrial conference case on
19     January 28, 2019 at 10:00 a.m.         At the final pretrial conference, counsel will be
20     permitted to challenge the Court’s excusal of any of the listed jurors for hardship. If
21     counsel do not object to the Court’s proposed excusal of a particular juror for hardship,
22     that juror will be excused from further involvement in this case. After hearing counsel’s
23     objections to hardship excusals, the Court will determine which of the challenged jurors
24     should be excused for hardship and which should appear for voir dire. In addition,
25     counsel shall be prepared to make challenges for cause to jurors on the basis of
26     information contained in their questionnaires. These challenges should be limited to
27     jurors who clearly could not serve as a fair juror on the basis of their questionnaire
28     answers. The Court will rule on these challenges at the final pretrial conference. All


                                                   -2-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 3 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 150 of 180



 1     prospective jurors who returned questionnaires and who have not been excused for
 2     hardship or successfully challenged for cause will be candidates for voir dire.
 3                    6.     On February 11, 2019, at 9:00 a.m., 50 prospective jurors will be
 4     called to Court to appear for voir dire. The Court will permit counsel to ask follow-up
 5     questions of individual jurors based on information contained in the juror questionnaires.
 6     Counsel should not venture into new subjects – they should limit their follow-up
 7     questions to the items covered in the questionnaire. Following voir dire, the Court will
 8     hear and rule on challenges for cause.
 9                    7.     The Court will seat 9 jurors. Each side will have 3 pre-emptory
10     strikes.
11                    8.     The Court anticipates that opening statements and evidence trial will
12     begin on the afternoon of February 11, 2019.
13            B.      Dispositive and Daubert Motions.
14            Dispositive and Daubert motions in the Tinlin case shall be filed by
15     December 7, 2018, responses by December 21, 2018, and replies by December 28,
16     2019. See Doc. 12061 ¶ 7.
17            C.      Motions in Limine.
18            Motions in limine, limited to three pages each, shall be filed by
19     December 14, 2018. Responses to motions in limine, limited to three pages each, shall
20     be filed by December 28, 2019. No replies shall be filed.
21            D.      Deposition Designations.
22            The parties shall provide deposition designations by December 14, 2019.
23            E.      Final Pretrial Order.
24            The proposed final pretrial order shall be submitted by January 11, 2019. The
25     Court will enter a separate order governing the materials that should be submitted with
26     the final pretrial order.
27            F.      Final Pretrial Conference.
28            The Court will hold a final pretrial conference on January 28, 2019 at 10:00 a.m.


                                                   -3-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 4 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 151 of 180



 1            G.     Trial Days.
 2            Trial in will be held on February 11-15, 19-22, 25-28, and March 1, 2019.
 3     Plaintiff will be allotted 33 hours of trial time and Defendants will be allotted 30 hours of
 4     trial time. This schedule should allow the case to get to the jury by the morning of
 5     February 28, 2019.
 6     III.   May Bellwether Trial.
 7            A.     Jury Questionnaire and Jury Selection.
 8                   1.     By March 1, 2019, the parties shall provide the Court with proposed
 9     changes to the questionnaire. The Court will consider these proposals in finalizing the
10     questionnaire.
11                   2.     The Clerk shall mail the questionnaire to 200 jurors no later than
12     March 8, 2019. The questionnaire will instruct the prospective jurors to return it to the
13     Court no later than April 5, 2019.
14                   3.     A thumb drive will be prepared for counsel (one for each side)
15     containing copies of the questionnaires and will be available for pickup at the jury office
16     on April 12, 2019. The thumb drive and any paper copies made by counsel must be
17     returned to the Court by counsel on the day of jury selection.
18                   4.     On April 19, 2019, the Court will provide the parties with a list of
19     prospective jurors the Court proposes to excuse for hardship on the basis of their
20     responses to the first question in the questionnaire.
21                   5.     The Court will hold a final pretrial conference case on
22     April 30, 2019 at 10:00 a.m. At the final pretrial conference, counsel will be permitted
23     to challenge the Court’s excusal of any of the listed jurors for hardship. If counsel do not
24     object to the Court’s proposed excusal of a particular juror for hardship, that juror will be
25     excused from further involvement in this case. After hearing counsel’s objections to
26     hardship excusals, the Court will determine which of the challenged jurors should be
27     excused for hardship and which should appear for voir dire. In addition, counsel shall be
28     prepared to make challenges for cause to jurors on the basis of information contained in


                                                   -4-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 5 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 152 of 180



 1     their questionnaires. These challenges should be limited to jurors who clearly could not
 2     serve as a fair juror on the basis of their questionnaire answers. The Court will rule on
 3     these challenges at the final pretrial conference. All prospective jurors who returned
 4     questionnaires and who have not been excused for hardship or successfully challenged
 5     for cause will be candidates for voir dire.
 6                       6.    On May 13, 2019, at 9:00 a.m., 50 prospective jurors will be called
 7     to Court to appear for voir dire. The Court will permit counsel to ask follow-up questions
 8     of individual jurors based on information contained in the juror questionnaires. Counsel
 9     should not venture into new subjects – they should limit their follow-up questions to the
10     items covered in the questionnaire. Following voir dire, the Court will hear and rule on
11     challenges for cause.
12                       7.    The Court will seat 9 jurors. Each side will have 3 pre-emptory
13     strikes.
14                       8.    The Court anticipates that opening statements and evidence will
15     begin on the afternoon of May 13, 2019.
16            B.         Dispositive and Daubert Motions.
17            Dispositive and Daubert motions shall be filed by February 1, 2019, responses by
18     March 1, 2019, and replies by March 15, 2019.
19            C.         Motions in Limine.
20            Motions in limine, limited to three pages each, shall be filed by March 29, 2018.
21     Responses to motions in limine, limited to three pages each, shall be filed by
22     April 12, 2019. No replies shall be filed.
23            D.         Deposition Designations.
24            The parties shall provide deposition designations by March 29, 2019.
25            E.         Final Pretrial Order.
26            The proposed final pretrial order shall be submitted by April 12, 2019. The Court
27     will enter a separate order governing the materials that should be submitted with the final
28     pretrial order.


                                                     -5-
       Case 2:15-md-02641-DGC Document 12853 Filed 10/05/18 Page 6 of 6
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 153 of 180



 1           F.     Final Pretrial Conference.
 2           The Court will hold a final pretrial conference on April 30, 2019 at 10:00 a.m.
 3           G.     Trial Days.
 4           Trial will be held on May 13-17, 20-24, and 28-31. Plaintiff will be allotted 33
 5     hours of trial time and Defendants will be allotted 30 hours of trial time. This schedule
 6     should allow the case to get to the jury by the morning of May 30, 2019.
 7     IV.   Motion to Seal Trial Exhibits.
 8           Defendants shall file any motion to seal trial exhibits in the Jones and Hyde cases
 9     by October 26, 2018.
10     V.    Settlement Talks and Remand.
11           Counsel shall meet in person and engage in good faith global settlement talks no
12     later than November 30, 2018. Within five working days after the talks, the parties shall
13     file a joint report informing the Court that good faith settlement talks have been held and
14     reporting generally on the outcome of such talks.
15            The Court intends to remand all cases in this MDL shortly after completion of the
16     May 2019 bellwether trial.
17     VI.   SNF Cases.
18            Defendants shall, by November 2, 2018, file a motion with the panel on
19     multidistrict litigation to expand this MDL to include the SNF cases or to create a new
20     MDL including the SNF cases. If the panel concludes that the motion should be granted
21     in some respect, the undersigned judge will be willing to oversee the SNF cases.
22            Dated this 5th day of October, 2018.
23
24
25
26
27
28


                                                  -6-
       Case 2:15-md-02641-DGC Document 12971 Filed 10/16/18 Page 1 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 154 of 180



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT

 7                              FOR THE DISTRICT OF ARIZONA

 8
 9     IN RE: Bard IVC Filters Products Liability     No. MDL 15-02641-PHX-DGC
10     Litigation,

11                                                    CASE MANAGEMENT ORDER NO. 39
                                                      (Tinlin Bellwether Case)
12
13
14
15            In Case Management Order (“CMO”) No. 36, issued August 2, 2018, the Court set
16     a schedule for the parties to follow in preparing the Tinlin bellwether case for trial.
17     Doc. 12061. Certain of those deadlines were extended two months later. Doc. 12759.
18     In CMO No. 38, the Court set a schedule for the final two bellwether trials, Mulkey and
19     Tinlin, to be held in February and May 2019. Doc. 12853 at 2-6. The Court determined
20     that Mulkey should be tried in February unless the Court were to grant summary
21     judgment in the case or Ms. Mulkey’s health were to worsen. Id. at 1-2. The Court left
22     open the possibility that Tinlin could be tried in February instead of May. Id.
23            The parties have now filed a stipulation that Tinlin should be tried only in the May
24     bellwether slot given that the present schedule for completion of discovery in Tinlin is
25     not feasible. Docs. 12895, 12924. The parties propose an amended discovery schedule
26     for Tinlin. Id.
27            The Court will accept the parties’ stipulation that Tinlin should be tried in May
28     and approve the proposed changes to the discovery schedule. This order will control the
       Case 2:15-md-02641-DGC Document 12971 Filed 10/16/18 Page 2 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 155 of 180



 1     schedule for the Tinlin trial. The deadlines and dates for the February bellwether trial, as
 2     set forth in CMO 38, will continue to apply to Mulkey. See Doc. 12538 at 2-4.
 3     I.     Tinlin Discovery Schedule.
 4            The parties shall follow this amended schedule in preparing the Tinlin case for
 5     trial in May 2019:
 6                   1.     The    parties   shall    obtain   updated    medical    records    by
 7     November 12, 2018.
 8                   2.     The parties shall complete the depositions of treating physicians and
 9     fact witnesses by December 10, 2018.
10                   3.     Plaintiff’s case-specific expert disclosures shall be completed by
11     November 16, 2018
12                   4.     Defendants’ case-specific expert disclosures shall be completed by
13     December 17, 2018.
14                   5.     Case-specific experts shall be deposed by January 18, 2019.
15     II.    Tinlin Trial Schedule.
16            A.     Jury Questionnaire and Jury Selection.
17                   1.     By March 1, 2019, the parties shall provide the Court with proposed
18     changes to the questionnaire. The Court will consider these proposals in finalizing the
19     questionnaire.
20                   2.     The Clerk shall mail the questionnaire to 200 jurors no later than
21     March 8, 2019. The questionnaire will instruct the prospective jurors to return it to the
22     Court no later than April 5, 2019.
23                   3.     A thumb drive will be prepared for counsel (one for each side)
24     containing copies of the questionnaires and will be available for pickup at the jury office
25     on April 12, 2019. The thumb drive and any paper copies made by counsel must be
26     returned to the Court by counsel on the day of jury selection.
27                   4.     On April 19, 2019, the Court will provide the parties with a list of
28     prospective jurors the Court proposes to excuse for hardship on the basis of their


                                                     -2-
       Case 2:15-md-02641-DGC Document 12971 Filed 10/16/18 Page 3 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 156 of 180



 1     responses to the first question in the questionnaire.
 2                   5.     The Court will hold a final pretrial conference on April 30, 2019
 3     at 10:00 a.m. At the final pretrial conference, counsel will be permitted to challenge the
 4     Court’s excusal of any of the listed jurors for hardship. If counsel do not object to the
 5     Court’s proposed excusal of a particular juror for hardship, that juror will be excused
 6     from further involvement in this case. After hearing counsel’s objections to hardship
 7     excusals, the Court will determine which of the challenged jurors should be excused for
 8     hardship and which should appear for voir dire. In addition, counsel shall be prepared to
 9     make challenges for cause to jurors on the basis of information contained in their
10     questionnaires. These challenges should be limited to jurors who clearly could not serve
11     as a fair juror on the basis of their questionnaire answers. The Court will rule on these
12     challenges at the final pretrial conference.        All prospective jurors who returned
13     questionnaires and who have not been excused for hardship or successfully challenged
14     for cause will be candidates for voir dire.
15                   6.     On May 13, 2019, at 9:00 a.m., 50 prospective jurors will be called
16     to Court to appear for voir dire. The Court will permit counsel to ask follow-up questions
17     of individual jurors based on information contained in the juror questionnaires. Counsel
18     should not venture into new subjects – they should limit their follow-up questions to the
19     items covered in the questionnaire. Following voir dire, the Court will hear and rule on
20     challenges for cause.
21                   7.     The Court will seat 9 jurors. Each side will have 3 pre-emptory
22     strikes.
23                   8.     The Court anticipates that opening statements and evidence will
24     begin on the afternoon of May 13, 2019.
25            B.     Dispositive and Daubert Motions.
26            Dispositive and Daubert motions shall be filed by February 1, 2019, responses by
27     March 1, 2019, and replies by March 15, 2019.
28


                                                     -3-
       Case 2:15-md-02641-DGC Document 12971 Filed 10/16/18 Page 4 of 4
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 157 of 180



 1            C.         Motions in Limine.
 2            Motions in limine, limited to three pages each, shall be filed by March 29, 2018.
 3     Responses to motions in limine, limited to three pages each, shall be filed by
 4     April 12, 2019. No replies shall be filed.
 5            D.         Deposition Designations.
 6            The parties shall provide deposition designations by March 29, 2019.
 7            E.         Final Pretrial Order.
 8            The proposed final pretrial order shall be submitted by April 12, 2019. The Court
 9     will enter a separate order governing the materials that should be submitted with the final
10     pretrial order.
11            F.         Final Pretrial Conference.
12            The Court will hold a final pretrial conference on April 30, 2019 at 10:00 a.m.
13            G.         Trial Days.
14            Trial will be held on May 13-17, 20-24, and 28-31. Plaintiff will be allotted 33
15     hours of trial time and Defendants will be allotted 30 hours of trial time. This schedule
16     should allow the case to get to the jury by the morning of May 30, 2019.
17            Dated this 16th day of October, 2018.
18
19
20
21
22
23
24
25
26
27
28


                                                      -4-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 1 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 158 of 180



 1     WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9     IN RE: Bard IVC Filters Products Liability       No. MDL15-2641-PHX-DGC
10     Litigation,
       ___________________________________
11
12     Debra and James Tinlin, a married couple,        No. CV16-0263-PHX-DGC
13            Plaintiffs,
14     v.                                               ORDER

15     C. R. Bard, Inc., a New Jersey corporation;
       and Bard Peripheral Vascular, Inc., an
16
       Arizona corporation,
17            Defendants.
18
19            This multidistrict litigation proceeding (“MDL”) involves thousands of personal
20     injury cases brought against Defendants C. R. Bard, Inc. and Bard Peripheral Vascular,
21     Inc. (collectively, “Bard”). Bard manufactures and markets medical devices, including
22     inferior vena cava (“IVC”) filters. The MDL Plaintiffs received implants of Bard IVC
23     filters and claim they are defective and have caused serious injury or death.
24            One of the MDL cases is brought by Plaintiff Debra Tinlin. She received a Bard
25     filter fourteen years ago. Her case has been chosen as one of several bellwether cases
26     and is set for trial in May 2019. Defendants have filed a motion for summary judgment.
27     Doc. 15071. The motion is fully briefed. Docs. 15696, 16011. The parties request oral
28     argument, but it will not aid the Court’s decision. See Fed. R. Civ. P. 78(b); LRCiv
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 2 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 159 of 180



 1     7.2(f). For reasons stated below, the Court will grant the motion in part and deny it
 2     in part.
 3     I.     Background.
 4            The IVC is a large vein that returns blood to the heart from the lower body. An
 5     IVC filter is a device implanted in the IVC to catch blood clots before they reach the
 6     heart and lungs.        This MDL involves multiple versions of Bard IVC filters – the
 7     Recovery, G2, G2X, Eclipse, Meridian, and Denali. They are spider-shaped devices that
 8     have multiple limbs fanning out from a cone-shaped head. The limbs consist of legs with
 9     elastic hooks that attach to the IVC wall, and bent arms to catch or break up blood clots.
10            The MDL Plaintiffs allege that Bard filters are more dangerous than other IVC
11     filters because they have higher risks of tilting, perforating the IVC, or fracturing
12     and migrating to vital organs. Plaintiffs further allege that Bard failed to warn patients
13     and physicians about these higher risks. Defendants dispute these allegations, contending
14     that Bard filters are safe and effective, that their complication rates are low and
15     comparable to those of other IVC filters, and that the medical community is aware of the
16     risks associated with IVC filters.
17     II.    The Tinlin Plaintiffs.
18            Plaintiff Debra Tinlin has a history of deep vein thrombosis and pulmonary
19     emboli.    She received a Bard Recovery filter on May 7, 2005.         Dr. Joshua Riebe
20     implanted the filter.
21            On June 10, 2013, Ms. Tinlin experienced cardiac tamponade after the filter
22     fractured and two struts embolized in the right ventricle of her heart. She had emergency
23     surgery to drain a pericardial effusion.      No fractured strut was found during the
24     procedure. She was discharged ten days later.
25            On July 31, 2013, a fractured strut was removed through open heart surgery. A
26     chest scan showed several other struts perforating the IVC wall. Subsequent scans
27     revealed multiple fractured struts in the pulmonary arteries. These struts and the filter
28     have not been removed.


                                                  -2-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 3 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 160 of 180



 1            Ms. Tinlin and her husband assert various claims against Bard under Wisconsin
 2     law, some of which have been withdrawn.1 The following claims remain: failure to warn
 3     (Counts II and VII), design defect (Counts III and IV), misrepresentation (Counts VIII
 4     and XII), concealment (Count XIII), deceptive trade practices (Count XIV), and loss of
 5     consortium (Count XV). See Doc. 364 (master complaint); Doc. 1, Case No. CV-16-
 6     00263 (short-form complaint).2
 7            Defendants seek summary judgment on the remaining claims and future damages,
 8     but not on Plaintiff’s request for punitive damages. Doc. 15071 at 2-4. The Court will
 9     grant summary judgment on the misrepresentation and deceptive trade practices claims,
10     deny summary judgment on the claims for failure to warn, design defect, concealment,
11     and loss of consortium, and grant summary judgment in part with respect to future
12     damages.
13     III.   Summary Judgment Standard.
14            A party seeking summary judgment “bears the initial responsibility of informing
15     the court of the basis for its motion and identifying those portions of [the record] which it
16     believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.
17     Catrett, 477 U.S. 317, 323 (1986). Summary judgment is warranted where the moving
18     party “shows that there is no genuine dispute as to any material fact and the movant is
19     entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is
20     also appropriate against a party who “fails to make a showing sufficient to establish the
21     existence of an element essential to that party’s case, and on which that party will bear
22     the burden of proof at trial.” Celotex, 477 U.S. at 322.
23
              1
                   The parties agree that Wisconsin law governs the Tinlins’ claims. Doc. 15071
24     at 3 n.1.
25            2
                The master complaint is the operative pleading in this MDL. It gives notice,
       pursuant to Rule 8, of the allegations that Plaintiffs assert generally. Plaintiff-specific
26     allegations are contained in individual short-form complaints and fact sheets. See
       Doc. 249 at 6. The master complaint asserts seventeen claims and seeks both
27     compensatory and punitive damages. Doc. 364 ¶¶ 166-349. The Tinlins do not assert
       wrongful death or survival claims (Counts XVI and XVII), and have withdrawn claims
28     for manufacturing defect (Counts I and V), failure to recall (Count VI), negligence per se
       (Count IX), and breach of warranty (Counts X and XI). See Doc. 15071 at 2.

                                                   -3-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 4 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 161 of 180



 1            Only disputes over facts that might affect the outcome of the suit will preclude
 2     summary judgment, and the disputed evidence must be “such that a reasonable jury could
 3     return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.
 4     242, 248 (1986). The evidence must be viewed in the light most favorable to the
 5     nonmoving party, and all justifiable inferences are drawn in that party’s favor because
 6     “[c]redibility determinations, the weighing of evidence, and the drawing of inferences
 7     from the facts are jury functions[.]” Id. at 255; see Matsushita Elec. Indus. Co. v. Zenith
 8     Radio Corp., 475 U.S. 574, 587 (1986)
 9     III.   Failure to Warn Claims (Counts II and VII).
10            Plaintiffs assert strict liability and negligent failure to warn claims. See Doc. 364
11     ¶¶ 171-81, 210-17; Doc. 1 at 3, Case No. CV-16-00263.           To establish each claim,
12     Plaintiffs must show, among other things, that the lack of an adequate warning was a
13     cause of their injuries.   See Wis. Stat. § 895.047(1)(e) (a plaintiff asserting a strict
14     liability claim must prove that “the defective condition was a cause” of her injuries);
15     Kessel v. Stansfield Vending, Inc., 714 N.W.2d 206, 211 (Wis. Ct. App. 2006) (a plaintiff
16     claiming negligent failure to warn must prove a “causal connection between the
17     defendant’s breach of the duty of care and the plaintiff’s injury”). “Under Wisconsin
18     law, negligence or defect ‘caused’ an injury if it was a substantial factor in producing the
19     injury.” Burton v. Am. Cyanamid, No. 07-CV-0303, 2019 WL 325318, at *2 (E.D. Wis.
20     Jan. 25, 2019); see Sumnicht v. Toyota Motor Sales, U.S.A., 360 N.W.2d 2, 11 (Wis.
21     1984) (“The long-standing test for cause in Wisconsin is whether the defect was a
22     substantial factor in producing the injury.”); Morgan v. Pa. Gen. Ins., 275 N.W.2d 660,
23     666 (Wis. 1979) (“The test of cause-in-fact is whether the negligence was a ‘substantial
24     factor’ in producing the injury.”); Fandrey v. Am. Family Mut. Ins., 680 N.W.2d 345, 353
25     (Wis. 2004) (“When Wisconsin courts currently speak of ‘cause,’ they do so in the
26     context of the substantial factor test for cause-in-fact.”); see also Wis JI-Civil 1500
27     (general causation standard).
28


                                                  -4-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 5 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 162 of 180



 1            Defendants contend that the failure to warn claims fail because Plaintiffs cannot
 2     show that an adequate warning would have changed Dr. Riebe’s decision to use a
 3     Recovery filter for Ms. Tinlin. Doc. 15071 at 3, 7-9. The Court does not agree.3
 4            Defendants note that Dr. Riebe does not recall seeing the Recovery’s instructions
 5     for use (“IFU”) and does not routinely read IFUs or “dear doctor” letters. Doc. 15071
 6     at 8-9. But “it does not follow that he would have ignored any warnings provided by
 7     [D]efendants.” Stevens v. Stryker Corp., No. 12-CV-63-BBC, 2013 WL 12109101, at *6
 8     (W.D. Wis. May 9, 2013). Defendants do not contend that IFUs and “dear doctor” letters
 9     are the only avenues by which Bard can provide warnings to physicians. See Doc. 15071
10     at 9. Dr. Riebe testified that sales representatives for IVC filter manufacturers, including
11     Bard, visited the hospital where he performed surgery and called on him as a customer
12     throughout his practice. Doc. 15702 ¶ 10; see Doc. 15702-1 at 3, 10. Because Bard sales
13     representatives could have personally provided warnings about the Recovery to
14     Dr. Riebe, the fact that he did not read IFUs or “dear doctor” letters does not establish a
15     lack of causation.
16            Dr. Riebe testified that he needed complete and accurate information from medical
17     device manufacturers to help him conduct a proper risk-benefit analysis. Doc. 15702-1
18     at 5. He stated that he would have wanted to know about the Recovery’s alleged higher
19     risks of failure, and that Bard did not understand the root causes, did not have a good
20
21            3
                Defendants assert that they had a duty to warn Dr. Riebe, and not Ms. Tinlin
       directly, under the learned intermediary doctrine. Id. at 7-8. The Wisconsin Supreme
22     Court has not decided whether to adopt the doctrine, and federal courts applying
       Wisconsin law are split on the issue. See Doc. 12007 at 14 n.6 (discussing the conflicting
23     case law). The Court need not decide the issue on the present motion because summary
       judgment is not warranted on the failure to warn claims even under the learned
24     intermediary doctrine. See Forst v. SmithKline Beecham Corp., 602 F. Supp. 2d 960, 968
       (E.D. Wis. 2009) (because a triable issue existed as to whether the defendant adequately
25     warned the prescribing physician about the drug’s risks, “the ‘learned intermediary’
       doctrine would not preclude any ‘failure to warn’ claim, even if the court determined that
26     the doctrine applied”). Defendants argue in their reply that Plaintiffs cannot prove
       causation if the duty to warn is owed to Ms. Tinlin (Doc. 16011 at 3-4), but the Court will
27     not grant summary judgment based on an argument raised for the first time in a reply
       brief. See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007).
28


                                                  -5-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 6 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 163 of 180



 1     understanding of the long-term performance of its retrievable filters or the dynamics of
 2     the IVC, had placed the Recovery on hold due to migration problems, and internally
 3     found the Recovery to have unacceptable risks. Id. at 6-8, 14. This information would
 4     have been important for understanding the Recovery’s safety and conducting a proper
 5     risk-benefit analysis. Id. at 8-9, 19; see Doc. 15701 ¶¶ 17-22. Bard’s knowledge that
 6     overweight patients tend to have large expansions of their IVCs, if shared with Dr. Riebe,
 7     would have helped him select a filter that would have remained in place in Ms. Tinlin.
 8     Doc. 15702-1 at 22; see Doc. 15702 ¶ 5.
 9            A jury reasonably could infer from this evidence that Bard’s failure to warn
10     Dr. Riebe about the Recovery’s higher risks of failure, Bard’s lack of knowledge about
11     the root causes, and the Recovery’s known migration problems in overweight patients
12     was a substantial factor in Dr. Riebe’s decision to choose a Recovery for Ms. Tinlin. See
13     Burton v. Am. Cyanamid, 334 F. Supp. 3d 949, 967 (E.D. Wis. 2018) (denying summary
14     judgment where the jury could draw “the permissible inference . . . that the persons
15     responsible for selecting [the product] would have heeded warnings regarding the risk . . .
16     if such warnings had been issued”); Stevens, 2013 WL 12109101, at *6 (finding a triable
17     issue with respect to causation even though the physician generally did not rely on
18     information he received from the defendants when he decided to use their medical
19     device); Forst, 602 F. Supp. 2d at 969 (a jury could rely on the prescribing physician’s
20     testimony that the lack of warning about the drug’s increased risk for suicide prevented
21     him from doing a proper risk-benefit analysis in concluding that his decision to prescribe
22     would have changed); Michaels v. Mr. Heater, Inc., 411 F. Supp. 992, 1007 (W.D. Wis.
23     2006) (denying summary judgment where the jury reasonably could find that the failure
24     to provide adequate warnings was a substantial factor in causing the plaintiff’s injuries).4
25
              4
                Defendants object to Dr. Riebe’s testimony that he would have wanted to know
26     certain information about the Recovery, claiming that the testimony lacks foundation and
       the questions are incomplete hypotheticals. Doc. 16011 at 5 n.5. But Defendants do not
27     provide a basis for the objections. Dr. Riebe clearly is qualified to testify about
       information he would want to know from IVC filter manufacturers in order to conduct a
28     proper risk-benefit analysis. Defendants have not shown that this testimony should be
       disregarded at the summary judgment stage. See Quanta Indemnity Co. v. Amberwood

                                                   -6-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 7 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 164 of 180



 1            Defendants contend that because Dr. Riebe had no involvement in selecting the
 2     IVC filters used at his hospital, and never suggested that any filter other than a Recovery
 3     could have been used for Ms. Tinlin, no reasonable inference can be drawn that he would
 4     have selected a different filter regardless of what warning Bard provided. Doc. 15071
 5     at 9. But Dr. Riebe testified that he often would switch to a Cook Bird’s Nest filter for
 6     patients with large IVCs. Doc. 15702-1 at 25; see Doc. 15702 ¶ 5.
 7            Defendants have not shown, as a matter of undisputed fact, that their alleged
 8     failure to warn was not a cause of Plaintiffs’ injuries. The Court will deny summary
 9     judgment on the failure to warn claims.5
10     IV.    Misrepresentation Claims (Counts VIII and XII).
11            Wisconsin common law recognizes three distinct claims of misrepresentation:
12     negligent, strict liability, and intentional or fraudulent. See Van Den Heuvel v. AI Credit
13     Corp., 951 F. Supp. 2d 1064, 1073 (E.D. Wis. 2013) (citing Ollerman v. O’Rourke Co.,
14     Inc., 288 N.W.2d 95, 99 (Wis. 1980)); see also Kaloti Enters, Inc. v. Kellogg Sales Co.,
15     699 N.W.2d 205, 211 (Wis. 2005) (noting that “intentional misrepresentation [is]
16     sometimes referred to as fraudulent misrepresentation”). Each claim requires the plaintiff
17     to show that she relied to her detriment on a false representation of fact. See Van Den
18     Heuvel, 951 F. Supp. 2d at 1073; Blenker Bldg. Sys., Inc. v. Array Fin. Servs., 340 F.
19     Supp. 3d 792, 797-98 (W.D. Wis. 2018); Novell v. Migliaccio, 749 N.W.2d 544, 553
20
21
       Dev. Inc., No. CV 11-1807-PHX-JAT, 2014 WL 1246144, at *2 (D. Ariz. March 26,
22     2014) (material that could be presented in a form admissible at trial may be used to avoid
       summary judgment).
23
              5
                 Defendants assert that any failure to warn was not the “proximate cause” of
24     Plaintiffs’ injuries. Docs. 15071 at 7, 16011 at 5. But the use of “proximate cause” to
       describe the extent of liability based on lack of causal connection “has long since been
25     abandoned in Wisconsin in favor of the ‘substantial factor’ test used to establish cause-in-
       fact, which is a jury issue.” Fandrey, 680 N.W.2d at 353 (citations omitted); see
26     Michaels, 411 F. Supp. at 1006 (noting that “proximate cause” is “a legal theory that
       Wisconsin no longer uses to discuss the causal connection between wrongdoing and
27     injury”). Under current Wisconsin law, “proximate cause” is “simply short hand for the
       public policies a court may consider to deny recovery even if the plaintiff proves
28     cause-in-fact.” Stevens, 2013 WL 12109101, at *6. Defendants identify no such public
       policies.

                                                  -7-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 8 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 165 of 180



 1     (Wis. 2008); Tietsworth v. Harley-Davidson, Inc., 677 N.W.2d 233, 239 (Wis. 2004);
 2     Whipp v. Iverson, 168 N.W .2d 201, 203-204 (Wis. 1969); see also Wis JI-Civil 2400.
 3           Plaintiffs assert negligent and fraudulent misrepresentation claims. See Doc. 364
 4     ¶¶ 218-28, 245-59; Doc. 1 at 3, Case No. CV-16-00263. Defendants argue that the
 5     claims fail because Plaintiffs cannot show that Ms. Tinlin or Dr. Riebe relied on any Bard
 6     representation in selecting a Recovery filter. Doc. 15071 at 9-10. The Court agrees.
 7           Plaintiffs assert that a Bard sales representative may have met with Dr. Riebe in
 8     the past. Doc. 15696 at 7 (citing Doc. 15702 ¶ 10). But even if this were true, Plaintiffs
 9     present no evidence that the sales representative made representations on which
10     Dr. Riebe relied in selecting a Recovery for Ms. Tinlin. Absent such evidence, Plaintiffs
11     cannot establish their misrepresentation claims. See Blenker Bldg. Sys., 340 F. Supp. 3d
12     at 798 (noting that “reliance is an element of all common law misrepresentation claims”)
13     (citing Novell, 749 N.W.2d at 553); Kimberly Area Sch. Dist. v. Zdanovec, 586 N.W.2d
14     41, 51 (Wis. Ct. App. 1998) (the element of reliance is “common to all types of
15     misrepresentation”).
16           Plaintiffs assert that Dr. Riebe relied on risk-benefit information from those who
17     trained him. Doc. 15696 at 7. Dr. Riebe was trained by Dr. John McDermott, an
18     interventional radiologist at the University of Wisconsin.      Id.   Plaintiffs claim that
19     Dr. McDermott was involved in a 2004 email with Bard employees that downplayed
20     concerns about the number of Recovery migrations in bariatric patients.           Id.; see
21     Doc. 15702-1 at 23. From this evidence, Plaintiffs contend, “[i]t is more than reasonable
22     to infer that Bard’s actions caused Dr. Riebe’s use of the Recovery filter and Ms. Tinlin’s
23     injuries.” Doc. 15696 at 7.
24           But Plaintiffs present no evidence that misleading statements about Recovery
25     migration problems were shared with Dr. Riebe, or that he relied on any such statements
26     in selecting a Recovery for Ms. Tinlin. Moreover, it appears that the “John McDermott”
27
28


                                                  -8-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 9 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 166 of 180



 1     involved in the email is the former president of Bard Peripheral Vascular, and not the
 2     physician who trained Dr. Riebe at the University of Wisconsin. See Doc. 16011 at 6-7.6
 3            Reliance is an essential element of Plaintiff’s common law misrepresentation
 4     claims. See Blenker Bldg. Sys., 340 F. Supp. 3d at 798; Kimberly Area Sch. Dist., 586
 5     N.W.2d at 51. Plaintiffs have failed to make a showing sufficient to establish the
 6     existence of this element. The Court will grant summary judgment on the negligent and
 7     fraudulent misrepresentation claims. See Celotex, 477 U.S. at 322; Valente v. Sofamor,
 8     S.N.C., 48 F. Supp. 2d 862, 877 (E.D. Wis. 1999) (granting summary judgment where
 9     “the plaintiffs [did] not present evidence to show that they or their doctors relied on the
10     defendants’ alleged misrepresentations regarding the efficacy and safety of [their] pedicle
11     screw device”); Staudt v. Artifex Ltd., 16 F. Supp. 2d 1023, 1031 (E.D. Wis. 1998)
12     (granting summary judgment where the plaintiff failed to point to any evidence that he
13     relied on the defendants’ misrepresentations about their spinal devices); Collins v. Eli
14     Lilly Co., 342 N.W.2d 37, 54 (Wis. 1984) (granting summary judgment on a
15     misrepresentation claim because “[e]ven assuming that the defendants made
16     misrepresentations concerning [their drug], since there was no reliance on those
17     misrepresentations, there can be no recovery under this cause of action”).
18     V.     Concealment Claim (Count XIII).
19            A defendant is liable for fraudulent concealment in Wisconsin “when, having a
20     duty to disclose, he intentionally fails to do so with the intent to deceive the plaintiff and
21     thereby induces the plaintiff to act to his or her detriment.” Schmidt v. Bassett Furniture
22     Indus., No. 08-C-1035, 2009 WL 3380354, at *10 (E.D. Wis. Oct. 20, 2009) (citing
23     Kaloti Enters., 699 N.W.2d at 211-12); see Ollerman, 288 N.W.2d at 100 (noting that the
24     “failure to disclose [a] fact is treated in the law as equivalent to a representation of the
25
26            6
                In the email, McDermott wrote to various high-level Bard employees that
       “we have had several discussions with physicians about bariatric patients and I’ve asked
27     our Filter team to summarize what we know to date.” Doc. 15702-2 at 2 (emphasis
       added). He further stated that he would provide a “summary of our filter complaints
28     [and] shipments.” Id. A copy of the email provided by Defendants shows McDermott’s
       email address as “John.McDermott@crbard.com.” Doc. 16011-1 at 2.

                                                   -9-
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 10 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 167 of 180



 1     non-existence of the fact.”). Plaintiffs allege that Defendants failed to disclose, among
 2     other things, that Bard filters had higher risks of complications than other IVC filters.
 3     See Doc. 364 ¶¶ 261-62.
 4            Defendants contend that there is no evidence showing that Bard’s alleged
 5     concealment of adverse information about the Recovery caused Plaintiffs’ injuries.
 6     Doc. 15071 at 10. But as explained above, Dr. Riebe testified that he expected Bard to
 7     warn him about the Recovery’s higher risks of complications. See Docs. 15701 ¶¶ 17-22,
 8     15702-1 at 5-9, 12-19. He explained that a manufacturer’s concealment of true risks
 9     prevents him from conducting a proper risk-benefit analysis. Doc. 15702-1 at 5. A jury
10     reasonably could conclude from this evidence that Bard’s failure to disclose the
11     Recovery’s true risks was a cause of Dr. Riebe’s decision to use the device for
12     Ms. Tinlin, and her resulting injuries. The Court will deny summary judgment on the
13     concealment claim.
14     VI.    Deceptive Trade Practices Act Claim (Count XIV).
15            Plaintiffs assert a violation of Wisconsin’s Deceptive Trade Practices Act,
16     Wis. Stat. § 100.18. See Doc. 364 ¶ 321; Doc. 1 at 4, Case No. CV-16-00263. The
17     statute prohibits sellers from making, with the intent to induce the public to enter into an
18     obligation relating to the purchase of goods, any representation that is untrue, deceptive,
19     or misleading. § 100.18(1). The statute provides a private right of action for “[a]ny
20     person suffering pecuniary loss because of a violation[.]” § 100.18(11)(b)(2). “[T]here
21     are three elements in a § 100.18 cause of action: (1) the defendant made a representation
22     to the public with the intent to induce an obligation, (2) the representation was ‘untrue,
23     deceptive or misleading,’ and (3) the representation materially induced (caused) a
24     pecuniary loss to the plaintiff.”    Novell, 749 N.W.2d at 553 (citing K & S Tool & Die
25     Corp. v. Perfection Mach. Sales, Inc., 732 N.W.2d 792, 798 (Wis. 2007)); see Skyrise
26     Constr. Grp. v. Annex Constr., LLC, No. 18-CV-381, 2019 WL 699964, at *6 (E.D. Wis.
27     Feb. 20, 2019); Wis JI-Civil 2418.
28


                                                  - 10 -
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 11 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 168 of 180



 1              Defendants argue that Plaintiffs’ § 100.18 claim fails for lack of causation.
 2     Doc. 15071 at 10. Plaintiffs do not dispute that causation is an essential element of such
 3     a claim. See Doc. 15696 at 8 (citing Andersen v. Vavreck, No. 15-CV-667-PP, 2017 WL
 4     680424, at *3 (E.D. Wis. Feb. 21, 2017) (a plaintiff asserting a violation of § 100.18 must
 5     show that “the representation caused him to suffer a pecuniary loss”)). Rather, Plaintiffs
 6     cite Novell for the proposition that a § 100.18 claim requires no element of reliance. Id.
 7              But the question in Novell was “whether reasonable reliance is a necessary
 8     element in a § 100.18 claim.” 749 N.W.2d at 551 (emphasis in original). The Novell
 9     court made clear that although reasonable reliance is not an element, “[r]eliance is an
10     aspect of the third element, whether a representation caused the plaintiff’s pecuniary
11     loss.”    749 N.W.2d at 553 (emphasis added); see Ramsden v. Farm Credit Servs.
12     of N. Cent. Wis. ACA, 590 N.W.2d 1 (Wis. Ct. App.1998) (noting that reliance in a
13     misrepresentation claim is equivalent to the causation element in a traditional negligence
14     claim). Wisconsin district courts have read Novell “to mean that satisfying the element of
15     causation for a claim under § 100.18 requires more than a showing by the plaintiff that it
16     sustained a loss that is somehow connected to a misrepresentation made to ‘the public.’”
17     Grice Eng’g, Inc. v. JG Innovations, Inc., 691 F. Supp. 2d 915, 923 (W.D. Wis. 2010)
18     (citing Spacesaver Corp. v. Marvel Grp., Inc., 621 F. Supp. 2d 659, 663 (W.D. Wis.
19     2009)).    Rather, “the question is whether ‘the representation materially induced the
20     plaintiff’s decision to act and whether the plaintiff would have acted in the absence of the
21     representation.’” Id. (quoting Novell, 749 N.W.2d at 554; alterations omitted); see also
22     Tim Torres Enters. v. Linscott, 416 N.W.2d 670, 675 (Wis. Ct. App. 1987) (interpreting
23     § 100.18 “as requiring some proof beyond the content of the advertisement itself to
24     establish that the plaintiff was in fact damaged by it”); Wis JI-Civil 2418 (in determining
25     whether the plaintiff’s loss was caused by the defendant’s representation, “the test is
26     whether [the plaintiff] would have acted in its absence”).
27              Plaintiffs assert that the record is replete with examples of Bard’s misleading
28     statements to the public. Doc. 15696 at 9. But Plaintiffs present no evidence showing


                                                  - 11 -
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 12 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 169 of 180



 1     that the statements materially induced Ms. Tinlin or Dr. Riebe to select a Recovery filter,
 2     or that a different filter would have been selected in the absence of the statements.
 3     Without such evidence, Plaintiffs cannot show that the statements caused them to suffer a
 4     pecuniary loss. The Court will grant summary judgment on the § 100.18 claim. See
 5     Valente, 48 F. Supp. 2d at 874 (granting summary judgment where “the plaintiffs [did]
 6     not show that they or their doctors relied on the defendants’ allegedly fraudulent
 7     representations when they elected to undergo spinal fusion surgery [and therefore could]
 8     not show a causal connection between the defendants’ alleged conduct and any pecuniary
 9     loss suffered as a result of their continued back pain”); Monson v. Acromed Corp., No.
10     96-C-1336, 1999 WL 1133273, at *24 (E.D. Wis. May 12, 1999) (finding summary
11     judgment warranted regardless of whether reliance is an element of a § 100.18 claim
12     because the record was devoid of evidence showing a causal connection between the
13     defendants’ statements and the plaintiff’s loss); Andersen, 2017 WL 680424, at *3
14     (granting summary judgment where the plaintiff “failed to make a sufficient showing that
15     his damages were caused by the defendants’ conduct”).
16     VII.   Design Defect Claims (Counts III and IV).
17            Plaintiffs assert strict liability and negligent design defect claims. See Doc. 364
18     ¶¶ 182-97; Doc. 1 at 3, Case No. CV-16-00263. Defendants contend that each claim fails
19     because Plaintiffs offer no reasonable alternative design for the Recovery. Doc. 15071
20     at 10-13. The Court does not agree.7
21            Defendants do not dispute that Plaintiffs’ engineering expert, Dr. Robert
22     McMeeking, offers several alternative designs to the Recovery that he believes would
23
24            7
                 Wisconsin’s strict liability statute, Wis. Stat. § 895.047, expressly requires
       evidence of a reasonable alternative design to show that a product is defective.
25     § 895.047(1)(a); see also Janusz v. Symmetry Med. Inc., 256 F. Supp. 3d 995, 1000 (E.D.
       Wis. 2017); Wis JI-Civil 3260.1. Defendants contend that such evidence is also required
26     to establish a negligent design claim. Doc. 15071 at 10-11 (citing Below v. Yokohama
       Tire Corp., No. 15-CV-529-WMC, 2017 WL 679153, at *3 (W.D. Wis. Feb. 21, 2017)
27     (noting that “the two theories are similar . . . because the reasonableness of a product’s
       design turns essentially on whether the seller could have come up with a less dangerous
28     design”)). The Court need not decide the issue for purposes of summary judgment
       because Plaintiffs have presented sufficient evidence of a reasonable alternative design.

                                                 - 12 -
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 13 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 170 of 180



 1     have helped reduce the risk of the failures that occurred in Ms. Tinlin’s filter.
 2     Doc. 15071 at 11.     Specifically, Dr. McMeeking opines that “reasonable alternative
 3     designs and alternative features available to Bard before Ms. Tinlin received her filter
 4     include . . . caudal anchors, penetration limiters, two-tier design, and a better (smoother
 5     and rounded) chamfer at the mouth of the ‘cap’ on the filter.” Doc. 15073 ¶ 21; see
 6     Doc. 15074-3 at 3. Dr. McMeeking explains that “[m]any of these design features
 7     existed in other IVC filter products already on the market, including the Simon Nitinol
 8     Filter, the Cook Gunther Tulip filter, the Greenfield filter, and the Cook Bird’s Nest
 9     filter.” Doc. 15701 ¶ 30; see Doc. 15071-8 at 4. A jury reasonably could find from this
10     evidence that specific and reasonable alternative design changes were available when
11     Defendants developed the Recovery. See Rogers v. K2 Sports, LLC, 348 F. Supp. 3d 892,
12     902-03 (W.D. Wis. 2018) (denying summary judgment where the plaintiff’s expert
13     opined that the helmet in question did not provide sufficient protection due to a tapered
14     edge while other helmets without tapering provided the necessary protection); see also
15     Docs. 12007 at 13, 12805 at 5-6 (finding in the Hyde case that Dr. McMeeking’s
16     opinions constituted sufficient evidence that reasonable alternative designs were available
17     to Bard when it developed the G2X and Eclipse filters).8
18            Defendants contend that permanent IVC filters, such as the Simon Nitinol filter
19     (“SNF”), are not reasonable alternative designs for the retrievable Recovery. Doc. 15071
20     at 11-13. But the Recovery was designed and cleared for permanent use (Doc. 7950
21     ¶¶ 8, 17), and Plaintiffs have presented evidence that Ms. Tinlin’s filter remains
22     implanted as a permanent device (Doc. 15701 ¶¶ 23-24). Whether the retrievability of
23     the Recovery makes it sufficiently unlike the SNF and other permanent filters to
24     disqualify them as reasonable alternative designs is a question for the jury to decide. See
25     Doc. 12805 at 6.9
26
             8
               Defendants note that summary judgment would be warranted if their motions to
27     exclude Dr. McMeeking’s opinions are granted (Doc. 15071 at 11), but the motions were
       denied in relevant respects (Doc. 16992).
28
             9
                 Defendants’ reliance on Oden v. Boston Scientific Corp., 2018 U.S. Dist. LEXIS

                                                 - 13 -
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 14 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 171 of 180



 1               Defendants further contend that the Cook filters and Bard’s later-generation filters
 2     are not reasonable alternative designs because Dr. McMeeking believes they are
 3     defective. Doc. 15071 at 13. Defendants cite Tunnel v. Ford Motor Co., 385 F. Supp. 2d
 4     582 (W.D. Va. 2005), which found that Virginia requires a showing that “the proposed
 5     alternative would truly cure a product of its alleged defects[.]” 385 F. Supp. 2d at 586.
 6     But a manufacturer may be liable under Wisconsin’s product liability statute where the
 7     alternative design would have “reduced” the harm posed by the product. Wis. Stat.
 8     § 895.047(1)(a); see Doc. 12007 at 13.           Defendants do not dispute that specific
 9     alternative design features identified by Dr. McMeeking – caudal anchors, penetration
10     limiters, and a chamfered cap – help reduce the risk of filter failures like those
11     experienced by Ms. Tinlin.10
12               Plaintiffs have presented sufficient evidence of a reasonable alternative design.
13     The Court will deny summary judgment on the design defect claims. See Rogers, 348 F.
14     Supp. 3d at 902-03.11
15     VIII. Future Damages.
16               Wisconsin law holds that future injuries and healthcare must be established by a
17     medical probability. See Pucci v. Rausch, 187 N.W.2d 138, 142 (Wis. 1971) (citing
18     cases).        “But medical probability does not mean absolute certainty or metaphysical
19     certainty.” Reyes v. Greatway Ins., 582 N.W.2d 480, 485 (Wis. Ct. App. 1998). As long
20
       102639 (E.D.N.Y. June 4, 2018), is misplaced because the case involved the granting of a
21     motion to dismiss where the plaintiff had received a permanent filter and alleged that
       retrievable filters were not designed to be permanent. Id. at *12-13. Although Dr. Riebe
22     found Ms. Tinlin to be a candidate for a retrievable filter (Doc. 15073 ¶ 5), the Recovery
       also can serve as a permanent device (see Docs. 7950 ¶¶ 8, 15701 ¶ 24).
23
                 10
                Defendants note in their reply that Dr. McMeeking agrees that his proposed
24     design changes may not have “avoided” Ms. Tinlin’s injuries. Doc. 16011 at 8. But as
       explained above, it is sufficient that the alternative design would have “reduced” the risk
25     of harm. Wis. Stat. § 895.047(1)(a).
26               11
                Given this ruling and the denial of summary judgment on the claims for failure
       to warn and concealment, Mr. Tinlin’s claim for loss of consortium (Count XV) survives
27     summary judgment. See Doc. 15071 at 3, 14; Finnegan v. Wis. Patients Comp. Fund,
       666 N.W.2d 797, 805 (Wis. 2003) (“[A] derivative claim for loss of consortium or loss of
28     society and companionship does not have its own elements distinct from the negligence
       claim to which it attaches[.]”) (citing Wis JI-Civil 1815).

                                                    - 14 -
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 15 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 172 of 180



 1     as an expert’s opinion is based on probability, and not mere possibility or conjecture, the
 2     opinion is sufficient to support an award of future damages. Weber v. White, 681 N.W.2d
 3     137, 143 (Wis. 2004). Defendants contend that Plaintiffs’ medical experts could not
 4     opine that Ms. Tinlin “probably” will have future complications and medical expenses
 5     from her Recovery filter. Doc. 15071 at 14-15.
 6            A.     Dr. Derek Muehrcke.
 7            Dr. Muehrcke testified that he believes Ms. Tinlin is at future risk for various
 8     complications from her Recovery filter because the filter disintegrated, sending multiple
 9     fragments to the heart and lungs, and the filter remains unstable with several missing
10     arms. Doc. 15702-4 at 7-8. He opines that Ms. Tinlin’s risk of future complications is
11     40 percent at five and half years.    Doc. 15704-5 at 8. He holds these opinions to a
12     reasonable degree of medical probability. Doc. 15702-4 at 8.
13            Dr. Muehrcke’s opinions are expressed “not in terms of ‘possibilities’ but
14     ‘probabilities[.]’” Bleyer, 120 N.W.2d at 160. The opinions therefore are sufficient to
15     support a jury finding that Ms. Tinlin probably will suffer future injuries from the
16     Recovery which will require further medical treatment. See id.; Weber, 681 N.W.2d
17     at 143 (noting that Wisconsin law “does not require mathematical certainty” to establish
18     future medical care and finding the expert’s estimate that the plaintiff’s future care would
19     “probably be around 20 to 25 visits a year . . . on an average” sufficient to support an
20     award of future chiropractic expenses); Reyes, 582 N.W.2d at 485 (finding that the
21     “doctor’s use of the term ‘significant chance’ indicates an opinion to a reasonable degree
22     of medical probability”); Pucci, 187 N.W.2d at 142 (noting that opinions expressed in
23     terms of “I feel” or “I believe” have been held to be sufficient) (citing Hintz v. Mielke,
24     112 N.W.2d 720, 725 (Wis. 1961)). The Court will deny summary judgment with respect
25     to the future injuries and medical care opined to by Dr. Muehrcke.12
26
27
              12
                Defendants note that Dr. Muehrcke did not perform a differential diagnosis for
28     Ms. Tinlin’s shortness of breath, but make no argument as to why this warrants summary
       judgment. Doc. 15071 at 14.

                                                  - 15 -
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 16 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 173 of 180



 1            B.     Dr. Darren Hurst.
 2            Defendants assert that Dr. Hurst could not opine that Ms. Tinlin probably will
 3     experience pneumothorax, abscess, and lung hemorrhage in the future. Doc. 15071 at 15
 4     (citing Doc. 15073 ¶¶ 34-35). Defendants contend that the monitoring and medical
 5     intervention costs that Dr. Hurst recommends for these conditions should not be
 6     compensable, but specifically identify only the costs for lung resection and life-long CT
 7     scans. Id.
 8                   1.     Lung Resection.
 9            Dr. Hurst states in his report that three filter arms embolized in Ms. Tinlin’s right
10     lung, but makes clear that “the future behavior and possible morbidity and mortality of
11     these embolized arms is currently unknown.” Doc. 15074-6 at 3 (emphasis added). He
12     further states that filter fragments in the lungs of other patients have resulted in
13     pneumothorax, abscess, and lung hemorrhage, and the filter arms in Ms. Tinlin’s lung
14     will require lung resection for removal “if they become symptomatic[.]”           Id.   But
15     Dr. Hurst does not know whether it is probable that the filter arms will cause
16     pneumothorax, abscess, or lung hemorrhage. He testified that “[f]or all of these potential
17     complications, there’s no data,” there “are only case reports of similar types of objects in
18     the lungs that have caused these problems,” and “[n]o one has done a long-term study
19     because it is so new.” Doc. 15074-7 at 7.
20            This testimony shows that the risk of future complications from the filter arms in
21     Ms. Tinlin’s lung is a mere possibility, and “an expert opinion expressed in terms of a
22     ‘mere possibility’ is insufficient to sustain a finding” of future damages. Bleyer v. Gross,
23     120 N.W.2d 156, 160 (Wis. 1963); see McGarrity v. Welch Plumbing Co., 312 N.W.2d
24     37, 44-45 (Wis. 1981) (“The court of appeals correctly held that an expert opinion
25     expressed in terms of possibility or conjecture is insufficient[.]”). The Court will grant
26     summary judgment on future medical costs for a lung resection.
27     ///
28     ///


                                                   - 16 -
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 17 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 174 of 180



 1                          b.     CT Scans.
 2            The Court reaches a difference conclusion with respect to future CT scans.
 3     Dr. Hurst opines that the filter arms in Ms. Tinlin’s lung “will require life-long follow up
 4     with CT imaging to document their stability.” Doc. 15074-6 at 3 (emphasis added). He
 5     testified that he “think[s] she probably will need a CT [scan] either every year or every
 6     other year to just make sure that she’s not developing an issue related to the fragments.”
 7     Doc. 15701-7 at 3. This evidence is sufficient to support an award for the costs of future
 8     CT scans. See Weber, 681 N.W.2d at 143; Pucci, 187 N.W.2d at 142. The Court will
 9     deny summary judgment in this regard.
10                   3.     Chronic Cough and Asthma.
11            Defendants contend that Dr. Hurst could not determine whether Ms. Tinlin’s
12     chronic cough and exacerbation of her asthma are related to her filter. Doc. 15071 at 15
13     (citing Doc. 15073 ¶ 37). But Dr. Hurst found that the chronic cough “is almost certainly
14     related to her tracheomalacia.”     Doc. 15704-7 at 3.13       He further found that the
15     tracheomalacia “would exacerbate asthma.” Id. at 4. This evidence is sufficient to
16     support a finding that Ms. Tinlin’s chronic cough and asthma problems are related to her
17     Recovery filter. The Court will deny summary judgment on this issue.14
18            IT IS ORDERED:
19            1.     The following claims are dismissed based on Plaintiffs’ withdrawal of the
20     claims before Defendants moved for summary judgment: manufacturing defect (Counts I
21     and V), failure to recall (Count VI), negligence per se (Count IX), and breach of warranty
22     (Counts X and XI).
23
24            13
                  Ms. Tinlin’s tracheomalacia presumably was caused by the tracheotomy
       procedure during her open heart surgery to remove a fractured strut from the right
25     ventricle.
26            14
                 Defendants assert in their reply that future medical costs are compensable only
       if they are “reasonably certain” to occur. Doc. 16011 at 10 (citing Meracle v. Children’s
27     Serv. Soc’y of Wis., 437 N.W.2d 532, 535 (Wis. 1989)). But Defendants have not shown
       that this standard differs from the “probability” standard applied above. See Meracle,
28     437 N.W.2d at 535 (noting that Bleyer similarly held that medical testimony about future
       expenses must be expressed “not in terms of ‘possibilities’ but ‘probabilities’ ”).

                                                  - 17 -
      Case 2:15-md-02641-DGC Document 17008 Filed 04/16/19 Page 18 of 18
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 175 of 180



 1            2.    Defendants’ motion for summary judgment (Doc. 15071) is granted in
 2     part and denied in part as follows:
 3                  a.      The motion is granted on Plaintiffs’ misrepresentation and
 4     deceptive trade practices claims (Counts VIII, XII, and XIV), and future costs for a lung
 5     resection.
 6                  b.      The motion is denied on Plaintiffs’ claims for failure to warn
 7     (Counts II and VII), design defect (Count III and IV), fraudulent concealment (Count
 8     XIII), and loss of consortium (Count XV), and future medical costs for CT scans, chronic
 9     cough, and asthma.
10            Dated this 16th day of April, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    - 18 -
       Case 2:15-md-02641-DGC Document 18038 Filed 05/31/19 Page 1 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 176 of 180



 1     WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9      IN RE: Bard IVC Filters Products              No. MDL 15-02641-PHX-DGC
        Liability Litigation,
10                                                    ORDER
11
12
13
14            The Plaintiffs Steering Committee (“PSC”) moves to modify Case Management
15     Order No. 6 (“CMO 6 ”) to increase the common benefit assessments. Doc. 16932 at 3-6.
16     Defendants and counsel for many individual plaintiffs oppose the proposed increases.
17     Docs. 17367, 17387-17404, 17433, 17555.          A hearing was held on May 29, 2019.
18     Doc. 17966. For reasons stated below, the Court will grant the motion in part and deny it
19     in part.
20     I.     CMO 6 – Common Benefit Funds and Assessments.
21            CMO 6 was issued early in this MDL to provide for the fair and equitable sharing
22     among plaintiffs and their counsel of the burden of litigating this complex case. Doc. 372
23     at 1. CMO 6 provides that compensable common benefit work includes meetings and
24     conference calls, court appearances, discovery, document review, expert retention and
25     development, legal research, motion practice, bellwether cases and trials, settlement
26     efforts, and all other work that advances this litigation to conclusion. Id. at 1-2, 7-8. The
27     time spent performing common benefit work must be authorized by Plaintiffs’ Co-Lead
28     Counsel and recorded accurately and contemporaneously. Id. at 8-9.
       Case 2:15-md-02641-DGC Document 18038 Filed 05/31/19 Page 2 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 177 of 180



 1            CMO 6 provides for the establishment of two interest-bearing accounts to receive
 2     and disburse common benefit funds: the “Bard IVC Filters Fee Fund” and the “Bard IVC
 3     Filters Expense Fund.” Id. at 9. The Court has granted the PSC’s request to establish these
 4     accounts and has appointed Citibank, N.A., as escrow agent. See Docs. 17777, 16932
 5     at 2-3. The accounts will be funded through assessments on the gross monetary recoveries
 6     received by plaintiffs and their counsel in this MDL. Id. at 9. The current total assessment
 7     amount is 8%, which includes 6% for attorneys’ fees and 2% for expenses. Id. at 10.
 8     II.    The PSC’s Motion to Increase the Assessment Percentages.
 9            The PSC proposes to increase the attorneys’ fees assessment to 9% and the expense
10     assessment to 5%. Doc. 16932 at 3. The PSC contends that the duration, scope, size, and
11     cost of this litigation have outstripped the PSC’s expectations when it proposed the initial
12     assessment percentages. Id. The PSC further contends that the current percentages are
13     conservative and MDL courts routinely approve increases as litigation develops. Id. at 4-5.
14            A.     The Litigation’s Duration and Scope.
15            Given that Bard had been litigating IVC filter cases for years when the MDL was
16     formed in late 2015, the PSC asserts that “trials stretching into 2019 seemed unlikely.” Id.
17     at 4. The Court cannot conclude that bellwether trials were unforeseeable when CMO 6
18     was entered. Such trials are commonplace in mass tort MDLs and were discussed at the
19     first case management conference. See Doc. 174 at 25-26.
20            The PSC estimated, however, that all bellwether trials would conclude by April
21     2017. Id. at 25. The final bellwether trial ultimately was scheduled for May 2019 – more
22     than two years later than the PSC expected. Moreover, the parties did not complete all
23     common discovery and file dispositive motions until late 2017, nearly a year longer than
24     the PSC expected. Id. at 24-25. Although the overall duration of this litigation is not long
25     for a mass tort MDL, the PSC’s initial expectation that the litigation would end sooner was
26     not unreasonable.
27            The common benefit work has included millions of pages of document review,
28     substantial ESI discovery, dozens of depositions, many experts and Daubert challenges,


                                                  -2-
       Case 2:15-md-02641-DGC Document 18038 Filed 05/31/19 Page 3 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 178 of 180



 1     multiple summary judgment motions, numerous motions in limine, three three-week
 2     bellwether trials, post-trial motions and appeals, and substantial settlement efforts.
 3     Defendants’ preemption motion involved more discovery and was more complex than the
 4     PSC anticipated. Several trial preservation depositions will yet be taken, and the PSC has
 5     agreed to prepare trial packets for lawyers whose cases are remanded or transferred.
 6            The PSC states that while it was prepared for protracted litigation, it did not fully
 7     anticipate the scope of this MDL when it proposed the initial assessment percentages.
 8     Doc. 17687 at 3. The Court finds there was significant unanticipated common benefit work
 9     that justifies an increase in the attorneys’ fees assessment percentage. The Court will
10     increase the attorneys’ fees assessment from 6% to 8%. The Court will not grant the
11     requested increase to 9% because the Court does not agree with the PSC’s argument that
12     this case will include a significant amount of future work by the PSC. During oral
13     argument, Mr. Lopez noted that some transferor courts may allow the parties to take
14     updated depositions of Bard or other witnesses and that members of the PSC may be asked
15     to consult with lawyers who try cases in transferor courts. Even if true, the Court does not
16     view these as responsibilities of the PSC that should be charged to the common benefit.
17            The Court notes that the 8% assessment for attorneys’ fees represents a holdback,
18     not a determination of the final amount to be disbursed out of the common benefit fee fund.
19     See Doc. 372 at 10.
20            B.     Reliance on the Current Assessment Percentages.
21            In February 2019, the parties informed the Court that a large number of cases had
22     settled in principle and many others were near settlement. See Doc. 15176, 15629. Nearly
23     2,000 of the cases settled in principle by execution of a settlement term sheet have been
24     brought by the law firms of Freese & Goss and Matthews & Associates. Doc. 17367 at 1.
25     Counsel from these settling law firms and Defendants have represented that another 2,000
26     or so cases are near settlement. The settling law firms argue that they relied on the 6%
27     attorneys’ fees assessment in negotiating the settlements, and that it would be unfair to
28     increase the assessment at this late date. Docs. 17367 at 2-3, 17404 at 2. Other law firms


                                                  -3-
       Case 2:15-md-02641-DGC Document 18038 Filed 05/31/19 Page 4 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 179 of 180



 1     with cases in this MDL have joined these arguments. Docs. 17367, 17387-17403, 17433,
 2     17555.
 3              The purpose of a common benefit fund is to ensure that attorneys who perform work
 4     that benefits all plaintiffs and their counsel are reasonably compensated.          The PSC
 5     managed and litigated this complex litigation to a conclusion, obtained a $3.6 million jury
 6     verdict in the Booker case and a fair settlement in the Tinlin case, withstood Defendants’
 7     preemption challenge to the viability of every plaintiffs’ claims, and amassed evidence and
 8     experts that benefit all plaintiffs and their counsel. The settling law firms do not challenge
 9     the quality of this work, nor do they dispute that the work benefitted them and their clients
10     significantly.
11              The justifiable reliance argument of the settling law firms has persuasive force, but
12     the Court concludes that simple fairness requires that these firms – which will benefit
13     financially from the work of the PSC – pay reasonable compensation to the lawyers who
14     secured the benefit. The Court also notes that the PSC’s motion is based in part on
15     uncertainty about settlement values because Defendants and the settling law firms have
16     declined to disclose the terms of their settlement agreements, even to the PSC. In light of
17     this uncertainty, the PSC believes that the current 6% assessment for attorneys’ fees may
18     not be sufficient to reasonably compensate the PSC for the tens of thousands of hours of
19     common benefit work performed to date. Id. at 3-4. This is a legitimate concern. The
20     Court has no information about the value of the settlements reached to date, and concludes
21     that this is another reason to increase the attorneys’ fee assessment to 8%.
22              The Court reaches a difference conclusion with respect to costs. The justifiable
23     reliance argument is more compelling when applied to individual plaintiffs. Although the
24     PSC initially argued that an increased assessment would not change the amounts individual
25     plaintiffs would receive in any settlement (Doc. 17687 at 2), it acknowledged at the hearing
26     that costs generally are born by clients and the proposed 3% increase would be paid directly
27     by individual plaintiffs, including those who have already agreed on settlement terms with
28     Defendants. The Court is more concerned about increasing the amount of costs to be borne


                                                    -4-
       Case 2:15-md-02641-DGC Document 18038 Filed 05/31/19 Page 5 of 5
     Case 1:21-cv-00053-SPW-KLD Document 17 Filed 05/09/21 Page 180 of 180



 1     by individual plaintiffs (especially after they have reached a settlement in principle) than
 2     it is about requiring lawyers to pay their fair share of the work that secured settlements for
 3     their cases. The Court will not increase cost amounts for individual plaintiffs at this late
 4     date.
 5             IT IS ORDERED: The PSC’s motion to modify CMO 6 (Doc. 16932 at 3-6) is
 6     granted in part and denied in part. The attorneys’ fees assessment is increased from 6%
 7     to 8%. The 2% expense assessment is not changed. The first sentence of Section IV(B)(3)
 8     of CMO 6 is amended to read as follows: “The assessment amount is 10%, which includes
 9     8% for attorneys’ fees and 2% for expenses.” See Doc. 372 at 10.
10             Dated this 31st day of May, 2019.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -5-
